EXHIBIT 10.1

 

Table of Contents

 

Page

 

﻿

 

1.  Definitions and Construction

1 

1.1  Definitions

1 

1.2  Construction

20 

1.3  General Acknowledgments

21 

1.4  Inconsistency

22 

1.5  Schedules and Exhibits.

22 

1.6  Accounting Principles.

22 

2.  The Receivables Loan

22 

2.1  Loan Amount

22 

2.2  Advances

23 

2.3  Requests for Advance

26 

2.4  Limitation on Amount of Advances

26 

2.5  Supplementary Advances

26 

2.6  Loan Account

26 

2.7  Receivables Loan Note

27 

2.8  Amounts in Excess of Maximum Receivables Loan Amount

27 

2.9  Use of Proceeds

27 

2.10  Closing

27 

2.11  Purposely Omitted

27 

2.12  Allocation of Pledged Timeshare Loans Among Lenders

27 

3.  Loan Administration

27 

3.1  Receivables Loan Advances

27 

3.2  Several Obligations of Lenders

28 

3.3  Permitted Assumptions by Agent

28 

4.  Interest Rate

30 

4.1  Primary Interest Rate

30 

4.2  Default Rate

30 

4.3  Calculation of Interest

31 

4.4  Limitation of Interest to Maximum Lawful Rate

31 

5.  Fees

31 

5.1  Receivables Loan Fee

31 

5.2  Late Charge

32 

5.3  Purposely Omitted

32 

5.4  Loan Balance Fee

32 

6.  Payments

33 

6.1  Collections

33 

6.2  Additional Mandatory Payments

34 

6.3  Minimum Payments

34 

6.4  Final Payment Date

34 

6.5  Reinstatement of Obligations

34 

6.6  Prepayments

35 

6.7  Change of Control

37 

6.8  Application of Payments

37 

i



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



﻿

6.9  Indemnity

37 

6.10  General

37 

7.  Security; Guaranties

37 

7.1  Security

37 

7.2  Endorsement of Notes; Assignment and Delivery

39 

7.3  Lockbox Agreement

40 

7.4  Servicing Agreement

41 

7.5  Custodial Agreement

41 

7.6  Notice to Purchasers

42 

7.7  Payments to be Forwarded

42 

7.8  Cancellation and Modifications of Notes

43 

7.9  Permitted Contests

43 

7.10  Release

43 

8.  Representations and Warranties

43 

8.1  Organization; Power

44 

8.2  Licenses

44 

8.3  Transaction is Legal and Enforceable

44 

8.4  Due Authorization; No Legal Restrictions

44 

8.5  No Breach or Default of Other Agreements; Compliance with Other Agreements

45 

8.6  Litigation

45 

8.7  Taxes

45 

8.8  Insurance

46 

8.9  Consents

46 

8.10  No Violation of Law

46 

8.11  Financial Statements

47 

8.12  No Material Adverse Change in Financial Condition

47 

8.13  Title to Collateral

47 

8.14  Names, Addresses and States of Formation

47 

8.15  Current Compliance

47 

8.16  Pension Plans

47 

8.17  Use of Proceeds/Margin Stock/Governmental Regulations

48 

8.18  Solvency

48 

8.19  Insurance

48 

8.20  Tax Identification Number

48 

8.21  Purposely Omitted

48 

8.22  Restrictive Contracts

48 

8.23  Additional Indebtedness

49 

8.24  Completeness of Representations

49 

9.  Representations, Warranties and Covenants With Respect to the Project

49 

9.1  Access, Utilities and Parking

49 

9.2  Compliance

49 

9.3  Declarations

49 

9.4  Zoning Laws, Building Codes, Etc

50 

9.5  Unit Ready for Use

50 

ii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



9.6  Property Taxes and Fees

50 

9.7  No Defaults

50 

9.8  Timeshare  Approvals

51 

9.9  Sale of Timeshare Interests

51 

9.10  Brokers

51 

9.11  Tangible Property; Non-Disturbance Agreements

51 

9.12  Condition of Project

51 

9.13  Assessments

51 

9.14  Developer Subsidy

52 

9.15  Project Documents

52 

9.16  Common Areas and Amenities

52 

9.17  Trust Agreement

53 

10.  Representations, Warranties and Covenants with Respect to the Timeshare
Loans

53 

10.1  No Defaults

53 

10.2  Validity

53 

10.3  Competency

53 

10.4  Defenses; Rescission

53 

10.5  Legal Requirements

53 

10.6  Payments

54 

10.7  Payments by Borrower

54 

10.8  Title; Title Insurance

54 

10.9  Right to Convey

54 

10.10  Bankruptcy; Litigation

54 

10.11  Authorization

54 

10.12  Representations

54 

10.13  Notice of Assignment

55 

10.14  Marketability

55 

10.15  Recording of Mortgages

55 

10.16  Recording of Deed

55 

10.17  Amendment

55 

10.18  Assignment; No Liens

55 

10.19  Loan File

55 

10.20  Public Reports

55 

10.21  Credit

56 

10.22  Qualified Timeshare Loans

56 

10.23  Enforceability

56 

10.24  No Impairment

56 

10.25  No Defaults

56 

10.26  Assumption

56 

10.27  Executory Obligations

56 

10.28  Fulfillment of Obligations to Purchasers

56 

11.  Consumer Documents

56 

12.  Payment or Replacement of Timeshare Loans

57 

12.1  Delinquent Loans

57 

iii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



12.2  Replacement

58 

12.3  Documents

58 

12.4  Application of Representations and Warranties to Replacement Timeshare
Loans

58 

13.  Reassignment of Timeshare Loans by Agent; Collection Proceedings; Etc

58 

13.1  Collection Proceedings

58 

13.2  Reassignments

59 

14.  General Affirmative Covenants

59 

14.1  Payment of Taxes and Claims

59 

14.2  Maintenance of Property

60 

14.3  Insurance

60 

14.4  Existence and Rights

60 

14.5  Failure to Pay Taxes, Insurance, Etc

61 

14.6  Books and Records

61 

14.7  Inspections

61 

14.8  Regulatory Approvals

62 

14.9  Compliance With Laws, Etc

62 

14.10  Management of Borrower

62 

14.11  Loan Files

63 

14.12  Management Agreements

63 

14.13  Lockbox Agreement

63 

14.14  Servicing Agreement

63 

14.15  Project Documents

63 

14.16  Assessments

63 

14.17  Maintenance of Larger Tract

63 

14.18  Accuracy of Representations and Warranties

63 

14.19  Additional Documents and Future Actions

64 

14.20  Inventory Controls

64 

14.21  Trust Agreement

64 

15.  Negative Covenants

64 

15.1  Organization

64 

15.2  No Transfers

64 

15.3  Other Business

64 

15.4  Affiliate Transactions

64 

15.5  No Lien on Collateral or Reservation System

65 

15.6  Proxies

65 

15.7  Restrictive Covenants

65 

15.8  Chief Executive Office

65 

15.9  Marketing/Sales

65 

15.10  Amenities

66 

15.11  Trust Agreement

66 

15.12  Demand Balancing Standard

66 

16.  Financial Covenants

66 

16.1  Minimum Tangible Net Worth

66 

16.2  Leverage Ratio

66 

iv



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



16.3  Deposit Relationship

66 

17.  Financial Statements and Reporting Requirements

66 

17.1  Monthly Reports

66 

17.2  Annual Financial Statements

66 

17.3  Annual Association Financial Statements

67 

17.4  Quarterly Financial Statements

67 

17.5  SEC Filings

68 

17.6  Confirmation of Compliance

68 

17.7  Audit Reports

68 

17.8  State Audits

68 

17.9  Purposely Omitted

68 

17.10  Notices

68 

17.11  Other Debt

69 

17.12  Sales and Marketing Materials

69 

17.13  Schedule of Purchasers

69 

17.14  Purposely Omitted

69 

17.15  Other Information

69 

18.  Purposely Omitted

69 

19.  Purposely Omitted

69 

20.  Conditions of and Documents to be Delivered at the Closing

69 

20.1  Loan Documents

69 

20.2  Opinions of Counsel

69 

20.3  Project Documents

69 

20.4  Association Documents

70 

20.5  Borrower’s Documents

70 

20.6  Good Standing Certificates

70 

20.7  Insurance

70 

20.8  Flood Insurance

70 

20.9  Timeshare Approvals

70 

20.10  Authorizing Resolutions

70 

20.11  UCC-1 Financing Statements

70 

20.12  Environmental Matters

70 

20.13  UCC-1 Search Report

71 

20.14  Releases

71 

20.15  Closing Certificates

71 

20.16  Compliance

71 

20.17  Survey

71 

20.18  Title Report/Commitment

71 

20.19  Taxes and Assessments

71 

20.20  Preclosing Inspections

72 

20.21  Expenses

72 

20.22  Permits and Approvals

72 

20.23  Lockbox Agreement

72 

20.24  Servicing Agreement

72 

v



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



20.25  Compliance with Planning, Land Use and Zoning Stipulations

72 

20.26  Litigation Search

72 

20.27  Trust Agreement

72 

20.28  Other

72 

21.  Conditions of and Documents to be Delivered Prior to Initial Receivables
Loan Advance

73 

21.1  Loan Documents

73 

21.2  Other

73 

22.  Conditions of and Documents to be Delivered Prior to Funding

73 

22.1  Representations; No Defaults

73 

22.2  Request for Receivables Loan Advance

73 

22.3  Approval of Credit

73 

22.4  Original Notes, Mortgages and Other Documents

73 

22.5  Original Assignments

74 

22.6  Title Insurance

74 

22.7  Purposely Omitted

74 

22.8  Subsequent Legal Opinions

74 

22.9  Advances Do Not Constitute a Waiver

74 

22.10  No Obligation to Fund After Filed Liens

74 

22.11  Other

74 

23.  Post Receivables Loan Advance Obligations

75 

23.1  Purposely Omitted

75 

23.2  Title Policy

75 

24.  Conditions to Agent’s and Lenders’ Obligations

75 

24.1  General

75 

24.2  Inspection

75 

24.3  Insurance

75 

24.4  Environmental Matters

76 

24.5  Zoning, Access, Parking and Utilities

76 

24.6  Flood Zone

76 

24.7  Project Documents

76 

24.8  Quiet Enjoyment Rights

76 

24.9  Opinions

76 

24.10  Other

76 

24.11  Approval of Projects to be Added to the Primary Projects

76 

25.  Default; Remedies

77 

25.1  Events of Default

77 

25.2  Remedies

79 

25.3  Sale or Other Disposition of Collateral

80 

25.4  Application of Proceeds

81 

25.5  Actions with Respect to Timeshare Loans

82 

25.6  Retention of Collateral

83 

25.7  Performance by Agent and Lenders

83 

25.8  No Liability of Agent or any Lender

83 

25.9  Right to Defend Action Affecting Collateral

84 

vi



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



25.10  Delegation of Duties and Rights

84 

25.11  Condemnation or Litigation

84 

25.12  Set-Off

84 

25.13  Waiver of Right of First Refusal

84 

25.14  Event of Default under Merger Financing

84 

26.  Regarding Agent

85 

26.1  Appointment

85 

26.2  Nature of Duties

85 

26.3  Lack of Reliance on Agent and Resignation

86 

26.4  Certain Rights of Agent

86 

26.5  Reliance

86 

26.6  Purposely Omitted

87 

26.7  Agent in its Individual Capacity

87 

26.8  Borrower’s Undertaking to Agent

87 

26.9  Allocation of Payments and Collateral

87 

26.10  Agency Agreement

87 

27.  Sale And Assignment

87 

27.1  Successors and Assigns; Participations; New Lenders

87 

27.2  Pledge of Commitment Amount

89 

28.  Amendments to Agreement

90 

29.  Miscellaneous

90 

29.1  Notices

90 

29.2  Borrower’s Representative

91 

29.3  Binding Effect; Assignment

92 

29.4  No Waiver

92 

29.5  Remedies Cumulative

92 

29.6  Costs, Fees and Expenses

92 

29.7  No Other Agreements

95 

29.8  Amendments

95 

29.9  Survival of Covenants, Agreements, Representations and Warranties

95 

29.10  Governing Law

95 

29.11  Limitation of Liability

95 

29.12  Submission to Jurisdiction

96 

29.13  Service of Process

96 

29.14  Use of Name

96 

29.15  Headings; References to “Exhibits” or to “Sections”

96 

29.16  Partial Invalidity

97 

29.17  Waiver in Legal Actions

97 

29.18  Sale; Participations; Delegations of Duties

97 

29.19  Indemnification

98 

29.20  Brokers; Payment of Commissions

98 

29.21  Counterparts; Electronic Signatures

99 

29.22  Consents, Approvals and Discretion

99 

29.23  Control of Association

99 

vii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



29.24  No Joint Venture

99 

29.25  All Powers Coupled With Interest

99 

29.26  Time of the Essence

100 

29.27  No Third Party Beneficiaries

100 

29.28  Directly or Indirectly

100 

29.29  Dealing With Multiple Borrowers

100 

29.30  Limitation on Damages

100 

29.31  Confidentiality

100 

29.32  Commercial Transaction

101 

29.33  Waiver of Right to Trial by Jury

101 

29.34  Delegation of Duties and Rights

101 

29.35  USA Patriot Act Notice

101 

29.36  FBS Project Approval

102 

﻿

viii

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

SECOND AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT

By and Among

THE FINANCIAL INSTITUTIONS REFERRED TO ON

THE SIGNATURE PAGES AS THE LENDERS,

﻿

﻿

﻿

LIBERTY BANK, AS THE

ADMINISTRATIVE AND COLLATERAL AGENT

﻿

﻿

and

BLUEGREEN VACATIONS CORPORATION,

formerly known as Bluegreen Corporation

Dated: March 12, 2018

_________________________________

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

SECOND AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT (this “Agreement”)
is made effective as of March 12, 2018 by and among BLUEGREEN VACATIONS
CORPORATION, a Florida corporation formerly known as Bluegreen
Corporation (“Borrower”); each of the financial institutions identified under
the caption “Lenders” on the signature pages of this Agreement or which,
pursuant to Section 27.1 shall become a “Lender” (individually, a “Lender” and
collectively, the “Lenders”); and LIBERTY BANK, a Connecticut non-stock mutual
savings bank, as administrative and collateral agent for Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

BACKGROUND

A.    Borrower, Agent and Lenders are parties to an Amended and Restated
Receivables Loan Agreement dated as of December 11, 2012 (as such Receivables
Loan Agreement has been amended from time to time, the “2012 Loan Agreement”).

B.    Borrower, Agent and Lenders desire to amend and restate the 2012 Loan
Agreement on the terms and conditions set forth in this Agreement.

1.     Definitions and Construction.

1.1    Definitions.  When used in this Agreement, the following terms shall have
the following meanings (such meanings to be applicable equally both to the
singular and plural terms defined):

Advance means an advance of the proceeds of the Receivables Loan by Agent or any
Lender to or on behalf of Borrower in accordance with the terms of this
Agreement.

Affiliate means any Person: (a) which directly or indirectly controls, or is
controlled by, or is under common control with such Person; (b) which directly
or indirectly beneficially owns or holds five percent (5%) or more of the voting
stock of such Person; or (c) for which five percent (5%) or more of the voting
stock of which is directly or indirectly beneficially owned or held by such
Person; provided,  however, that under no circumstances shall Borrower be deemed
an Affiliate of any 5% or greater shareholder of Borrower or any Affiliate of
such shareholder who is not a Direct Affiliate (as defined herein) of Borrower,
nor shall any such shareholder be deemed to be an Affiliate of Borrower; and
provided further,  however, that BBX Capital Corporation shall not be deemed to
be an Affiliate of Borrower.  The term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  For purposes of this definition, any entity included in
the Borrower’s GAAP consolidated financial statements shall be an Affiliate of
Borrower (a “Direct Affiliate”).





 

 

--------------------------------------------------------------------------------

 

 

Agency Agreement means that certain Agency Agreement among Agent and Lenders and
reasonably acceptable to Borrower to be executed and delivered at such time
another lender becomes a “lender” pursuant to Section 27.1 of this Agreement.

Agent means Liberty Bank, a Connecticut non-stock mutual savings bank, solely in
its capacity as administrative and collateral agent for Lenders and shall
include any successor or assign in such capacity.

Amenities means the recreational, access and utility facilities to be included
as part of or to benefit a Project, as such amenities may be further described
in the applicable Declaration and/or Public Report for such Project.

Applicable Usury Law means the usury law applicable pursuant to the terms of
Section 29.10 or such other usury law which is applicable if the law chosen by
the parties is not applicable.

Assessments means the maintenance assessments and special assessments made
against each Timeshare Interest and the Owner thereof pursuant to the provisions
of the  Declaration for the applicable Project.

Assignment has the meaning set forth in Section 7.2.

Association means each non-profit corporation or entity or cooperative
association under applicable state or other law which is responsible for the
management and maintenance of a Project pursuant to the terms of a related
Declaration and/or other applicable Governing Documents.

Back-Up Servicing Agreement has the meaning set forth in Section 7.4.

Bluegreen Owner Agreement has the meaning set forth in the Trust Agreement.

Borrower means Bluegreen Vacations Corporation, a Florida corporation, formerly
known as Bluegreen Corporation, its successors and assigns.

Business Day means every day on which Agent’s and Borrower’s offices in the
states of Connecticut and Florida, respectively, are open to the public for
carrying on substantially all its business functions.

Change of Control means the occurrence of any of the following events: (a) a
change in ownership or control of Borrower effected through a transaction or
series of transactions whereby any Person or group of Persons who are Affiliates
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Securities and Exchange Act of 1934) of securities of Borrower
possessing more than fifty percent (50%) of the total combined voting power of
Borrower’s securities outstanding immediately after such acquisition, whether by
means of a sale, merger, consolidation or otherwise or (b) any direct or
indirect acquisition or purchase of over fifty percent (50%) in fair market
value of the consolidated assets of Borrower and its Affiliates other than
through the ordinary course of business of Borrower and its Affiliates;
provided,  however, that a Change of Control shall not be deemed to occur upon
(x) a change in



2

 

--------------------------------------------------------------------------------

 

 

ownership or control of Borrower effected through a transaction or series of
transactions whereby BBX Capital Corporation, Woodbridge Holdings Corporation or
any of their Affiliates directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Act of 1934) of
securities of Borrower possessing more than fifty percent (50%) of the total
combined voting power of Borrower’s securities outstanding immediately after
such acquisition, whether by means of a sale, merger, consolidation or
otherwise, or (y) any direct or indirect acquisition or purchase of over fifty
percent (50%) in fair market value of the consolidated assets of Borrower and
its Affiliates by BBX Capital Corporation, Woodbridge Holdings Corporation or
any of their Affiliates. 

Closing means the closing of the transactions contemplated under this Agreement
on the Closing Date.

Closing Date means the effective date of this Agreement, which is as of March
12, 2018.

Closing Date Indebtedness has the meaning set forth in Section 8.23.

Collateral has the meaning set forth in Section 7.1.

Commitment Amount means the amount each Lender has agreed to advance under the
Receivables Loan, as set forth on the signature pages to this Agreement and any
Commitment Transfer Supplement, as such amounts may be amended from time to
time.

Commitment Transfer Supplement has the meaning set forth in Section 27.1(c).

Concord has the meaning set forth in Section 7.4.

Consumer Documents means, prior to the Final Rule Effective Date, the following
documents used by Borrower in connection with the credit sale of Timeshare
Interests:

﻿

(a)    Credit Application;

﻿

(b)    Evidence of FICO Score (to the extent required under Section 22.3);

﻿

(c)    Purchase Agreement (with Right of Rescission Notice);

﻿

(d)    Deed;

﻿

(e)    Mortgage;

﻿

(f)    Note (or Lost Note Affidavit, if applicable);

﻿

(g)    Owner Confirmation Interview (Acknowledgment of Representations);

﻿

(h)    Receipt for Timeshare Documents;





3

 

--------------------------------------------------------------------------------

 

 

﻿

(i)    Servicing Disclosure Statement;

﻿

(j)    Privacy Act Notice (if applicable);

﻿

(k)    Certificate of Purchase of Owner Beneficiary Rights;

﻿

(l)    Disclosure Statement;

﻿

(m)    Settlement Statement (HUD-1); and

﻿

(n)    Good Faith Estimate of Settlement Charges.

﻿

Consumer Documents means, on and after the Final Rule Effective Date, the
following documents used by Borrower in connection with the credit sale of
Timeshare Interests:

﻿

(a)    Credit Application;

﻿

(b)    Evidence of FICO Score (to the extent required under Section 22.3);

﻿

(c)    Purchase Agreement (with Right of Rescission Notice);

﻿

(d)    Deed;

﻿

(e)    Mortgage;

﻿

(f)    Note (or Lost Note Affidavit, if applicable);

﻿

(g)    Owner Confirmation Interview (Acknowledgment of Representations);

﻿

(h)    Receipt for Timeshare Documents;

﻿

(i)    Servicing Disclosure Statement;

﻿

(j)    Privacy Act Notice (if applicable);

﻿

(k)    Certificate of Purchase of Owner Beneficiary Rights;

﻿

(l)    Closing Disclosure; and

﻿

(m)    Loan Estimate (to the extent required by Legal Requirements).

﻿





4

 

--------------------------------------------------------------------------------

 

 

A sample form of each of the Consumer Documents from the jurisdictions
representative of each Primary Project is attached hereto as part of Exhibit A.

Custodial Agreement has the meaning set forth in Section 7.5.

Custodian has the meaning set forth in Section 7.5.

Debt means, for any Person, without duplication, the sum of the following:

(a)    indebtedness for borrowed money;

(b)    obligations evidenced by bonds, debentures, notes or other similar
instruments;

(c)    obligations as lessee under leases which have been, in accordance with
GAAP, recorded as capital leases;

(d)    obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities or property;

(e)    indebtedness or obligations of others secured by a lien on any asset of
such Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset);

(f)    obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (e) above;
and

(g)    liabilities in respect to unfunded vested benefits under plans covered by
Title IV of ERISA.

    Notwithstanding the foregoing, with respect to Borrower, the term “Debt”
shall exclude recorded liabilities for non-recourse sales of timeshare notes
receivable and such Debt, if any, as may be subordinated pursuant to the terms
of this Agreement or the other Loan Documents.

Debtor Relief Laws means all applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar
law, proceeding or device providing for the relief of debtors from time to time
in effect and generally affecting the rights of creditors.

Declarations means, with respect to each Project, the condominium declaration or
similar instrument related thereto pursuant to which such Project is encumbered
and the property regime established thereat is created as all of the foregoing
may be lawfully amended or supplemented from time to time.





5

 

--------------------------------------------------------------------------------

 

 

Deed means the writing evidencing title in the Trustee on behalf of the Owner
Beneficiaries referred to in, and subject to the other provisions of, the Trust
Agreement, with respect to Timeshare Interests relating to Timeshare Loans.

Defaulting Lender has the meaning set forth in Section 3.3(c).

Default Rate has the meaning set forth in Section 4.2.

Delinquent Loan means any Timeshare Loan (a) with respect to which any payment
is, at any time, more than fifty-nine (59) days past due (computed without
reference to any notice or grace period except in the case of a Permitted
Modification) or (b) which does not meet the criteria of a Qualified Timeshare
Loan or a Non-Conforming Timeshare Loan.

Demand Balancing Standard has the meaning ascribed to it in the Trust Agreement.

Disclosure Statement means the truth-in-lending disclosures given by Borrower or
its Affiliates to a Purchaser in connection with the credit purchase of one or
more Timeshare Interests.

Division means the applicable state regulatory agency, department or division in
the state in which a Project is located, which has the power and authority to
regulate timeshare projects in such state.

Eligible Transferee means (a) a commercial bank organized under the laws of the
United States, or any state thereof, (b) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Co-operation and Development or a political subdivision of any such country, (c)
a finance company, insurance or other financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Affiliate (other than individuals) of
an existing Lender, and (e) any other Person approved by Agent and Borrower.

Environmental Agreement means that certain Second Amended and Restated
Environmental Agreement of even date herewith between Borrower and Agent as
amended, restated, extended or supplemented from time to time, and any new
Environmental Agreement executed in its place.

ERISA has the meaning set forth in Section 8.16.

ERISA Affiliates has the meaning set forth in Section 8.16.

Event of Default means any Event of Default described in Section 25.1.

FBS Developer shall mean a third party timeshare developer of an FBS Project.

FBS Project shall mean a Project in respect to which Borrower or its Affiliates
have provided to third party timeshare developers and property owners’
associations fee-based service arrangements which includes one or more of the
following services:  sales and marketing,



6

 

--------------------------------------------------------------------------------

 

 

fee-based management services, mortgage servicing, title and construction
management, and other similar resort and/or hospitality related services.

FICO Score means a credit risk score known as a “FICO® Score” and determined by
the Fair Isaac Company system implemented by Experian or a successor acceptable
to Agent, in its reasonable discretion, for a consumer borrower through the
analysis of individual credit files.  In the event that such credit risk scoring
program ceases to exist, Agent and Borrower may select a successor credit risk
scoring program as mutually agreed.

Final Rule Effective Date means October 3, 2015.

Force Majeure Loan means a Timeshare Loan in respect to which a natural disaster
or act of terror has had a direct impact on the ability of the related Purchaser
to make payments due to disruption of employment or to place of residence of
such Purchaser, as determined by the Servicer in accordance with the servicing
standards set forth in the Servicing Agreement and for which the Servicer has
determined, in accordance with such standards, to defer loan payments no more
than one time per disaster as to any Purchaser and for a period not to exceed
two (2) months. At such time as a Purchaser under a Force Majeure Loan makes two
(2) consecutive timely payments thereunder after the Servicer’s determination to
defer payments, the related Timeshare Loan shall no longer be deemed a Force
Majeure Loan.

GAAP means generally accepted accounting principles in the United States,
applied on a consistent basis, as described in Opinions of the Accounting
Principles Board of the American Institute of Certified Public Accountants
and/or in statements of the Financial Accounting Standards Board which are
applicable in the circumstances as of the date in question.

Governing Documents means the certificate or articles of incorporation,
organization or formation, by-laws, partnership agreement, joint venture
agreement, trust agreement, operating agreement or other organizational or
governing documents of any Person.

Incipient Default means any condition or event which, after notice or lapse of
time or both, would constitute an Event of Default under this Agreement.

Indemnified Party has the meaning set forth in Section 29.19.

Introductory Loan shall mean a loan originated in connection with an
Introductory Product.

Introductory Product means certain introductory products that may be offered to
Purchasers with FICO® scores and finance terms that are intended to be held in
Borrower’s portfolio and not pledged to Lender as Lender Portfolio Timeshare
Loans.

Legal Requirements means all applicable federal, state and local ordinances,
laws, regulations, orders, judgments, decrees, determinations and other legal
restrictions governing a Project, Borrower or their business or operations.

Lender means each of the financial institutions identified under the caption
“Lenders” on the signature pages to this Agreement, and their successors and
assigns.





7

 

--------------------------------------------------------------------------------

 

 

Lender Portfolio Timeshare Loans means all Timeshare Loans now existing or
hereafter arising which have been pledged, assigned and delivered to Agent, for
the benefit of Lenders, pursuant to this Agreement or any Assignment (and all
replacements of such Timeshare Loans which have been pledged, assigned and
delivered to Agent, for the benefit of Lenders, pursuant to Section 12.2).

Leverage Ratio means the ratio of (a) consolidated Debt of Borrower, to (b)
consolidated Tangible Net Worth of Borrower.

Limited Power of Attorney means a limited power of attorney substantially in the
form of Exhibit L attached hereto.

Loan Account has the meaning set forth in Section 2.6.

Loan Documents means this Agreement, the Receivables Loan Note, any document
evidencing any assignment or security interest described in Section 7.1, the
Servicing Agreement, the Lockbox Agreement, the Custodial Agreement, the Back-Up
Servicing Agreement, the Environmental Agreement, and all documents now or
hereafter executed in connection with the Receivables Loan or securing the
Obligations, as such documents may be amended, restated or modified.

Loan File means, with respect to each of the Timeshare Loans, all the Consumer
Documents relating thereto, each duly executed, as applicable, plus:

(a)    all guaranties, if any, for the payment of the Timeshare Loans; and

(b)    in the case of a Timeshare Loan made to a corporation, partnership or
other entity not an individual, evidence that the execution and delivery of the
Note and other Consumer Documents and the related purchase of Timeshare
Interests have been duly authorized by all necessary action of such entity; and

(c)    the Title Insurance Policy insuring the lien of the Mortgage.

Loan Pledgee has the meaning set forth in Section 27.2.

Loan Year means each twelve (12) month period after the expiration of
the  Receivables Loan Advance Period, as such Receivables Loan Advance Period
may be extended from time to time, i.e., the first Loan Year will commence on
the date the Receivables Loan Advance Period expires after all extensions
thereof.

Lockbox Agreement has the meaning set forth in Section 7.3.

Lockbox Bank has the meaning set forth in Section 7.3.

Lost Note Affidavit means a lost note instrument affidavit substantially in the
form of Exhibit M attached hereto.

Low FICO Score Timeshare Loans has the meaning set forth in Section 2.2(e)(ii).





8

 

--------------------------------------------------------------------------------

 

 

Management Agreement means the agreement between an Association and the Manager
providing for the management of a Project and any new management agreement
executed in its place, each as amended in accordance with the terms of this
Agreement.

Manager means the entity serving as the manager for a Primary Project pursuant
to a Management Agreement and any replacement manager for such Project approved
by Agent, in its reasonable discretion.  Bluegreen Resorts Management, Inc.
shall be deemed by Agent to be an approved Manager or replacement manager for
any Primary Project.  In the event that Agent does not approve a Manager for any
Primary Project, then Agent shall have no obligation to make any further
Advances under the Receivables Loan in connection with the applicable Project. 

Material Adverse Change means any material and adverse change in, or a change
which has a material adverse effect upon, any of:

(a)    the business, properties, operations or condition (financial or
otherwise) of Borrower, which, with the giving of notice or the passage of time,
or both, could reasonably be expected to result in either (i) Borrower failing
to comply with any of the financial covenants contained in Section 16 or (ii)
Borrower’s inability to perform its obligations pursuant to the terms of the
Loan Documents; or

(b)    the legal or financial ability of Borrower to perform its obligations
under the Loan Documents and to avoid any Incipient Default or Event of Default;
or

(c)    the legality, validity, binding effect or enforceability against Borrower
of any Loan Document in accordance with its terms.

Maximum Receivables Loan Amount means the lesser of: (i) the aggregate
Commitment Amount of all Lenders, or (ii) an amount not to exceed $50,000,000 at
any time, provided that, such maximum amount is subject to further restrictions
as set forth in Sections 2.1 and 2.2 of this Agreement.

Mortgage means a mortgage, deed to secure debt or deed of trust (or assignment
thereof) naming Borrower as mortgagee, grantee or beneficiary, which secures
payment of a Note, is executed by the Trustee, and encumbers the Timeshare
Interest purchased by such Purchaser.

NELO Loans has the meaning set forth in Section 2.2(e)(vii).

Net Income has the meaning given to it under GAAP.

Net Worth means, for any Person: (a) total assets of such Person, as would be
reflected on a balance sheet prepared on a consolidated basis and in accordance
with GAAP, consistently applied, exclusive of intellectual property,
experimental or organization expenses, franchises, licenses, permits,
unamortized underwriters’ debt discount and expenses, and goodwill, minus (b)
total liabilities of such Person, as would be reflected on a balance sheet
prepared on a consolidated basis and in accordance with GAAP consistently
applied.

No-FICO Score Timeshare Loans has the meaning set forth in Section 2.2(e)(iii).





9

 

--------------------------------------------------------------------------------

 

 

Non-Complying Consumer Documents has the meaning set forth in Section 11.

        Non-Conforming Timeshare Loan means a Timeshare Loan made by Borrower or
an FBS Developer (and assigned by FBS Developer to Borrower)  to a Purchaser or
Purchasers in connection with a Qualified Sale which is evidenced by a Qualified
Note, secured by a Qualified Mortgage, and meets all of the criteria for a
“Qualified Timeshare Loan” except that:

(a)    The Purchaser’s FICO Score is less than 600 notwithstanding subsection
(p) of the definition of “Qualified Timeshare Loan”; or

(b)    Such Timeshare Loan, when added to the Qualified Timeshare Loans included
as Lender Portfolio Timeshare Loans (excluding No-FICO Score Timeshare Loans and
Non-Resident Timeshare Loans), would cause the weighted average FICO Score for
all such Timeshare Loans to be less than 690 notwithstanding subsection (q) of
the definition of “Qualified Timeshare Loan”; or

(c)    Such Timeshare Loan, when added to the Qualified Timeshare Loans included
as Lender Portfolio Timeshare Loans, would cause the weighted average interest
rate for all such Timeshare Loans to be less than 13.5% per annum
notwithstanding subsection (g) of the definition of “Qualified Timeshare Loan”;
or

(d)    Such Timeshare Loan, when added to the Qualified Timeshare Loans included
as Lender Portfolio Timeshare Loans, would cause the outstanding principal
balance of all such Timeshare Loans which consisted of Non-Resident Timeshare
Loans or No-FICO Score Timeshare Loans to exceed ten percent (10%) of the
aggregate outstanding balance of all Qualified Timeshare Loans, notwithstanding
the applicable sublimits for Qualified Timeshare Loans set forth in Subsections
2.2(e)(i) and (iii); or

(e)    Such Timeshare Loan, when added to the Qualified Timeshare Loans included
as Lender Portfolio Timeshare Loans, would cause the outstanding principal
balance of all such Timeshare Loans which consisted of Low FICO Score Timeshare
Loans to exceed ten percent (10%) of the aggregate outstanding balance of all
Qualified Timeshare Loans, notwithstanding the sublimit for Qualified Timeshare
Loans set forth in Subsection 2.2(e)(ii).

In addition, a “Non-Conforming Timeshare Loan” must also meet the following
criteria: (i) the minimum weighted average number of payments made under all
such Timeshare Loans shall be at least twenty-four (24); and (ii) the Purchaser
under each such Timeshare Loan shall have made at least six (6) payments of
principal and interest under such Timeshare Loan.

Non-Primary Project means each Project approved by Agent as of the date of this
Agreement as an eligible Non-Primary Project for financing, which approved
Non-Primary Projects are specified on Schedule 2 attached to this Agreement as
it may be supplemented or replaced from time to time with Agent’s written
approval, including any approved replacements to Schedule 2 pursuant to Section
24.11.

Non-Primary Project Timeshare Loans has the meaning set forth in Section
2.2(e)(iv).





10

 

--------------------------------------------------------------------------------

 

 

Non-Resident Timeshare Loans has the meaning set forth in Section 2.2(e)(i).

Note means a purchase money note made by a Purchaser secured by a Mortgage,
payable to the order of (or otherwise endorsed as payable to) Borrower, and
delivered by a Purchaser in connection with the credit purchase of one or more
Timeshare Interests.

Notice to Purchasers has the meaning set forth in Section 7.6(b).

Obligations means all payment and performance obligations and liabilities of
Borrower to Agent or any Lender of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, secured or unsecured,
joint, several, joint and several, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, regardless of how such
obligations or liabilities arise, including without limitation, the obligation
of Borrower to pay (a) the principal of, premium, if any, on and interest on the
Receivables Loan; and (b) all fees, costs, expenses, indemnities, obligations
and liabilities of Borrower owing at any time to Agent or any Lender under or in
respect of this Agreement and each of the other Loan Documents.

Original Note means a Note for which the related Purchaser has elected to effect
an Upgrade and the Borrower has agreed to effect such Upgrade.

Owner or Owners means the Purchaser or Purchasers of a Timeshare Interest, the
successive owner or owners of each Timeshare Interest so conveyed, and Borrower
or its Affiliates with respect to Timeshare Interests in a Project not so
conveyed.

Owner Beneficiary has the meaning set forth in the Trust Agreement and includes
a Purchaser under a Purchase Agreement who acquires Owner Beneficiary Rights
with appurtenant Vacation Points.

Owner Beneficiary Rights has the meaning set forth in the Trust Agreement.

Patriot Act Certificate and Agreement means the Second Amended and Restated
Patriot Act Certificate and Agreement by and between Borrower and Agent, dated
of even date herewith.

PBGC has the meaning set forth in Section 8.16.

Permitted Encumbrances means, with respect to a Mortgage, (a) real estate taxes
and assessments not yet due and payable, (b) exceptions to title which are
approved in writing by the Agent, which includes the exceptions set forth in the
approved forms of Title Insurance Policies for the Primary Projects attached
hereto as Exhibit E and the exceptions in the forms of Title Insurance Policies
for the Non-Primary Projects existing as of the Closing Date (including such
easements, dedications and covenants which Agent consents to in writing after
the date of this Loan Agreement). In addition, the following shall be deemed to
be Permitted Encumbrances:  1) liens for state, municipal and other local taxes
if such taxes shall not at the time be due and payable; 2) liens in favor of
Agent or Lenders pursuant to this Agreement; 3) materialmen’s, warehouseman’s
and mechanic’s and other liens arising by operation of law in the ordinary
course of business for sums not due; 4) a Purchaser’s interest in a Timeshare
Interest relating to a Timeshare Loan comprising a portion of the Lender
Portfolio Timeshare Loans whether pursuant



11

 

--------------------------------------------------------------------------------

 

 

to the Trust Agreement or otherwise; and 5) any Owner Beneficiary
Rights.  Notwithstanding the foregoing, such Permitted Encumbrances will not
affect or subordinate the first and prior lien of Agent or Lenders in and to a
Qualified Note which has been encumbered by a Qualified Mortgage, the lien of
which Qualified Mortgage is insured by the applicable Title Insurance Policy
collaterally assigned to Agent, for the benefit of Lenders.

Permitted Modifications means an amendment or other modification to the terms
and conditions of a Timeshare Loan (a) of a Purchaser as a result of the
Servicemembers Civil Relief Act, (b) with respect to a one percent (1%) increase
or decrease in the related Timeshare Loan’s interest rate related to a
Purchaser’s voluntary or involuntary election to commence or cease using an
automatic payment option, as applicable, (c) in connection with an Upgraded Note
Receivable, (d) as a result of document corrections associated with the closing
of a Timeshare Loan made in the ordinary course of Borrower’s business to fix
typographical errors, or (e) in connection with a Force Majeure Loan. Except for
Permitted Modifications, a Timeshare Loan may not be modified without Agent’s
prior written consent; provided,  however, Borrower may, in its discretion: (i)
waive fees in connection with delinquent payments on such Timeshare Loan, and
(ii) provide extensions of the maturity date of a Timeshare Loan provided that
(A) any such extension shall not exceed a period of two (2) months, (B) such
Timeshare Loan may only be extended one time as to any Purchaser, and (C) no
more than two percent (2%) of the aggregate outstanding balance of Lender
Portfolio Timeshare Loans may be so extended.

Person means an individual, a government or any agency or subdivision thereof, a
corporation, partnership, trust, unincorporated organization, association, joint
stock company, limited liability company or other legal entity.

Plan has the meaning set forth in Section 8.16.

Pledge has the meaning set forth in Section 27.2.

Primary Project means each Project approved by Agent as of the date of this
Agreement as an eligible Primary Project for financing, which approved Primary
Projects are specified on Schedule 1 attached to this Agreement as it may be
supplemented or replaced from time to time with Agent’s written approval,
including any approved replacements to Schedule 1 pursuant to Section 24.11.

Processing Fee has the meaning set forth in Section 3.3(b).

Project means each timeshare project or phase thereof approved by Agent as of
the date of this Agreement as an eligible Project for financing, which approved
Projects are identified on Schedules 1 and 2 attached to this Agreement as they
may be supplemented or replaced from time to time with Agent’s written approval,
including any approved replacements to Schedules 1 and 2 pursuant to Section
24.11, including without limitation, all Primary Projects and Non-Primary
Projects; provided, however, any deletions of Projects from such Schedules shall
not require Agent’s approval but shall be subject to ten (10) Business Days
prior written notice to Agent. 

Project Documents means with respect to any Project, any and all documents
evidencing or relating to the creation and sale of Timeshare Interests, the
applicable Declarations,



12

 

--------------------------------------------------------------------------------

 

 

the applicable Governing Documents of the Associations, any rules and
regulations of the Associations, and the Management Agreements.

Pro Rata Share means with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
Amount of the Receivables Loan and the denominator of which is the aggregate
amount of all of the Commitment Amounts of all Lenders relating to the
Receivables Loan, as the same may be adjusted upon any assignment by a Lender to
the extent permitted by Section 27.1.

Public Records means the applicable recording or filing office in the
jurisdiction in which a Project is located which is the legally required office
for the recording of Deeds, Mortgages, Declarations and other documents
affecting title to real estate in such jurisdiction.

Public Report means the approved public report, permit or public offering
statement for the Vacation Club or a Project and the approvals or registrations
for such Vacation Club or Project, in the jurisdiction in which Timeshare
Interests in the Vacation Club are offered for sale or in which such Project is
located and in each other jurisdiction in which sales of the Vacation Club or
Timeshare Interests are made or such Vacation Club or Project is otherwise
required to be registered.

Purchase Agreement means the form of Bluegreen Owner Agreement.

Purchaser means a bona fide third-party purchaser for value (whether one or more
Persons) who has purchased one or more Timeshare Interests from Borrower or its
Affiliates or an FBS Developer.

        Qualified Mortgage means a Mortgage which may be subject to a Permitted
Encumbrance, securing the payment of a Qualified Note which has been or may be
assigned of record to Agent, for the benefit of Lenders.

Qualified Note means a Note executed by a Purchaser or Purchasers, payable to
the order of (or otherwise endorsed as payable to) Borrower in connection with a
Qualified Sale, which has been assigned and endorsed over to Agent, for the
benefit of Lenders, with recourse, with respect to which all of the requirements
for a Qualified Timeshare Loan or a Non-Conforming Timeshare Loan, as
applicable, are true.

Qualified Sale means a credit sale of a Timeshare Interest to a Purchaser, which
is made by Borrower or its Affiliates or an FBS Developer (and assigned by FBS
Developer to Borrower) in the ordinary course of its business and is consummated
in compliance with all applicable Legal Requirements and in connection with
which the Purchaser has made a down payment by cash, check or credit card and/or
other cash payment of at least ten percent (10%) of the Sales Price (which down
payment may, (i) in the case of an Upgraded Note Receivable,  conversion in
connection with an Introductory Loan, or a former NELO Loan, be represented in
part or in whole by the principal payments and down payment made on, as
applicable, such related Original Note, the Qualified Note relating to the
former NELO Loan, the related Introductory Loan or the related Timeshare
Interest, since its date of origination, or (ii) in the case of an Upgrade or a
conversion in connection with an Introductory Product, be represented in whole
or in part by the



13

 

--------------------------------------------------------------------------------

 

 

amount paid where the Purchaser has paid in full, whether at the point of sale
or otherwise, for the original Timeshare Interest or Introductory Product, as
applicable).

Qualified Timeshare Loan means each Timeshare Loan made by Borrower or FBS
Developer (and assigned by FBS Developer to Borrower) to a Purchaser or
Purchasers in connection with a Qualified Sale which is evidenced by a Qualified
Note, secured by a Qualified Mortgage and which meets the following criteria:

(a)    The Timeshare Loan is evidenced by a Qualified Note, Qualified Mortgage,
Purchase Agreement and such other Consumer Documents which have been, as
applicable, executed in connection with the credit purchase and sale of a
Timeshare Interest;

(b)    The Timeshare Loan has an original maturity date of one hundred twenty
(120) months or less, payable in equal monthly installments of principal and
interest, with the first installment due and payable not more than forty-five
(45) days after the date on which Agent has first advanced funds based upon the
collateral assignment of such Timeshare Loan;

(c)    Purposely Omitted;

(d)    The Timeshare Loan is not a Delinquent Loan;

(e)    The Timeshare Loan is not more than thirty (30) days past due at the time
of the initial Advance against such Timeshare Loan;

(f)    There has been no default on the Timeshare Loan by the Purchaser;

(g)    Other than with respect to the effect of the application of the Service
Member’s Civil Relief Act on Lender Portfolio Timeshare Loans, the annual rate
of interest applied to the unpaid principal balance of the applicable Note is at
least equal to a fixed rate of 9.99% per annum and the weighted average interest
rate for all of the Lender Portfolio Timeshare Loans is at least equal to 13.5%
per annum;

(h)    The Purchaser has no claim of any defense, setoff or counterclaim to the
applicable Timeshare Loan;

(i)    The Timeshare Loan represents the balance of the Sales Price and the
Purchaser is not, and no payment of a sum due under the Timeshare Loan has been
made by, an Affiliate, or an officer, director, agent, employee, principal,
broker, creditor (or relative thereof) of any other Person related to or an
Affiliate of Borrower;

(j)    The Consumer Documents and all other aspects of the related transaction
comply with all Legal Requirements;

(k)    The payment to be received is payable in United States dollars;

(l)    Each Purchase Agreement, Note, Mortgage and related Consumer Document has
been duly executed, as applicable, by or on behalf of all Persons having a
beneficial ownership interest in the Timeshare Interest;



14

 

--------------------------------------------------------------------------------

 

 

(m)    The Unit in which the applicable Timeshare Interest financed by the
Timeshare Loan is situate: (i) has been completed in compliance with all Legal
Requirements, is currently served by all required utilities, is fully furnished
and ready for use; provided,  however, Units may be subject to renovations for
improvements from time to time, provided that, a “One-to-One Owner Beneficiary
to Accommodation Ratio” (as defined in the Trust Agreement) is maintained in
accordance with the Trust Agreement and applicable Legal Requirements and
Borrower provides evidence of the same to Agent upon Agent’s request; (ii) is
covered by a valid certificate of occupancy (or its equivalent) duly issued;
(iii) is subject to the terms of the Declaration for the applicable Project; and
(iv) has been developed to the specifications provided for in the applicable
Purchase Agreement.  All furnishings (including appliances) within the Unit have
been or will be fully paid for and are free and clear of any lien or other
interest by any third party prior to dedication to the governing timeshare
regime, except for any furniture leases which contain non-disturbance provisions
acceptable to Agent;

(n)    The Unit in which the applicable Timeshare Interest financed by the
Timeshare Loan is situate has had all taxes, Assessments, penalties and fees
related thereto paid when due;

(o)    Any and all applicable rescission periods have expired;

(p)    The Purchaser’s FICO Score (if more than one Purchaser: i) if all
Purchasers have a FICO Score, the highest FICO Score will be submitted to Agent
and used for this calculation, and ii) if a FICO Score is not available for
certain of the Purchasers, the highest FICO Score of the remaining Purchasers
will be submitted to Agent and used for this calculation) shall not be less than
600, subject to the exceptions provided in Sections 2.2(e)(i), 2.2(e)(ii) and
2.2(e)(iii);

(q)    The weighted average FICO Score for all Qualified Timeshare Loans
included in the Lender Portfolio Timeshare Loans (excluding No-FICO Score
Timeshare Loans and Non-Resident Timeshare Loans) shall not be less than 690;

(r)    The Purchaser is a resident of the United States or Canada, subject to
the exception provided in Section 2.2 (e)(i);

(s)    The lien of the Mortgage securing the Note is a perfected first priority
purchase money mortgage which may be assigned of record to Agent, for the
benefit of Lenders, (or is being assigned to Agent, for the benefit of Lenders,
in accordance with this Agreement,  as applicable) and is or will be fully
insured by a Title Insurance Policy in the amount of the Timeshare Loan, which
policy is endorsed to Agent, for the benefit of Lenders, and its successors and
assigns or insured in the name of Borrower and collaterally assigned to Agent,
for the benefit of Lenders, and its successors and assigns;

(t)    All representations, warranties and covenants regarding such Timeshare
Loans and the Consumer Documents related thereto and the matters related thereto
as set forth in Section 10 and elsewhere in this Agreement are accurate and
Borrower shall have performed all of its obligations with respect thereto;



15

 

--------------------------------------------------------------------------------

 

 

(u)    Agent and/or Lenders have a valid, perfected first priority lien against
and security interest in the Note and the related Consumer Documents (which in
the case of the Consumer Documents may be subject to a Permitted Encumbrance)
and all payments to be made thereunder;

(v)    The total maximum remaining principal balance of all Timeshare Loans
outstanding to any one Purchaser or Affiliates of such Purchaser (and assigned
to Agent, for the benefit of Lenders, hereunder) shall not exceed $75,000 in the
aggregate;

(w)    The payment terms of such Timeshare Loan have not been amended in any
way, including any revisions to the payment provisions to cure any defaults or
delinquencies, except in the case of a Permitted Modification or unless
otherwise agreed to by Agent in writing at its sole discretion.  If an otherwise
Qualified Timeshare Loan is amended to cure a delinquency without Agent’s
agreement, such Timeshare Loan shall be deemed a Delinquent Loan;

(x)    There has been no increase to the applicable interest rate payable on the
Timeshare Loan as the result of the termination of any automatic payment option,
unless all disclosures required under applicable law for such increase have been
properly given by Borrower or its Affiliates to Purchaser;

(y)    The Purchaser is not a “blocked person”, as defined in the Patriot Act
Certificate and Agreement; and

(z)    The Unit in which the applicable Timeshare Interest financed by the
Timeshare Loan is situate in a Unit (i) comprising part of a Primary Project, or
(ii) comprising part of a Non-Primary Project subject to the Non-Primary Project
Timeshare Loans sublimit of 35% as set forth in Section 2.2(e)(iv).

Receivables Loan means that certain credit facility in an amount up to the
Maximum Receivables Loan Amount to be extended by Agent and Lenders to Borrower
pursuant to the terms of this Agreement, as such loan may be increased,
decreased, amended, restated or modified, subject to the limitations set forth
in Section 2.2.

Receivables Loan Advance Period means the period of time commencing on the date
of this Agreement through and including March 12, 2020. 

Receivables Loan Fee has the meaning set forth in Section 5.1.

Receivables Loan Interest Rate means until the occurrence of an Event of
Default:

From the Closing Date until but not including the first calendar day of the
following month, at a yearly rate which is equal to one-half percent (0.50%) per
annum in excess of the WSJ Prime Rate in effect on March 12, 2018,
provided that, in no event shall the interest rate on the Receivables Loan be
less than 4.00% per annum.

On each WSJ Prime Rate Adjustment Date commencing on or after March 12, 2018,
the yearly rate at which interest shall be payable on the unpaid principal
balance of the Receivables Loan shall be, as applicable, increased or decreased
to a rate which is equal to the



16

 

--------------------------------------------------------------------------------

 

 

WSJ Prime Rate in effect on the WSJ Prime Rate Determination Date,
provided that, in no event shall the interest rate on the Receivables Loan be
less than 4.00% per annum.

Receivables Loan Maturity Date means March  12, 2023. 

Receivables Loan Note means Borrower’s Second Amended and Restated Receivables
Loan Note dated as of the Closing Date herewith payable to the order of Liberty
Bank evidencing Borrower’s obligation to repay Advances under the Receivables
Loan and all interest thereon.

Redirection Notice has the meaning set forth in Section 27.2.

Register has the meaning set forth in Section 27.1(d).

Request for Receivables Loan Advance means a Request for Advance as described in
Section 2.3.

Request for Supplementary Advance means a Request for Supplementary Advance as
described in Section 2.5.

Reservation System means any proprietary method, arrangement or
procedure,  maintained, owned and operated by Borrower or any Manager of the
Vacation Club (including the Vacation Club Manager), including any lease,
license, contract or other agreements evidencing such method, arrangement or
procedure, by which an Owner Beneficiary reserves the use and occupancy of any
accommodation or facility of the Vacation Club.

Sales Price means the gross sales price paid by a Purchaser for one or more
Timeshare Interests and shall include closing costs.

Section 3.3 Advance has the meaning set forth in Section 3.3(c).

Securitization Timeshare Loans has the meaning set forth in that certain Letter
Agreement between Borrower and Agent dated October 22, 2015, a copy of which is
attached hereto as Exhibit N. 

Servicer has the meaning set forth in Section 7.4.

Servicing Agreement has the meaning set forth in Section 7.4.

Tangible Net Worth shall mean, at any time, the sum of (i) Borrower’s Net Worth
at such time (determined in accordance with GAAP), minus (ii) the sum of (A)
intangible assets, plus (B) notes and other obligations payable to Borrower from
any related party, any employee, shareholder, officer or director of Borrower,
plus (iii) Borrower’s existing junior subordinated debentures and any
indebtedness owed by Borrower which indebtedness is subject to a subordination
agreement acceptable to Agent in its sole discretion.





17

 

--------------------------------------------------------------------------------

 

 

Timeshare Act means the applicable state statute or other law in the state or
other jurisdiction in which a Project is located which governs the creation and
regulation of timeshare projects in such state, as it may be amended.

Timeshare Approvals means all approvals, registration and licenses required from
governmental agencies in order to sell Timeshare Interests and offer them for
sale, to operate the Projects as timeshare projects, to make Timeshare Loans and
to own, operate and manage the Projects, including without limitation, the
registrations/consents to sell, the final subdivision public reports/public
offering statements and/or prospectuses and approvals thereof required to be
issued by or used in the jurisdiction where the applicable Project is located
and other jurisdictions where Timeshare Interests have been offered for sale or
sold.

Timeshare Interest means with respect to any Project, (x) an undivided fee
simple ownership interest as a tenant in common or (y) a Resort Interest (as
defined in the Trust Agreement) that is an ownership interest in real property
substantially similar to an ownership interest described in clause (x) above
(including Owner Beneficiary Rights), in either case with respect to any Unit in
such Project, with a right to use such Unit, or a Unit of such type, generally
for one (1) week or a portion of one (1) week annually or biennially, together
with all appurtenant rights and interests as more particularly described in the
Project Documents.

Timeshare Loan or Timeshare Loans means the loan or loans by Borrower or an FBS
Developer to a Purchaser, now existing or hereafter arising, related to the
financing of the sale of a Timeshare Interest.

Title Company means a title insurance company selected by Borrower and approved
by Agent which is authorized and duly licensed to carry on a title insurance
business in the state in which the applicable Project is located.  The Title
Companies set forth on Exhibit K attached hereto, as amended from time to time,
shall be deemed by Agent as approved Title Companies.

Title Insurance Policy means a mortgagee’s or lender’s title insurance policy
issued by the Title Company insuring each Mortgage (or group of Mortgages)
assigned to Agent, for the benefit of Lenders, pursuant hereto, endorsed to
Agent and its successors and assigns or insured in the name of Borrower
(including as successor or an assignee of an FBS Developer) and collaterally
assigned to Agent and its successors and assigns and in the amount of the Note
(or group of Notes) secured by such Mortgage (or group of Mortgages).  The form
of Title Insurance Policy related to each of the Primary Projects, together with
all endorsements, are attached hereto as Exhibit E.

Transfer means, with respect to the Collateral, the occurrence of any sale,
conveyance, assignment, transfer, alienation, mortgage, conveyance of security
interest, title, encumbrance of other disposition of any kind of the Collateral,
or any other transaction the result of which is, directly or indirectly, to
divest Borrower of any portion of its title to or interest in such Collateral,
voluntarily or involuntarily, it being the express intention of Borrower and
Agent that Borrower is prohibited from granting to any Person a lien or
encumbrance upon such Collateral, regardless of whether such lien is senior or
subordinate to the Agent’s and Lenders’ lien; provided 



18

 

--------------------------------------------------------------------------------

 

 

that the Collateral may be subject to Permitted Encumbrances, which shall not be
deemed to be a Transfer.

Trust Agreement  means, collectively, that certain Bluegreen Vacation Club
Amended and Restated Trust Agreement, dated as of May 18, 1994, by and among
Bluegreen Vacations Unlimited, Inc., the Trustee, Bluegreen Resorts Management,
Inc. and Bluegreen Vacation Club, Inc., as amended, restated or otherwise
modified from time to time.

Trustee means Vacation Trust, Inc., a Florida corporation, in its capacity as
trustee under the Trust Agreement, and its permitted successors and assigns.

Unit means any apartment, condominium or cooperative unit, cabin, lodge, hotel
or motel room, villa, cottage, townhome, lot or other private or commercial
structure which is situated on real or personal property and designed for
occupancy by one or more persons within a Project, together with all furniture,
fixtures and furnishings therein, if applicable, and together with any and all
interests in common elements appurtenant thereto, as provided in the related
Declaration.

Upgrade means the process in which (A) an obligor of an Original Note elects to
(i)(a) reconvey the existing Timeshare Interest for a new Timeshare Interest
(such new Timeshare Interest having a greater dollar value than the existing
Timeshare Interest) and (b) cancel the Original Note in exchange for an Upgraded
Note Receivable secured by such new Timeshare Interest or (ii)(a) acquires
additional Timeshare Interests and (b) cancels the Original Note in exchange for
an Upgraded Note Receivable from the Borrower secured by the existing Timeshare
Interest and the additional Timeshare Interest or (B) an owner of an existing
Timeshare Interest that is fully paid elects to (i) reconvey such Timeshare
Interest for a new Timeshare Interest (such new Timeshare Interest having a
greater dollar value than the existing Timeshare Interest) or (ii) acquire
additional Timeshare Interests.

Upgraded Note Receivable means a new Qualified Note originated by the Borrower
in connection with an Upgrade.

Vacation Club means the Bluegreen Vacation Club Multi-Site Timeshare Plan
created pursuant to the Trust Agreement.

Vacation Club Management Agreement means the Amended and Restated Management
Agreement between Bluegreen Resorts Management, Inc. and Vacation Trust, Inc.
dated as of May 18, 1994, as amended.

Vacation Club Manager means Bluegreen Resorts Management, Inc., a Delaware
corporation, in its capacity as manager of the Vacation Club, and its successors
and assigns.

Vacation Points has the meaning set forth in the Trust Agreement.

Wellington Financial means New Wellington Financial LLC, doing business as
Wellington Financial.





19

 

--------------------------------------------------------------------------------

 

 

WSJ Prime Rate means the rate of interest published in the Wall Street Journal
(Eastern Edition) under the designation “Money Rates” and described as “Prime
Rate” or “Base Rate on Corporate Loans at Large U.S. Money Center Commercial
Banks.”  If the rate so published is shown as a range of rates, Agent will use
the highest rate in such range as the WSJ Prime Rate.  If such rate is no longer
published or available, Agent will choose a comparable substitute rate based
upon a national index, selected by Agent in its reasonable discretion.

WSJ Prime Rate Adjustment Date means the first calendar day of the month
following the month during which the Closing Date occurs and the first calendar
day of each month thereafter.

WSJ Prime Rate Determination Date means the last Business Day immediately
preceding the applicable WSJ Prime Rate Adjustment Date.

2008 Loan Agreement means the Receivables Loan Agreement between Borrower and
Liberty Bank dated as of August 27, 2008 and which has been previously prepaid
in full, terminated and is of no further force and effect as of the date hereof.

2011 Loan Agreement means the Amended and Restated Receivables Loan Agreement
between Borrower and Liberty Bank dated as of February 11, 2011 and which has
been previously been amended and restated pursuant to the 2012 Loan Agreement.

2012 Loan Agreement has the meaning as set forth in Recital A above.

2012 Loan Documents means the 2012 Loan Agreement and such other loan documents
executed in connection therewith or given as security therefor.

1.2    Construction.    Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  An Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Agent.  Section, subsection, clause, schedule, and exhibit references
are to sections, subsections, clauses, schedules and exhibits in this Agreement
unless otherwise specified.  Any reference in this Agreement or in the Loan
Documents to this Agreement, any of the Loan Documents or any other document or
agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, supplements, and
restatements thereto and thereof, as applicable.

1.3    General Acknowledgments.

(a)    Confirmation of Background.  Borrower hereby ratifies, confirms and
acknowledges that the statements in the foregoing background are true and
complete in all material respects and that the 2012 Loan Documents are valid,
binding and in full force and effect as of the date hereof and fully enforceable
against Borrower and its assets in accordance with the terms thereof, except to
the extent amended by this Agreement and the other Loan Documents.



20

 

--------------------------------------------------------------------------------

 

 

(b)    Validity of Liens.  All liens, security interests, rights and remedies
granted to Agent and Lenders under the 2012 Loan Documents and all UCC-1
financing statements filed in connection with the 2012 Loan Documents shall
remain valid and effective, are hereby ratified, confirmed and continued.  Such
liens, security interests, rights and remedies (i) shall secure all Obligations
of Borrower under the Loan Documents, (ii) shall secure all Obligations of
Borrower to Agent and Lenders and (iii) shall continue to secure all obligations
of Borrower under the 2012 Loan Documents.

(c)    No Challenge to Enforcement.  The parties hereto acknowledge that as of
March 12, 2018, the unpaid principal balance under the 2012 Loan Agreement is
$22,770,743.68.  Borrower acknowledges and agrees that it does not have any
defense, set-off, counterclaim or challenge against the payment of sums owing
under the 2012 Loan Documents.

(d)    Receivables Loan Note.  Coincident with the execution of this Agreement,
Borrower shall execute and deliver to Lender, a Second Amended and Restated
Receivables Loan Note.  The outstanding indebtedness as of the Closing Date
which was previously evidenced by the notes executed in connection with the 2012
Loan Documents (collectively, the “2012 Notes”) remains outstanding.  Such
indebtedness and all other Obligations shall be secured by all Collateral
including all collateral previously assigned pursuant to the 2012 Loan Documents
and the prior Assignment, which has not been previously released to Borrower
pursuant to the 2012 Loan Documents.  The Receivables Loan Note is given in
substitution of and not in payment of such 2012 Notes and is not intended as a
novation thereof.

(e)    No Novation or Satisfaction.  Borrower acknowledges and agrees that this
Agreement constitutes the amendment and restatement of the 2012 Loan
Agreement.  Except as expressly provided herein, neither this Agreement nor any
other agreement entered into in connection herewith or pursuant to the terms
hereof shall be deemed or construed to be a compromise, satisfaction,
reinstatement, accord and satisfaction, novation or release of the 2012 Loan
Agreement, or any rights or obligations thereunder, or a waiver by Agent and
Lenders of any of its rights under the 2012 Loan Agreement or at law or in
equity.  The outstanding principal balances as of the date hereof of all
Advances under the 2012 Loan Agreements shall be deemed to be the outstanding
balance of the Receivables Loan on the date hereof, and such amount is indicated
in Section 1.3(c) above.

(f)    Name Change.  Pursuant to those certain Articles of Amendment to Articles
of Incorporation of Bluegreen Corporation filed with the Department of State of
the State of Florida on September 25, 2017, Borrower’s corporate name was
changed from “Bluegreen Corporation” to “Bluegreen Vacations
Corporation”.  Borrower covenants and agrees that all of Borrower’s obligations
(as Bluegreen Corporation) to Agent and Lenders under the 2012 Loan Agreement,
the 2012 Notes and the other 2012 Loan Documents, as the same are amended by
this Agreement, the Receivables Loan Notes and the other Loan Documents, are
ratified, confirmed, continued and assumed by Borrower (as Bluegreen Vacations
Corporation).  Borrower agrees that all references in the 2012 Loan Agreement,
the 2012 Notes and the other 2012 Loan Documents to “Bluegreen Corporation”
shall be deemed to be a reference to “Bluegreen Vacations Corporation”,
mutatis mutandis. 



21

 

--------------------------------------------------------------------------------

 

 

(g)    Other Documents.  Borrower hereby confirms and acknowledges that all
security interests, assignments and endorsements of Notes, Mortgages and other
Collateral, are valid, binding and in full force and effect as of the date
hereof.  Borrower further acknowledges and agrees that it has no defenses,
set-offs, counterclaims or challenges against the enforcement of any terms
thereof or the validity of the terms thereof.  Borrower agrees that this
Agreement is in no way intended to constitute a novation to or of any existing
liens or security interests. 

1.4    Inconsistency.  In the event of any inconsistency between the terms of
this Agreement and the terms of the 2012 Loan Agreement, the terms of this
Agreement shall prevail.

1.5    Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement, as they may from time to time be amended or restated, shall be
deemed incorporated herein by reference.

1.6    Accounting Principles.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be determined or made in accordance
with GAAP consistently applied at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.

2.     The Receivables Loan.

2.1    Loan Amount.  Subject to the other provisions and conditions of this
Agreement, each Lender (severally, but not jointly) agrees, from time to time
during the Receivables Loan Advance Period, to make its Pro Rata Share of
Advances under the Receivables Loan to Borrower in amounts equal to the lesser
of:  (a) the sum of (i) eighty-five percent (85%) of the unpaid principal
balance of Qualified Timeshare Loans included within the Lender Portfolio
Timeshare Loans assigned to Agent, for the benefit of Lenders, in connection
with such requested Advance, plus (ii) sixty percent (60%) of the unpaid
principal balance of Non-Conforming Timeshare Loans included within the Lender
Portfolio Timeshare Loans assigned to Agent, for the benefit of Lenders, in
connection with such requested Advance, or (b) the Maximum Receivables Loan
Amount.

Notwithstanding anything to the contrary contained herein, at no time shall
Agent or any Lender be required to make additional Advances to Borrower pursuant
to the terms and conditions of this Agreement if, after giving effect to any
such Advance, the result is that (i) the aggregate outstanding principal balance
of the Receivables Loan based on Advances supported by Non-Conforming Timeshare
Loans exceeds Five Million Dollars ($5,000,000.00), (ii) the aggregate
outstanding principal balance of the Receivables Loan exceeds the Maximum
Receivables Loan Amount, or (iii) the aggregate outstanding principal balance of
the Receivables Loan owed to any Lender (or its participant), exceeds such
Lender’s Commitment Amount.



22

 

--------------------------------------------------------------------------------

 

 

2.2    Advances.

(a)    Revolving Credit.  The Advances to be made under this Agreement are part
of a revolving credit facility.  To the extent repaid, amounts advanced by Agent
and Lenders to Borrower may be reborrowed, subject to the conditions set forth
in this Agreement.  Although the aggregate amount of all Advances made under
this Agreement may exceed the Maximum Receivables Loan Amount, the outstanding
principal balance of such Advances may at no time exceed the Maximum Receivables
Loan Amount.

(b)    Restrictions on Loan Advances.  No Lender shall have any obligation to
make any Advance under the Receivables Loan at such time that the Commitment
Amount of any other Lender would be insufficient for such Lender to fund its
Pro-Rata Share of such Advance. Borrower acknowledges and agrees that such
limitation will be applicable notwithstanding that a Lender may otherwise be
obligated to make such Advance under any other terms or conditions of this
Agreement.

(c)    Other Restrictions on Receivables Loan Advances.  Agent and Lenders shall
have no obligation to make an Advance under the Receivables Loan (i) more often
than twice during any calendar month, (ii) in an amount less than One Hundred
Thousand Dollars ($100,000.00), (iii) pursuant to a Request for Receivables Loan
Advance received after the expiration of the Receivables Loan Advance Period, or
(iv) after the occurrence of an Incipient Default or an Event of Default.

(d)    Additional Restrictions on Receivables Loan Advances.  Notwithstanding
anything to the contrary contained in this Section 2, Agent and Lenders shall
have no obligation to make any Advance (i) under the Receivables Loan in an
amount which would cause the aggregate outstanding balance of the Receivables
Loan to exceed $50,000,000; (ii) under the Receivables Loan in an amount which
would cause the outstanding principal balance of Liberty Bank’s Pro Rata Share
of the Receivables Loan to exceed $50,000,000; or (iii) under the Receivables
Loan which would cause Agent or any Lender or any participant in the Receivables
Loan to violate or continue to violate any legal lending limit.

(e)    Other Limitations.  Advances under the Receivables Loan shall also be
subject to the following exceptions and limitations:

(i)    Notwithstanding the limitations set forth in subsections (p) and (r) of
the definition of Qualified Timeshare Loan, Timeshare Loans which otherwise
satisfy the criteria of a Qualified Timeshare Loan but which involve a Purchaser
who is not a resident of the United States or Canada (“Non-Resident Timeshare
Loans”) may be considered Qualified Timeshare Loans, provided that, (A) payment
of such Non-Resident Timeshare Loan must be made by the Purchaser under an “auto
pay” program via a major credit card, pre-authorized checking or ACH payment, in
United States dollars; and (B) at any time thereafter not more than 10% of the
then outstanding principal balance of all Qualified Timeshare Loans included as
Lender Portfolio Timeshare Loans may be comprised of such Non-Resident Timeshare
Loans and No-FICO Score Timeshare Loans, collectively.  The Purchasers under
such Non-Resident Timeshare Loans shall not be required to have a FICO Score and
accordingly, Non-Resident Timeshare Loans shall not also be deemed to be No-FICO
Score Timeshare Loans.



23

 

--------------------------------------------------------------------------------

 

 

(ii)    Notwithstanding the limitations set forth in subsection (p) of the
definition of Qualified Timeshare Loan, Timeshare Loans which otherwise satisfy
the criteria of a Qualified Timeshare Loan but involve (A) a Purchaser with a
FICO Score less than 600 but equal to or greater than 575, and (B) a down
payment (including (1) cash “at the table”, (2) the aggregate sum of principal
payments paid by a Purchaser under its promissory note for such Unit at the time
of such assignment, and (3) paid-in equity) of at least 20% of the Purchase
Price (“Low FICO Score Timeshare Loans”) may be considered Qualified Timeshare
Loans, provided that, at any one time not more than 10% of the then outstanding
principal balance of all Qualified Timeshare Loans included as Lender Portfolio
Timeshare Loans may consist of such Low FICO Score Timeshare
Loans.  Notwithstanding anything to the contrary set forth in this Section
2.2(e), the credit of any Purchaser whose Timeshare Loan is submitted to Agent
as security as provided in this Section 2.2(e) may be rejected by Agent if such
Purchaser’s Evidence of FICO Score (as submitted as part of the Consumer
Documents for such Purchaser) reflects a bankruptcy filing which has not been
dismissed or discharged as noted therein.

(iii)    Notwithstanding the limitations set forth in subsection (p) of the
definition of Qualified Timeshare Loan, Timeshare Loans which otherwise satisfy
the criteria of a Qualified Timeshare Loan but involve a Purchaser for whom no
FICO Score is submitted by Borrower (“No-FICO Score Timeshare Loans”) may be
considered Qualified Timeshare Loans, provided that, at any time thereafter not
more than 10% of the then outstanding principal balance of all Qualified
Timeshare Loans included as Lender Portfolio Timeshare Loans may be comprised of
such No-FICO Score Timeshare Loans and Non-Resident Timeshare Loans,
collectively.

(iv)    Notwithstanding the provisions of subsection (z) of the definition of
Qualified Timeshare Loan, Timeshare Loans which otherwise satisfy the criteria
of a Qualified Timeshare Loan but which involve the financed sale of a Timeshare
Interest in a Unit in a Non-Primary Project (“Non-Primary Project Timeshare
Loans”) may be considered Qualified Timeshare Loans, provided that, at any time
thereafter not more than 35% of the then outstanding principal balance of all
Qualified Timeshare Loans included in the Lender Portfolio Timeshare Loans and
against which Agent and Lenders have made Advances may be comprised of such
Non-Primary Project Timeshare Loans.

(v)    Purposely Omitted.

(vi)    Notwithstanding the provisions of subsection (g) of the definition of
Qualified Timeshare Loan, the weighted average interest rate for all of the
Lender Portfolio Timeshare Loans shall not be less than 13.5% per annum.

(vii)    Notwithstanding the requirements of a “Qualified Sale”, Timeshare Loans
which otherwise satisfy the criteria of a Qualified Timeshare Loan except that
no down payment or a down payment of less than ten percent (10%) has been paid
by the Purchasers in connection with such Timeshare Loans (collectively, the
“NELO Loans”) may be considered Qualified Timeshare Loans, provided that, (1)
the Purchaser under such NELO Loan shall be an existing owner of (a) a Timeshare
Interest in a Project, or (b) a timeshare interest in any other project in the
Vacation Club, including without limitation projects in respect to which
Borrower or its Affiliates have provided fee-based service arrangements to third
party timeshare



24

 

--------------------------------------------------------------------------------

 

 

developers and property owners’ associations (the “Existing Timeshare
Interest”), (2) such Purchaser’s Existing Timeshare Interest has been
paid-in-full (i.e. no debt) and has a minimum of ten percent (10%) combined
aggregate equity in its Existing Timeshare Interest and its Timeshare Interest
purchased under its respective NELO Loan, (3) each paid-in-full Existing
Timeshare Interest only provides equity to one NELO Loan, (4) Agent and Borrower
have established a verification process to confirm the Existing Timeshare
Interest is paid-in-full and provides sufficient paid-in-equity, (5) such
verification process adheres to all applicable laws, regulatory guidelines and
requirements, (6) the aggregate outstanding principal amount of all NELO Loans
that may be considered Qualified Timeshare Loans shall not exceed Fifteen
Million Dollars ($15,000,000), and (7) the aggregate amount of NELO Loans
pledged to Agent, for the benefit of Lenders, in each Loan Year shall not exceed
the aggregate amount of Qualified Timeshare Loans (excluding NELO Loans) pledged
to Agent, for the benefit of Lenders, in the same Loan Year.

(viii)    The aggregate outstanding balance of all Force Majeure Loans that are
Qualified Timeshare Loans or Non-Conforming Timeshare Loans shall not exceed
2.5% of the aggregate outstanding balance of the Lender Portfolio Timeshare
Loans.   

If the percentage limitations described in subsections (i)-(iv) above are
exceeded, the excess amount of such Non-Resident Timeshare Loans, Low FICO Score
Timeshare Loans, No-FICO Score Timeshare Loans and Non-Primary Project Timeshare
Loans in the Lender Portfolio Timeshare Loans, shall not be deemed to be
Qualified Timeshare Loans.  In addition, in the event that the weighted average
FICO Score for all of the Lender Portfolio Timeshare Loans (excluding No-FICO
Score Timeshare Loans and Non-Resident Timeshare Loans) is less than 690, Agent
may exclude from the category of Qualified Timeshare Loan any Timeshare Loans
with a FICO Score below 690 as may be necessary to result in compliance with
such weighted average FICO Score requirement.  In addition, in the event that
the weighted average interest rate for all of the Lender Portfolio Timeshare
Loans is less than 13.5% per annum, Agent may exclude from the category of
Qualified Timeshare Loans any Timeshare Loans with interest rates below 13.5%
per annum as may be necessary to result in compliance with such 13.5% per annum
minimum weighted average interest rate requirement.  In addition, if the dollar
limitation described in subsection (vii) above is exceeded, the excess amount of
such NELO Loans in the Lender Portfolio Timeshare Loans, shall not be deemed to
be Qualified Timeshare Loans. 

(f)    Method of Funding.  The funding of Advances shall be in accordance with
such procedures as Agent may require, including without limitation, disbursement
through an escrow agent acceptable to Agent.  In connection with any wire
transfer, Borrower will pay Agent’s and any Lender’s reasonable costs and
expenses for such wire transfers.

2.3    Requests for Advance.    Each Advance (other than a supplementary Advance
pursuant to Section 2.5 below) shall be pursuant to a Request for Receivables
Loan Advance submitted to Agent (or a servicer designated by Agent) in the form
attached hereto as Exhibit B, with appropriate insertions and duly executed on
behalf of Borrower, together with all required supporting documentation as
described therein.  Other conditions for the funding of Receivables Loan
Advances are set forth in various other sections of this Agreement, including
without limitation Sections 7.2, 20, 21 and 22.





25

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Borrower irrevocably authorizes Agent and Lenders
to advance sums under this Agreement to Agent and Lenders to pay fees, costs,
expenses and other obligations owed by Borrower under the Loan Documents without
requiring Agent to have received any Request for Receivables Loan Advance or
other related documents.

2.4    Limitation on Amount of Advances.  Agent and Lenders shall have no
obligation to make an Advance which would cause the total of Advances at any one
time outstanding to exceed any limitation set forth in Sections 2.1 or 2.2 or
any other limitation set forth in this Agreement.

2.5    Supplementary Advances.  In the event that the outstanding principal
balance of the Receivables Loan is less than (a) 85% of the outstanding
principal balance of all Qualified Timeshare Loans included within the Lender
Portfolio Timeshare Loans, and (b) 60% of the outstanding principal balance of
all Non-Conforming Timeshare Loans included within the Lender Portfolio
Timeshare Loans, then Borrower may request supplementary Advances in an amount
equal to such 85% and/or 60% limitation, as applicable, provided that (x)
Borrower submits to Agent a Request for Supplementary Advance in the form
attached hereto as Exhibit G, (y) Borrower is in compliance with Section 6.2,
and (z) Agent and Lenders shall have no obligation to make such supplementary
Advances (i) more often than once every calendar month, (ii) in an amount less
than $100,000, (iii) after the expiration of the Receivables Loan Advance
Period, (iv) after the occurrence but only during the continuance of an
Incipient Default or an Event of Default, (v) which would cause the aggregate
balances of all outstanding Advances to exceed the Maximum Receivables Loan
Amount, or (vi) which would result in a violation of any of the limitations set
forth in Section 2.2.

2.6    Loan Account.  Agent will open and maintain on its books a Loan Account
(the “Loan Account”) with respect to Advances made, repayments, the computation
and payment of interest and fees and the computation and final payment of all
other amounts due and sums paid to Agent and Lenders under this Agreement and
with respect to the Receivables Loan.  Except in the case of manifest error in
computation, the Loan Account will be conclusive and binding on Borrower as to
the amount at any time due to Agent and Lenders from Borrower or to any Lender
from Agent under this Agreement or the Receivables Loan Note as an account
stated, except to the extent that (i) Agent receives a written notice from
Borrower of any specific exceptions of Borrower thereto within forty-five (45)
days after the date the applicable Loan Account statement has been delivered to
Borrower or (ii) Agent receives written notice from any Lender of any specific
exceptions of such Lender thereto within twenty (20) days after the date the
applicable Loan Account statement has been mailed by Agent.

2.7    Receivables Loan Note.  The obligation of Borrower to repay amounts
advanced under the Receivables Loan and all interest thereon shall be evidenced
by the Receivables Loan Note.

2.8    Amounts in Excess of Maximum Receivables Loan Amount.  Agent and Lenders
shall have the right, but not the obligation, to fund amounts in excess of the
Maximum Receivables Loan Amount from time to time to pay accrued and unpaid
interest to correct or cure any Incipient Default or Event of Default.  Borrower
agrees that the correcting or curing by Agent and Lenders of an Incipient
Default or Event of Default shall not cure the Incipient



26

 

--------------------------------------------------------------------------------

 

 

Default or Event of Default under this Agreement.  Such excess amounts funded
shall be deemed evidenced by the Receivables Loan Note to the fullest extent
possible and then by this Agreement, shall bear interest at the Default Rate and
shall also be secured by the Collateral, and all other security and collateral
for the Receivables Loan.  Borrower hereby agrees to execute additional notes,
Assignments and other additional Loan Documents, and modifications thereto,
promptly upon request by Agent, in favor of Agent and Lenders, evidencing and
securing amounts funded in excess of the Maximum Receivables Loan Amount.

2.9    Use of Proceeds.  Advances under the Receivables Loan will be used by
Borrower for working capital, general corporate and other proper business
purposes of Borrower.

2.10    Closing.  The Closing under this Agreement shall take place effective as
of the Closing Date at such place as Agent may require, provided that all
conditions for Closing have been completed.

2.11    Purposely Omitted.

2.12    Allocation of Pledged Timeshare Loans Among Lenders.  Borrower agrees
that in allocating which Timeshare Loans to assign to Agent, for the benefit of
Lenders, under this Agreement, Borrower shall not adversely select to allocate
to Agent otherwise Qualified Timeshare Loans and Non-Conforming Timeshare Loans
based on Project location, in a proportion materially different from Borrower’s
other lenders.

3.     Loan Administration.

3.1    Receivables Loan Advances.  Subject to the terms and conditions
hereinafter set forth, each Lender, severally and not jointly, agrees to fund
its Pro Rata Share of any Advance.  Agent agrees to give each Lender prompt
written notice (which may be by facsimile, pdf or other electronic transmission)
of such Lender’s Pro Rata Share of an Advance together with such supporting
materials as Agent customarily provides, which notice and supporting materials
shall be given to each Lender by 1:00 p.m. Eastern Time one (1) Business Day
prior to the date of the proposed Advance and will specify the amount to be
funded by such Lender and the proposed funding date.  Provided that such notice
and supporting materials are timely received by a Lender as provided above, such
Lender will make such arrangements as are necessary to assure that such Lender’s
Pro Rata Share of such Advance is made available to Agent (in U.S. Dollars) no
later than 1:00 p.m. Eastern Time on the funding date. 

3.2    Several Obligations of Lenders.  Each Lender is severally bound by this
Agreement.  There shall be no joint obligations of Lenders under this
Agreement.  No Lender shall be responsible for the failure by any other Lender
to perform its obligations under this Agreement or any of the Loan
Documents.  The Pro Rata Share of any Lender shall not be increased or decreased
as a result of the failure of any other Lender to perform its obligations under
this Agreement or any of the Loan Documents.  The failure of any Lender to fund
its Pro Rata Share of any Advance under this Agreement shall not excuse any
other Lender from its obligations to fund its Pro Rata Share of any Advance.



27

 

--------------------------------------------------------------------------------

 

 

3.3    Permitted Assumptions by Agent.  Unless Agent shall have received notice
from a Lender prior to 11:00 a.m. Eastern Time on the requested funding date of
any Advance that such Lender will not make available to Agent such Lender’s Pro
Rata Share of such Advance, Agent may assume that such Lender has made or will
make its Pro Rata Share of such Advance available to Agent on the requested
funding date of such Advance.  Agent may in its discretion and in reliance upon
such assumption make available to Borrower on such date a corresponding amount
of such Lender’s Pro Rata Share of such Advance. 

(a)    Subject to the terms of the Agency Agreement, if a Lender has not or does
not make available to Agent the full amount of its Pro Rata Share of any Advance
required to be funded under the Loans on the requested funding date specified by
Agent as provided in Section 3.1 above, and such Lender has not notified the
Agent of such Lender’s intention not to fund pursuant to the first sentence of
Section 3.3, Agent may advance such corresponding amount of such Advance, and
accrue interest thereon for its own account, at the interest rate set forth for
the Receivables Loan, for each day from the date such principal amount is made
available to Borrower until the date such principal amount (together with such
accrued interest) is repaid by such Lender (or Borrower as further provided
below) to Agent.  If such Lender shall reimburse Agent for the principal amount
advanced by Agent pursuant to the preceding sentence with interest as provided
above, upon such reimbursement such principal amount shall constitute such
Lender’s Pro Rata Share of the applicable Advance under the Receivables Loan for
all purposes of this Agreement and any interest in respect of such principal
paid by Borrower shall be for such Lender’s account.  The failure of any Lender
to fund its Pro Rata Share of any Advance shall not relieve any other Lender of
its obligation, if any, hereunder to fund its respective Pro Rata Share of the
Advance on the funding date, but no Lender shall be responsible for any such
failure of any other Lender.

(b)    If Agent advances any funds pursuant to Section 3.3 in respect of another
Lender’s Pro Rata Share, and the relevant Lender does not reimburse the Agent as
provided in subsection (a) above or pursuant to the terms of any agreement among
Agent and Lenders, any interest paid on such amount by Borrower hereunder, for
the period commencing on the date such amount was made available by the Agent
until the date the relevant Lender (or Borrower as further provided in
subsection (a) above) reimburses Agent, shall be paid to Agent and not such
Lender and, in addition, such Lender shall pay Agent any reasonable
out-of-pocket costs or expenses incurred by Agent in connection therewith.  In
addition, if a Lender has failed to fund its Pro Rata Share of Advances
hereunder in a timely fashion (after receipt of the items required under Section
3.1), such Lender shall also pay to Agent a $3,500.00 fee (the “Processing Fee”)
to compensate Agent for its efforts in connection therewith.  Such payment shall
be retained by Agent for its own account.  Borrower shall have no liability for
any Processing Fee or other out-of-pocket costs or expenses payable to Agent
under this Section 3.3(b).

(c)    In the event that, at any time a Lender fails or refuses to fund its Pro
Rata Share of an Advance as required under this Agreement or any other agreement
among Agent and Lenders, such Lender, after two (2) Business Days from the date
it shall have received notice from Agent that its Pro Rata Share of such Advance
is past due and has not been received, shall be deemed to be a “Defaulting
Lender”.  Until such time as such Defaulting Lender has funded its Pro Rata
Share of such Advance (which late funding shall not absolve such Defaulting
Lender from any liability it may have), such Defaulting Lender shall not have
the right to vote



28

 

--------------------------------------------------------------------------------

 

 

regarding or to approve any issue on which voting or approval is required or
advisable under this Agreement or any other Loan Document, and the amount of the
Pro Rata Share of such Advance of such Lender shall not be counted as
outstanding for purposes of determining any matters or actions as to which such
Lender would otherwise be entitled to vote or to direct the Agent to act on its
behalf under this Agreement or the other Loan Documents.  In addition, Agent
shall not be obligated to transfer to any Defaulting Lender, in the event that
(a) the Defaulting Lender did not, pursuant to the first sentence of Section
3.3, notify the Agent of its intention not to fund its Pro Rata Share of any
Advance, and (b) the Agent has, pursuant to and in accordance with Section 3.3,
advanced funds in respect of the Defaulting Lender’s Pro Rata Share of such
Advance (a “Section 3.3 Advance”), and (c) the Agent has not been reimbursed the
Section 3.3 Advance (including all accrued interest and fees) by the Defaulting
Lender or by the Borrower or by any other means, then, the Agent shall apply any
payments (including principal, interest and fees) made by or for Borrower to
Agent or otherwise received by Agent (including as a result of realization upon
a sale of any Collateral) for the Defaulting Lender’s benefit against such
Section 3.3 Advance until such Section 3.3 Advance (plus all accrued interest
and fees) is repaid in full, and thereafter such amounts shall be paid to the
Defaulting Lender in respect of its Pro Rata Share of the Receivables Loan.

(d)    Without prejudice to the survival of any other remedies against a
Defaulting Lender, if a Defaulting Lender fails to make available to Agent the
full amount of such Defaulting Lender’s Pro Rata Share of any Advance required
to be made under the Loan within five (5) Business Days after the date it shall
have received notice from Agent that its Pro Rata Share of the Advance has not
been received, Borrower or Agent may require that such Defaulting Lender
transfer all of its right, title and interest under this Agreement, such
Defaulting Lender’s Receivables Loan Note and each other Loan Document to Agent
or to a Eligible Transferee identified by Borrower (with the consent of Agent)
or by Agent (with the consent of Borrower), subject to the following:

(i)    such proposed Eligible Transferee shall agree to assume all of the
obligations of the transferor Defaulting Lender under the Loan Documents, for
consideration equal to the outstanding principal of such transferor Defaulting
Lender’s share of the Receivables Loan, together with interest thereon to the
date of such transfer;

(ii)    satisfactory arrangements shall be made for payment to such transferor
Defaulting Lender of all other amounts payable hereunder (including the
outstanding principal amount of the Receivables Loan of the Defaulting Lender,
all accrued interest owed to the Defaulting Lender, and all accrued fees which
have then been earned by and are owed to the Defaulting Lender), provided that,
in the event that any transfer is made pursuant to this subparagraph (d), Agent
shall be entitled to an amount equal to the Processing Fee payable by the
transferor Defaulting Lender, which shall be deducted from the consideration
payable to the transferor Defaulting Lender by the Eligible Transferee and shall
be paid by the Eligible Transferee to Agent;

(iii)    the transferor Defaulting Lender agrees to pay the Eligible Transferee
the Eligible Transferee’s Pro Rata Share of fees which the transferor Defaulting
Lender has received related to this Agreement.  This Pro Rata Share of the fees
may be



29

 

--------------------------------------------------------------------------------

 

 

deducted from the consideration payable to the transferor Defaulting Lender by
the Eligible Transferee;

(iv)    Other than as expressly set forth herein, the rights and obligations of
a Defaulting Lender (including the obligation to indemnify Agent) and the other
parties hereto shall remain unchanged.  Nothing in this subsection shall be
deemed to release any Defaulting Lender from its obligations under this
Agreement and the Loan Documents, shall alter such obligations, shall operate as
a waiver of any default by such Defaulting Lender hereunder, or shall prejudice
any rights which Borrower, Agent or any other Lender may have against any
Defaulting Lender as a result of any default by such Defaulting Lender
hereunder; and

(e)    In the event a Defaulting Lender cures to the satisfaction of Agent all
outstanding breaches which caused such Lender to become a Defaulting Lender and
Agent has received the Processing Fee, such Defaulting Lender shall no longer be
a Defaulting Lender and shall be treated as a Lender under this Agreement.

4.     Interest Rate.

4.1    Primary Interest Rate.  Until the occurrence of an Event of Default,
interest shall accrue and be payable on the unpaid principal balance at the
Receivables Loan Interest Rate.

4.2    Default Rate.  From and after the occurrence of an Event of Default,
interest shall accrue and be payable on the unpaid principal balance of the
Receivables Loan Note and all other Obligations under the Loan Documents at a
rate (the “Default Rate”) which is four (4) percentage points higher than the
rate provided in Section 4.1.  Any judgment obtained for sums due under the
Receivables Loan Note or other Obligations under the Loan Documents will accrue
interest at the Default Rate until paid.  Borrower acknowledges and agrees that
the Default Rate is reasonable in light of the increased risk of collection
after occurrence of an Event of Default.

4.3    Calculation of Interest.  Interest will be calculated on the basis of a
year of three hundred sixty (360) days and charged upon the actual number of
days elapsed.  Interest will accrue on balances as of the date Agent or any
Lender wire such funds to Borrower.

4.4    Limitation of Interest to Maximum Lawful Rate.  Agent, Lenders and
Borrower intend to comply at all times with Applicable Usury Laws.  In no event
will the rate of interest payable hereunder exceed the maximum rate of interest
permitted to be charged by Applicable Usury Law (including the applicable choice
of law rules) and any interest paid in excess of the permitted rate will be
refunded to Borrower.  Such refund may be made by application of the excessive
amount of interest paid against any outstanding Obligations, applied in such
order as Agent may determine.  If the excessive amount of interest paid exceeds
the outstanding Obligations, the portion exceeding the outstanding Obligations
will be refunded by Agent and Lenders.  Any such crediting or refunding will not
cure or waive any Event of Default.  Borrower agrees that in determining whether
or not any interest payable hereunder exceeds the highest rate permitted by
Applicable Usury Law, any non-principal payment, including, without limitation,



30

 

--------------------------------------------------------------------------------

 

 

prepayment fees and late charges, will be deemed to the extent permitted by law
to be an expense, fee, premium or penalty rather than interest.

All sums paid or agreed to be paid to Agent or any Lender for the use,
forbearance or detention of the indebtedness incurred by Borrower hereunder
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the term of such indebtedness until payment in
full, so that the rate or amount of interest on account of such indebtedness
does not exceed the usury ceiling from time to time in effect and applicable to
the Receivables Loan.

5.     Fees.

5.1    Receivables Loan Fee.  Borrower agrees to pay to Agent a Receivables Loan
fee equal to $250,000 (the “Receivables Loan Fee”) which is due and payable on
or before the Closing Date.  This Receivables Loan Fee is fully earned by Agent
and shall not be refundable in whole or in part, notwithstanding that the full
Maximum Receivables Loan Amount is not advanced, unless the full Maximum
Receivables Loan Amount is not advanced as described in the second paragraph of
this Section 5.1.  Agent is irrevocably authorized to advance the sums necessary
to pay such Receivables Loan Fee to itself from the proceeds of any Advance
under the Receivables Loan or as an Advance under the Receivables Loan without
any further Request for Receivables Loan Advance from Borrower.  Agent shall
apply any excess deposits or fees paid to Agent prior to the Closing Date to the
Receivables Loan Fee. 

Notwithstanding the foregoing, in the event that any Lender’s Commitment Amount
is reduced by an assignment or sale to a co-lender or through a participation
arrangement, and thereafter such co-lender or participant fails to fund its Pro
Rata Share of Advances under the Receivables Loan, then a portion of the
Receivables Loan Fee shall be refunded to Borrower in a pro rata amount, taking
into account the decrease in the Advanced amount and the number of months
elapsed in the Receivables Loan Advance Period.  For example, if a co-lender or
participant who is obligated to contribute $5,000,000 to a Receivables Loan
Advance fails to do so under the circumstances described herein during the
Receivables Loan Advance Period, then the Pro Rata Share amount of the
Receivables Loan Fee to be refunded to Borrower would be equal to an amount
calculated as follows:  $5,000,000/$50,000,000 multiplied by a fraction, the
numerator of which is the number of months remaining in the Receivables Loan
Advance Period and the denominator of which is the total number of months in the
Receivables Loan Advance Period multiplied by $250,000.

5.2    Late Charge.  In the event that any payment required under the
Receivables Loan is not received by Agent within ten (10) Business Days after
the due date, Borrower agrees to pay a late charge equal to three percent (3%)
of the amount due and payable to defray the expenses incident to handling such
delinquent payments, and to compensate Agent and Lenders for the harm and
damages related to such late payments.  Borrower hereby acknowledges and agrees
that such late charges are reasonable in light of the anticipated and the actual
harm caused by the late payments; the difficulties of proof of loss, harm and
damages; and the inconvenience and non-feasibility of Agent and Lenders
otherwise obtaining an adequate remedy.  Acceptance of such late charge will not
constitute a waiver of the default with respect to



31

 

--------------------------------------------------------------------------------

 

 

the overdue installment, and will not prevent Agent and Lenders from exercising
any of the other rights and remedies available under the Loan Documents.

5.3    Purposely Omitted.

5.4    Loan Balance Fee.   Borrower agrees to pay to Agent, for the benefit of
Lenders, an annual fee (the “Loan Balance Fee”) calculated commencing as of the
beginning of each twelve (12) month period during the Receivables Loan Advance
Period. The first twelve (12) month period for such calculation shall begin on
December 1, 2017 and extend for a two (2) year period thereafter. The Loan
Balance Fee shall be fully earned as of the beginning of each twelve (12) month
period and be due and payable on or before the date that is fifteen (15) days
following the end of each such twelve (12) month period (for purposes of
clarification, the Loan Balance Fee will be due no later than December 15, 2018
for the period commencing December 1, 2017 through and including November 30,
2018, and the Loan Balance Fee will be due no later than December 15, 2019 for
the period commencing December 1, 2018 through and including November 30, 2019).
Any Loan Balance Fee owed for the sixty-one (61) day stub period from December
1, 2019 through January 30, 2020 will be due no later than February 14, 2020 and
prorated by multiplying the Loan Balance Fee owed (as shown on the chart below)
by 16.7123%.  For each twelve (12) month period commencing December 1, 2017 and
continuing thereafter through November 30, 2019, and any subsequent partial year
period thereafter through and including the expiration of the Receivables Loan
Advance Period, the Loan Balance Fee shall be calculated on a twelve (12) month
basis (and pro-rated, as applicable, for any partial calendar year basis) as
provided below:

﻿

﻿

 

Average daily balance of Receivables Loan for the preceding twelve (12) month
period:

Annual Loan Balance Fee for the next twelve (12) month period:

Less than $20,000,000

$250,000

Greater than or equal to $20,000,000, but less than $25,000,000

$200,000

Greater than or equal to $25,000,000, but less than $28,000,000

$150,000

Greater than or equal to $28,000,000, but less than $30,000,000

$100,000

Greater than or equal to $30,000,000, but less than $35,000,000

$50,000

Greater than or equal to $35,000,000

$0

﻿

6.     Payments.

6.1    Collections.  (a) All payments (principal, interest and fees) made on
account of the Lender Portfolio Timeshare Loans shall be paid to Agent, for the
benefit of Lenders, via wire transfer on the first (1st) and fifteenth (15th)
day of each month pursuant to the Lockbox



32

 

--------------------------------------------------------------------------------

 

 

Agreement.  Prior to the occurrence of an Event of Default, all such amounts
received by Agent shall be applied twice a month by Agent, on the first (1st)
and fifteenth (15th) day of the month (i) first to the payment of any fees,
costs, expenses, charges and indemnification obligations payable by Borrower
under the Loan Documents, including without limitation those payable under
Section 29.6 and Section 29.19, or past due amounts owing by Borrower to Agent
and Lenders in connection with the Receivables Loan, (ii) second, to interest
accrued on the unpaid principal balance of the Receivables Loan through the
preceding Business Day, (iii) third, to the principal balance of the Receivables
Loan, and (iv) finally, to all other unpaid Obligations.    Upon the occurrence
of any Event of Default, all payments on the Lender Portfolio Timeshare Loans
may be applied by Agent towards the repayment of the Obligations in such order
as Agent may elect.

(b) In the event that the (collections with respect to the Lender Portfolio
Timeshare Loans) received by Agent include payments for items other than
principal and interest payable under the Notes assigned to Agent, for the
benefit of Lenders, (e.g. tax and insurance impounds, maintenance and other
Assessment payments, late charges, “NSF” or returned check charges, misdirected
payments or deposits, etc.), Agent shall remit such other payments back to
Borrower provided that (i) no Event of Default or Incipient Default exists, (ii)
Borrower requests in writing that Agent remit such other payments back to
Borrower, (iii) Borrower specifically identifies (inclusive of the amount of)
such other payments, (iv) Borrower provides Agent with back-up to support the
claim that such payments should not be part of the proceeds of Collateral, and
(v) if such amount is actually remitted to Borrower, then Agent may adjust the
Receivables Loan balance to give effect to such remitted amounts to Borrower.

(c) Whether or not the collections on account of the  Lender Portfolio Timeshare
Loans or the proceeds of the Collateral shall be sufficient for that purpose,
Borrower shall pay when due all payments of principal, interest, and other
amounts required to be made pursuant to any of the Loan Documents.  Borrower’s
obligation to make the payments required by the terms of the Loan Documents is
absolute and unconditional.

6.2    Additional Mandatory Payments.  Notwithstanding the foregoing, if at any
time the aggregate outstanding principal amount of the Receivables Loan
outstanding is greater than (a) the sum of: (i) eighty-five percent (85%)
multiplied by the remaining principal payments due under Qualified Timeshare
Loans comprising the Lender Portfolio Timeshare Loans, plus (ii) sixty percent
(60%) multiplied by the remaining principal payments due under Non-Conforming
Timeshare Loans comprising the Lender Portfolio Timeshare Loans, or (b) any
other restriction or limitation set forth in this Agreement, including without
limitation, those set forth in Section 2.2, then within twenty (20) days after
notice to Borrower, Borrower agrees to either (a) at Borrower’s sole option (i)
prepay (without prepayment premium or penalty) an amount equal to such
difference together with accrued interest thereon, or (ii) pledge additional
Qualified Timeshare Loans or Non-Conforming Timeshare Loans, as applicable, as
part of the Lender Portfolio Timeshare Loans in an amount sufficient to cure the
deficiency, or (b) if requested by Borrower, at Agent’s sole option, prepay
(without prepayment premium or penalty), in part, and pledge additional
Qualified Timeshare Loans or Non-Conforming Timeshare Loans, in part, in a total
amount sufficient to cure the deficiency.



33

 

--------------------------------------------------------------------------------

 

 

Further notwithstanding the foregoing, if at any time (a) the aggregate
outstanding principal amount of that portion of the Receivables Loan advanced
against Qualified Timeshare Loans included within the Lender Portfolio Timeshare
Loans outstanding is greater than eighty-five percent (85%) multiplied by the
remaining principal payments due under Qualified Timeshare Loans comprising the
Lender Portfolio Timeshare Loans, or (b) the aggregate outstanding principal
amount of that portion of the Receivables Loan advanced against Non-Conforming
Timeshare Loans included within the Lender Portfolio Timeshare Loans outstanding
is greater than sixty percent (60%) multiplied by the remaining principal
payments due under Non-Conforming Timeshare Loans comprising the Lender
Portfolio Timeshare Loans, then Borrower acknowledges and agrees that Agent will
cure such deficiency by reallocating the amount advanced against Qualified
Timeshare Loans or Non-Conforming Timeshare Loans to various components of the
borrowing base formula to address such shortfall, if available.

For purposes of calculating required payments under this section, any Delinquent
Loans or Timeshare Loans described in Sections 12.1(a), (b) and (c) shall not be
deemed to be Qualified Timeshare Loans or Non-Conforming Timeshare Loans.

6.3    Minimum Payments.  In the event that the amounts received by Agent
pursuant to the provisions of Section 6.1 are insufficient to pay the accrued
interest on the unpaid principal balance of the Receivables Loan for any
calendar month, then and in that event, Borrower agrees to pay to Agent, for the
benefit of Lenders, the unpaid accrued interest for such month within five (5)
Business Days after notice from Agent.

6.4    Final Payment Date.  If not sooner paid, Borrower agrees to pay to Agent,
for the benefit of Lenders, all amounts owing by Borrower to Agent and Lenders
on account of the Receivables Loan and all other Obligations owing by Borrower
to Agent and Lenders pursuant to this Agreement on the Receivables Loan Maturity
Date.    

6.5    Reinstatement of Obligations.  Borrower agrees that, to the extent any
payment or payments are made on any Obligations and such payment or payments, or
any part thereof, are subsequently invalidated, declared to be fraudulent or
preferential, set aside or are required to be repaid to a trustee, receiver, or
any other Person under any Debtor Relief Laws, state or federal law, common law
or equitable cause, then to the extent of such payment or payments, the
Obligations or any part thereof hereunder intended to be satisfied shall be
revived and continued in full force and effect as if said payment or payments
had not been made.

6.6    Prepayments.  Except as otherwise provided herein, Borrower may not
prepay any of the principal balance of the Receivables Loan during the
Receivables Loan Advance Period.  After the end of the Receivables Loan Advance
Period, Borrower may prepay all or any part of the principal balance of the
Receivables Loan following delivery of not less than thirty (30) days’ prior
written notice to Agent and upon payment of the applicable fee to Agent, for the
benefit of Lenders, as set forth below.  Any prepayment shall not relieve
Borrower of its obligation to make all regularly scheduled payments
hereunder.  The following prepayment fees on the Receivables Loan shall be
payable:

(a)    Each prepayment made in the first Loan Year shall be accompanied by a
prepayment fee equal to 3% of the principal amount prepaid;



34

 

--------------------------------------------------------------------------------

 

 

(b)    Each prepayment made in the second Loan Year shall be accompanied by a
prepayment fee equal to 2% of the principal amount prepaid;

(c)    Each prepayment made in the third Loan Year shall be accompanied by a
prepayment fee equal to 1% of the principal amount prepaid; provided,  however,
any prepayment made within six (6) months prior to the Receivables Loan Maturity
Date shall not require any prepayment fee, provided that such prepayment is made
in full and not in part; and

(d)    Any prepayment made after the third Loan Year shall not require any
prepayment fee.

In the event that Agent or any Lender voluntarily agrees to accept a prepayment
prior to the end of the Receivables Loan Advance Period or is compelled to
accept a prepayment prior to the end of the Receivables Loan Advance Period,
Borrower agrees to pay to Agent, for the benefit of Lenders, a prepayment fee
equal to 5% of the amount prepaid.

In the event Agent or any Lender exercises its right to accelerate payments
under the Receivables Loan following an Event of Default or otherwise, any
tender of payment of the amount necessary to repay all or part of the
Receivables Loan made thereafter at any time by Borrower, its successors or
assigns or by anyone on behalf of Borrower shall be deemed to be a voluntary
prepayment and in connection therewith Agent and Lenders shall be entitled to
receive the fee required to be paid under the foregoing prepayment restrictions.

Borrower shall be entitled (and is obligated) to prepay the balance of the
Receivables Loan to the extent such prepayment results from a shortfall in sums
received from Purchasers under Lender Portfolio Timeshare Loans and to the
extent such prepayment results from a formerly Qualified Timeshare Loan no
longer being deemed “Qualified” or a formerly Non-Conforming Timeshare Loan no
longer meeting the criteria for a Non-Conforming Timeshare Loan, Borrower shall
not be liable to pay a prepayment fee resulting from payments described in the
immediately preceding sentence, unless Borrower has solicited accelerated
payments from Purchasers.

Borrower shall also be entitled to prepay the balance of the Receivables Loan,
without any prepayment fee, to the extent such prepayment results from a
Timeshare Loan being removed from the Lender Portfolio Timeshare Loans due to a
refinance of the Note related thereto resulting from an upgrade by a Purchaser.

The prepayment fees shall be presumed to be the amount of damages sustained by
Agent and Lenders as a result of such prepayment and Borrower agrees that such
prepayment fees are reasonable under the circumstances currently existing.  The
prepayment fees provided for in this Section shall be deemed included in the
Obligations and shall be secured by the Collateral.

Notwithstanding anything to the contrary set forth in this Section 6.6, Borrower
may prepay a portion of the outstanding principal balance of the Receivables
Loan by a single prepayment each calendar year (beginning in 2018 and continuing
each year thereafter so long as the Receivables Loan Advance Period has not
expired) for the purpose of a receivables securitization or similar conduit
transaction, subject to the following terms and conditions:



35

 

--------------------------------------------------------------------------------

 

 

(a)    at no time will the unpaid principal balance of the  Receivables Loan be
less than $15,000,000 after such partial prepayment unless the Receivables Loan
Advance Period has then expired;

(b)    if the unpaid principal balance of the Receivables Loan is less than
$15,000,000 due to subsequent amortization following any such partial prepayment
during the Receivables Loan Advance Period, Borrower will within ninety (90)
days request the necessary Advance(s) under the Receivables Loan to restore such
unpaid principal balance of the Receivables Loan to an amount not less than
$15,000,000;

(c)    if Borrower does not restore such unpaid principal balance within such
ninety (90) day period, such failure shall not constitute an Incipient Default
or an Event of Default, but the Loan Balance Fee due for that Loan Year shall be
equal to Two-Hundred and Fifty Thousand Dollars ($250,000);

(d)    the partial prepayment may occur only one (1) time in each calendar year
beginning in calendar year 2018 and after thirty (30) days prior notice from
Borrower to Agent of Borrower’s intent to make such partial prepayment; and

(e)    the portfolio characteristics of the remaining pledged Collateral of the
Qualified Timeshare Loans (i.e. weighted average FICO score, average balance,
WAC, etc.) must be substantially similar to those characteristics in existence
for such Qualified Timeshare Loans immediately prior to such partial prepayment
(except for a reduction in the down payment or paid-in-equity due to NELO
Loans). 

Borrower agrees that Agent will have the right of first refusal with respect to
the financing of Timeshare Loans included in the Lender Portfolio Timeshare
Loans that did not qualify for such receivables securitization or similar
conduit transaction.

6.7    Change of Control.  Notwithstanding anything to the contrary in Section
6.6, upon the occurrence of a Change of Control, Agent and Lenders may, at their
option and in their sole discretion, (i) terminate the Receivables Loan Advance
Period, and Borrower acknowledges and agrees that Borrower will not request and
Agent and Lenders shall have no further obligation to make any subsequent
Advance to Borrower hereunder, and/or (ii) require Borrower, and Borrower
agrees, to prepay the balance of the Receivables Loan, together with the
prepayment fee pursuant to Section 6.6.  

6.8    Application of Payments.  Prior to the occurrence of an Event of Default,
all collections received by Agent, for the benefit of Lenders, with respect to
the Lender Portfolio Timeshare Loans shall be applied to the Obligations as set
forth in Section 6.1.  Prior to the occurrence of an Event of Default, all other
payments received by Agent, for the benefit of Lenders, with respect to the
Receivables Loan shall be applied to the Obligations as directed by Borrower, or
if no direction is received by Agent, as Agent may elect in its
discretion.  Upon the occurrence of any Event of Default, Agent at its option,
may apply any and all collections and other payments received from Borrower with
respect to any of the Collateral to accrued interest, outstanding principal and
other sums due hereunder, under the Loan Documents in such order and with
respect to the Obligations, as Agent in its discretion elects.  To the extent
that Borrower fails



36

 

--------------------------------------------------------------------------------

 

 

to pay to Agent, for the benefit of Lenders, any fees, costs, expenses, charges
or indemnification obligations under the Loan Documents, Agent, at its option,
may apply all or part of such payments towards such fees, costs, expenses and
indemnification obligations.

6.9    Indemnity.  Borrower agrees to indemnify Agent and Lenders against any
loss or expense which Agent or any Lender sustains or incurs as a consequence of
an Event of Default, including, without limitation, any failure of Borrower to
pay when due (at maturity, by acceleration or otherwise) any principal,
interest, fee or any other amount due under this Agreement or the other Loan
Documents, but only to the extent that any such loss or expense did not arise
out of Agent’s or any Lender’s gross negligence or willful misconduct. If Agent
and Lenders sustain or incur any such loss or expense which constitutes the
failure to pay when due (at maturity, by acceleration or otherwise) any
principal, interest, fee or any other amount due under this Agreement), Agent
will notify Borrower in writing of the amount determined in good faith by Agent
to be necessary to indemnify them for such loss or expense.  Such amount will be
due and payable by Borrower to Agent, for the benefit of Lenders, within five
(5) Business Days after presentation by Agent of a statement setting forth a
brief explanation of and its calculation of such amount, which statement shall
be conclusively deemed correct absent manifest error.  Any amount payable by
Borrower under this Section will bear interest at the Default Rate from the due
date until paid, both before and after judgment.

6.10    General.  The Receivables Loan, all interest thereon and all other sums
payable by Borrower under the Loan Documents shall be paid in immediately
available funds in U.S. Dollars according to the terms of the Loan Documents.

7.     Security; Guaranties.

7.1    Security.  The Obligations shall be secured by, and Borrower hereby
grants to Agent, for the benefit of Lenders, a security interest in and to, all
right, title and interest of the Borrower in the following (collectively, the
“Collateral”):

(a)    All Lender Portfolio Timeshare Loans, together with all Purchase
Agreements, Mortgages, Notes and other Consumer Documents related thereto; all
payments due or to become due thereunder in whatever form, including without
limitation cash, checks, notes, drafts and other instruments for the payment of
money; and all books and records, including all computer records, relating
thereto.

(b)    All proceeds, property, property rights, privileges and benefits arising
out of, from the enforcement of, or in connection with, all present and
future  Lender Portfolio Timeshare Loans and all Purchase Agreements, Mortgages,
Notes and other Consumer Documents related thereto, including without
limitation, to the extent applicable, all property returned by or reclaimed or
repossessed from purchasers thereunder, all rights of foreclosure, termination,
dispossession, repossession, all documents, instruments, contracts, liens and
security instruments and guaranties relating to such Lender Portfolio Timeshare
Loans, Mortgages, Notes and other Consumer Documents, all collateral and other
security securing the obligations of any Person under or relating to such Lender
Portfolio Timeshare Loans, Mortgages, Notes and other Consumer Documents,
including, without limitation, all Owner Beneficiary Rights under the Trust
Agreement in respect of such Lender Portfolio Timeshare Loans and all of the
Borrower’s rights



37

 

--------------------------------------------------------------------------------

 

 

or interest in all other property (personal or other), if any, the sale of which
gave rise to such Lender Portfolio Timeshare Loans, all rights and remedies of
whatever kind or nature Borrower may hold or acquire for the purpose of securing
or enforcing such Lender Portfolio Timeshare Loans, Mortgages, Notes and other
Consumer Documents, and all general intangibles relating to or arising out of
such Lender Portfolio Timeshare Loans, Mortgages, Notes and other Consumer
Documents.

(c)    All of Borrower’s accounts receivable, chattel paper, contract rights,
documents, instruments, pre-authorized account debit agreements, general
intangibles and choses-in-action, claims and judgments, solely related to all
Lender Portfolio Timeshare Loans.

(d)    All of Borrower’s rights under any Title Insurance Policies covering
Mortgages assigned to Agent, for the benefit of Lenders, in which Borrower now
or hereafter has any interest to the extent related to any Lender Portfolio
Timeshare Loans.

(e)    Any and all proceeds of the foregoing.

(f)    Any and all other property now or hereafter serving as security for the
Obligations.

Notwithstanding the foregoing, in the event that any Lender Portfolio Timeshare
Loan becomes a Delinquent Loan and such Delinquent Loan has been replaced and/or
repaid as set forth in Sections 12.1 and 12.2 of this Agreement, then Agent and
Lenders shall release their lien on the collateral securing such Delinquent
Loan.

All liens and security interests shall be first priority liens and security
interests.  Borrower, Agent and Lenders hereby agree that this Agreement shall
be deemed to be a security agreement under the Uniform Commercial Codes of the
States of Connecticut and Florida.  Accordingly, in addition to any other rights
and remedies available to Agent and Lenders hereunder, Agent and each Lender
shall have all the rights of a secured party under the Connecticut and Florida
Uniform Commercial Codes.

The above-described liens and security interests shall not be rendered void by
the fact that no Obligations in respect of the Receivables Loan exist as of any
particular date, but shall continue in full force and effect until all
Obligations under this Agreement and the other Loan Documents pertaining to the
Receivables Loan have been fully and finally paid, performed and satisfied, and
Agent and Lenders have no agreement or commitment outstanding pursuant to which
Agent or any Lender may extend credit to or on behalf of Borrower and Agent has
executed termination statements or releases with respect thereto.  IT IS THE
EXPRESS INTENT OF BORROWER THAT ALL OF THE COLLATERAL SHALL SECURE ALL PRESENT
AND FUTURE OBLIGATIONS OF BORROWER TO AGENT AND LENDERS UNDER THIS AGREEMENT. 





38

 

--------------------------------------------------------------------------------

 

 



7.2    Endorsement of Notes; Assignment and Delivery.  The original Note
evidencing each of the Timeshare Loans shall be delivered to Agent and shall be
endorsed to Agent with the following signed form of Endorsement:

Pay to the order of Liberty Bank, as Agent, with recourse.

Bluegreen Vacations Corporation

By:___________________________________

Name/Title:_____________________________

﻿

To the extent that any of such Notes had previously been endorsed by Borrower to
another Person, such Person shall have re-endorsed such Notes back to Borrower.

﻿

Each of the Timeshare Loans shall be collaterally assigned to Agent, for the
benefit of Lenders, by written Assignment (the “Assignment”), duly executed on
behalf of Borrower in substantially the form attached hereto as Exhibit C,
provided that a batch Assignment shall also be deemed acceptable to
Lender.  Each Assignment shall be in a form which is properly recordable in the
applicable real estate records in the state in which the applicable Project is
located.  As an accommodation to Borrower to effectuate the recordation of an
“aged” Assignment, as further described in the following paragraph, Agent agrees
that each Assignment will be duly executed on behalf of Borrower but will not
reflect an effective date when delivered to Agent by Borrower or at Agent’s
direction to the Custodian.

Agent agrees that it will not record any Assignment in such real estate records
for a period of twelve (12) months after such Assignment is executed by
Borrower, provided that: (a) each and every Assignment may be recorded by Agent,
at its sole discretion, at any time after the occurrence of an Event of Default
or an Incipient Default, and (b) an Assignment may be recorded prior to the
expiration of such twelve (12) month period, if the Legal Requirements for the
state in which the applicable Project covered by the Assignment is located
requires that such Assignment be recorded within a period shorter than twelve
(12) months after the Assignment is executed in order for such Assignment to be
accepted for recording, be valid and enforceable and not subject to
challenge.  Notwithstanding the foregoing, if Borrower notifies the Agent in
writing thirty (30) days prior to the expiration of such twelve (12) month
period that it intends to prepay all or a portion of the outstanding principal
balance of the Receivables Loan in connection with a receivables securitization
or similar conduit transaction and requests the re-assignment and release of
certain specified Timeshare Loans then evidenced by an unrecorded Assignment,
Agent and Lenders agree that such twelve (12) month period will be extended by
an additional forty-five (45) days, provided that the conditions set forth in
subsections (a) and (b) of this paragraph have not occurred.

﻿

Borrower hereby grants to Agent a power of attorney, at Borrower’s cost, during
such twelve (12) month period after such Assignment is executed by Borrower but
prior to its recordation by Agent, to re-execute, date and deliver for recording
any Assignment previously executed and delivered undated by Borrower to Agent or
at its direction at any time (i) after the occurrence of an Event of Default or
an Incipient Default, or (ii) if the Legal Requirements for the state in which
the applicable Project covered by such Assignment is located requires that such



39

 

--------------------------------------------------------------------------------

 

 

Assignment be recorded does not accept such Assignment for recording when
presented by Agent for any reason.  This power of attorney being coupled with an
interest is irrevocable.

Notwithstanding anything to the contrary contained in this Agreement, Borrower
agrees that the execution and delivery of a duly executed but undated Assignment
shall not vitiate any of the representations, warranties or covenants of
Borrower contained herein with respect to the collateral assignment to Agent of
the Timeshare Loans pursuant to the terms and conditions of this
Agreement.  Borrower acknowledges and confirms that the agreement by Agent to
hold and not record such Assignment for up to a twelve (12) month period is made
as an accommodation by Agent for the benefit of Borrower and will not be
construed in any manner against Agent or Lender as to the validity of Agent’s
security interest in or lien upon the Collateral, including without limitation,
any Lender Portfolio Timeshare Loans.

7.3    Lockbox Agreement.    All amounts payable on account of the Lender
Portfolio Timeshare Loans shall be received by a financial institution or other
entity approved by Agent (“Lockbox Bank”) and transmitted by Lockbox Bank to
Agent or any entity designated by Agent in accordance with the provisions of the
Amended and Restated Lockbox Agreement among Borrower, Agent, Servicer and
Lockbox Bank dated December 11, 2012 (as the same may be amended, restated,
modified or supplemented from time to time, the “Lockbox Agreement”).  Borrower
and Agent shall cooperate in good faith in the event Borrower or Lockbox Bank
desire to enter into a master lockbox arrangement.  Bank of America, N.A. shall
be deemed by Agent to be an approved Lockbox Bank.  All payments on account of
Lender Portfolio Timeshare Loans shall be directed to an account maintained by
Borrower for the benefit of Agent with the Lockbox Bank and shall be transmitted
to Agent by wire transfer by the Lockbox Bank on the first (1st) and fifteenth
(15th) day of each month, pursuant to the Lockbox Agreement.

At any time after Lockbox Bank shall fail to keep and perform its obligations
under the Lockbox Agreement to the satisfaction of Agent, Borrower shall, upon
the written request of Agent, terminate such agreement in accordance with its
terms.  If the Lockbox Agreement shall be terminated by Agent, the Lockbox Bank
or, with the consent of Agent, by Borrower, Borrower shall, prior to the
effective date of such termination, enter into a similar arrangement with
another financial institution satisfactory to Agent, or at Agent’s option make
other arrangements satisfactory to Agent, in its sole discretion, for the
collection and transmittal to Agent, for the benefit of Lenders, of payments
made on account of Timeshare Loans then and thereafter assigned to Agent, for
the benefit of Lender, pursuant to this Agreement.

Borrower expressly acknowledges and agrees that an action for damages for any
breach of the requirements of this Section 7.3 shall not be an adequate remedy
at law.  In the event of any such breach, Borrower agrees to the fullest extent
allowed by law that Agent and Lenders shall be entitled to injunctive relief to
restrain such breach and require compliance with such requirements.

Borrower hereby agrees to indemnify and hold Agent and Lenders harmless from and
against any claims, demands, expenses, costs, damages, liabilities, setoffs,
recoupments and expenses associated with the Lockbox Agreement regardless of
whether or not Lockbox Bank is liable or responsible for such items under the
express terms of the Lockbox Agreement, except to the extent such claims,
demands, expenses, costs, damages, liabilities, setoffs, recoupments and



40

 

--------------------------------------------------------------------------------

 

 

expenses are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent, any Lender or Lockbox Bank.  By way of example, but without limiting
any other possibilities, Borrower shall, subject to the foregoing sentence,
indemnify and hold Agent and Lenders harmless from and against any claims,
demands, expenses, costs, damages, liabilities, setoffs, recoupments and
expenses (including, without limitation, reasonable attorney’s fees and court
costs) both legal and equitable, associated with the Lockbox Agreement
regardless of whether or not Lockbox Bank may avoid or limit its responsibility
by claiming (i) that Agent had a duty to notify Lockbox Bank of any errors,
discrepancies and/or irregularities under the Lockbox Agreement, (ii) that
Lockbox Bank’s liability cannot exceed the service charges charged in connection
with the Lockbox Agreement for the most recent twelve-month period, and (iii)
that Lockbox Bank’s liability does not extend to special, incidental, indirect
or consequential damages.

7.4    Servicing Agreement.  The Lender Portfolio Timeshare Loans shall be
serviced by Borrower (in its capacity as servicer, and any third party successor
servicer, the “Servicer”), provided that, the terms and conditions of such
servicing shall at all times be acceptable to Agent and Borrower and shall be in
writing in the form of a Second Amended and Restated (Bi-Party) Servicing
Agreement between Borrower and Agent dated of even date herewith (the “Servicing
Agreement”).  Agent shall also engage Concord Servicing Corporation (“Concord”)
as a “warm” back-up servicer to take over as servicer, in its commercially
reasonable discretion at any time whether or not an Incipient Default of Event
of Default then exists, pursuant to the terms of that certain Amended and
Restated Backup Servicing Agreement dated December 11, 2012 by and among
Borrower, Concord, Servicer and Agent (the “Back-Up Servicing Agreement”).

7.5    Custodial Agreement.  The Loan Files related to the Lender Portfolio
Timeshare Loans shall be held for the benefit of Agent and Lenders by U.S. Bank
National Association or another entity approved by Agent (“Custodian”) pursuant
to the provisions of that certain Amended and Restated Custodial Agreement among
Agent, Borrower and Custodian dated December 11, 2012, as amended by that
certain Letter Agreement by and among Agent, Borrower and Custodian dated
November 19, 2014, a copy of which is attached hereto as Exhibit O  (as amended,
the “Custodial Agreement”).  At any time after Custodian shall fail to keep and
perform its obligations under the Custodial Agreement to the reasonable
satisfaction of Agent, Agent may terminate such agreement in accordance with the
terms of such Custodial Agreement.

7.6    Notice to Purchasers.

(a)    Each Purchaser with a Lender Portfolio Timeshare Loan shall be instructed
by Borrower to direct all payments on account of such Lender Portfolio Timeshare
Loan (i) by automatic debit to such Purchaser’s bank account, to be initiated by
and to be paid to Lockbox Bank; (ii) by check payable to the order of Borrower
pursuant to the Lockbox Agreement and to mail such checks to the Lockbox Bank at
the address specified in the Lockbox Agreement; or (iii) by credit card payment
for processing through Borrower’s merchant account with such payment to be
deposited through the Lockbox Bank into Agent’s deposit account.



41

 

--------------------------------------------------------------------------------

 

 

(b)    Borrower shall deliver to Agent at the Closing, a form of notice to
Purchasers advising them of the collateral assignment of their Lender Portfolio
Timeshare Loan to Agent and directing that all payments on account of such
Purchaser’s Lender Portfolio Timeshare Loan be made as directed in Section
7.6(a), which notice (the “Notice to Purchasers”) shall be in the form attached
hereto as Exhibit D.  Borrower shall not be required to send a Notice to
Purchasers upon assigning or endorsing a Note to Agent and/or Lender, but Agent
shall have the right, at any time upon the occurrence and during the continuance
of an Event of Default, to send an original or a copy of such Notice to
Purchasers to each Purchaser with a Lender Portfolio Timeshare Loan.

(c)    In addition, Borrower hereby grants to Agent a power of attorney, at
Borrower’s cost, to give notice in writing or otherwise, upon the occurrence and
during the continuance of an Event of Default, in such form or manner as Agent
may deem advisable in its sole discretion, to each Purchaser with a Lender
Portfolio Timeshare Loan of such assignment with direction to make all payments
on account of such Lender Portfolio Timeshare Loan in accordance with such
instructions as Agent may deem advisable in its sole discretion.  This power of
attorney being coupled with an interest is irrevocable.

(d)    Borrower authorizes Agent and Servicer (but  Agent and Servicer shall not
be obligated) to communicate at any time, upon the occurrence and during the
continuance of an Event of Default, with any Purchaser or any other Person
primarily or secondarily liable under a Lender Portfolio Timeshare Loan with
regard to the lien of Agent and Lenders thereon and any other matter relating
thereto.

7.7    Payments to be Forwarded.  If Borrower shall, at any time and for any
reason, receive any payment on account of any Lender Portfolio Timeshare Loan,
it shall hold such payments in trust for the benefit of Agent and Lenders and
shall deliver such payment, in the form received, with any necessary
endorsements, within two (2) Business Days after receipt, to the Lockbox Bank
for collection and deposit as required in the Lockbox Agreement.

7.8    Cancellation and Modifications of Notes.  As long as any Timeshare Loan
is included in the Lender Portfolio Timeshare Loans, Borrower shall not cancel
or modify the Note related thereto; provided,  however, that Borrower may cancel
or modify the Note (i) in connection with a Permitted Modification, (ii) if
agreed to by Lender in writing (which may be by e-mail) in its sole discretion
or (iii) if the Note is replaced with new Lender Portfolio Timeshare Loans of
similar or better credit quality.    

7.9    Permitted Contests.  Notwithstanding anything in the Loan Documents or
otherwise to the contrary, after prior written notice to Agent, Borrower at its
expense may contest, by appropriate legal or other proceedings conducted in good
faith and with due diligence, the amount or validity of any tax, charge,
assessment, statute, regulation, or any monetary lien on the Collateral, so long
as: (i) in the case of an unpaid tax, charge, assessment or lien, such
proceedings suspend the collection thereof from Borrower and the Collateral, and
shall not interfere with the payment of any monies due under the Collateral in
accordance with the terms of the Loan Documents; (ii) none of the Collateral is,
in the judgment of Agent, in any imminent danger of being sold, forfeited or
lost; (iii) in the case of a statute or regulation, neither Borrower nor Agent
is in any danger of any civil or criminal liability for failure to comply
therewith; and



42

 

--------------------------------------------------------------------------------

 

 

(iv) Borrower has furnished such security, if any, as may be required in the
proceedings or as Agent reasonably requests up to 100% of the amount in
controversy.

7.10    Release.  In the event of (i) a partial prepayment of the Receivables
Loan subject to the terms and conditions set forth in Section 6.6 of this
Agreement, or (ii) a prepayment in full of the Receivables Loan and termination
of this Agreement and the other Loan Documents, Agent shall release its security
interest and assign or deliver to Borrower such Timeshare Loans, Notes,
Mortgages and other related Collateral assigned to Agent, for the benefit of
Lenders, under this Agreement or the other Loan Documents, provided that, if
such prepayment is a partial prepayment of the Receivables Loan permitted under
Section 6.6 of this Agreement, Agent and Borrower shall mutually agree as to the
collateral pool to be released, so that (i) the quality and nature of the
Timeshare Loans, Notes, Mortgages and other related Collateral from a credit
underwriting standard after such release is materially consistent (other than
seasoning) with the quality and nature of the Timeshare Loans, Notes, Mortgages
and other related Collateral from the credit underwriting standard that existed
immediately prior to such partial prepayment and release, (ii) Borrower
maintains the borrowing base formula set forth in Section 2.1 of this Agreement
equal to the sum of (a) eighty-five percent (85%) of the unpaid principal
balance of Qualified Timeshare Loans included within the Lender Portfolio
Timeshare Loans assigned to Agent in connection with prior Advances, plus (b)
sixty percent (60%) of the unpaid principal balance of Non-Conforming Timeshare
Loans included within the Lender Portfolio Timeshare Loans assigned to Agent in
connection with prior Advances, and (iii) no Default or Event of Default will
result from such release.  All releases by Agent to Borrower shall be (a) in
form reasonably satisfactory to Agent, and (b) at the Borrower’s cost and
expense.

8.     Representations and Warranties.   As an inducement to Agent and Lenders
to advance funds to Borrower, Borrower represents and warrants to Agent and
Lenders as follows: 

8.1    Organization; Power.

(a)    Borrower.  Borrower is a corporation duly formed, validly existing and in
good standing under the laws of the State of Florida, duly licensed or qualified
and in good standing as a foreign corporation under the laws of each
jurisdiction in which the character or location of the properties owned by it or
the business transacted by it requires such licensing or qualification, except
where the failure to be so licensed or qualified would not reasonably be
expected to result in a Material Adverse Change, having full power and lawful
authority to enter into the Loan Documents, perform its obligations under the
Loan Documents and carry on its business as it is now being conducted or as
proposed to be conducted.

(b)    Associations.  Each Association, other than those Associations that are
unincorporated Associations, is a non-profit corporation or cooperative
association duly organized, validly existing and in good standing under the laws
of the state or jurisdiction in which the applicable Project is located, having
full power and lawful authority to perform its obligations under the applicable
related Declaration and applicable Management Agreement, and carry on its
business as it is now being conducted or as proposed to be conducted.

8.2    Licenses.  Borrower and its Affiliates, and, to the best of Borrower’s
knowledge, the Associations and their respective employees, servants and agents
have and will



43

 

--------------------------------------------------------------------------------

 

 

have all material licenses, permits, consent, orders, registrations, approvals
and other authority as may be necessary to enable them to own and operate their
business, to perform all services and business which they have agreed to perform
in any state, municipality or other jurisdiction, to operate the Projects, to
sell Timeshare Interests and to make Timeshare Loans.

8.3    Transaction is Legal and Enforceable.  The execution and delivery of this
Agreement and all other Loan Documents and the performance by Borrower of its
obligations hereunder and thereunder are within the powers and purposes of
Borrower.  This Agreement and all other Loan Documents to which Borrower is a
party are valid, legal and binding upon Borrower, enforceable against Borrower
in accordance with their terms.

8.4    Due Authorization; No Legal Restrictions.  The execution and delivery by
Borrower of the Loan Documents, the consummation of the transactions
contemplated by the Loan Documents and the fulfillment and compliance with the
respective terms, conditions and provisions of the Loan Documents: (a) have been
duly authorized by all requisite corporate action of Borrower, (b) will not
conflict with or result in a breach of, nor constitute a default (or which would
reasonably be expected to, upon the passage of time or the giving of notice or
both, constitute a default) under, any of the terms, conditions or provisions of
any applicable statute, law, rule, regulation or ordinance or Borrower’s
Governing Documents or any indenture, mortgage, loan or credit
agreement,  instrument or other document to which Borrower may be bound or
affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower under the terms or provisions of any such agreement or instrument,
except liens in favor of Agent and Lenders.

8.5    No Breach or Default of Other Agreements; Compliance with Other
Agreements.  Neither the execution and delivery of the Loan Documents on behalf
of Borrower nor the performance by Borrower of the transactions contemplated
hereby (a) will violate any provision of any applicable Legal Requirements, or
(b) to the best of Borrower’s knowledge, will constitute or with the passage of
time or giving of notice will result in the breach of any term or provision or
constitute a default under or result in the acceleration of any obligation under
any agreement or other instrument to which Borrower is a party, or by which
Borrower, or any of its property or assets are bound, the effect of which would
reasonably be expected to result in a Material Adverse Change.  Borrower is not
in default under or with respect to any mortgage, lease or agreement to which it
is a party or by which it or any of its properties are bound, the effect of
which would reasonably be expected to result in a Material Adverse Change, and
to the best of Borrower’s knowledge, no event or condition which, after notice
or lapse of time or both, would constitute a default thereunder such that the
result thereof would reasonably be expected to result in a Material Adverse
Change, exists.  To the best of Borrower’s knowledge, Borrower has not received
any written notice, from any source, including without limitation, any mortgagee
or lessor, with respect to any claimed default by Borrower with respect to any
such mortgage, lease or agreement, the effect of which would reasonably be
expected to result in a Material Adverse Change.

8.6    Litigation.  Except as set forth on Borrower’s most recent SEC filing or
on Schedule 8.6, there are no actions or proceedings pending or to the best of
Borrower’s



44

 

--------------------------------------------------------------------------------

 

 

knowledge, threatened, against or affecting any Project, the Collateral,
Borrower, or its properties, at law or in equity before any court or before any
governmental or regulatory authority or agency, arbitration board or other
tribunal, which would reasonably be expected to result in a Material Adverse
Change.  Neither Borrower nor any Affiliate of Borrower has received any written
notice from any court, governmental authority or other tribunal alleging that
Borrower, any Affiliate of Borrower or any Project has violated in any material
respect the Timeshare Act, any of the rules or regulations thereunder, the
Declarations or any other applicable Legal Requirements, agreements or
arrangements, in a manner which would reasonably be expected to result in a
Material Adverse Change.

8.7    Taxes.  Borrower is not in default in the payment of any real property,
personal property or income tax or in the filing of any tax return required to
be filed under any tax law (federal, state and local) applicable to it or its
properties except for permitted contests under Section 7.9 or which are
otherwise being contested in good faith and for which Borrower has maintained
adequate reserves in accordance with GAAP.  All taxes shown by said returns to
be payable and all interest and penalties, if any, in respect thereof, have been
fully paid when due, except to the extent that such taxes, assessments, fees and
other governmental charges or the failure to pay the same would not be material
to the respective business, properties or assets of Borrower.  To the best of
Borrower’s knowledge, no taxing authority has questioned or disputed the
accuracy or completeness of any such tax return.  No taxing authority has
notified Borrower of any basis for any such question or dispute or investigation
except as set forth on Schedule 8.7 or on Borrower’s most recent SEC filing and
no tax-related audit is pending or, to the best of Borrower’s knowledge,
threatened with respect to Borrower or any Association except  to the extent
such audit would not be material to the respective business, properties or
assets of Borrower or such Association, and except as set forth on Schedule 8.7
or on Borrower’s most recent SEC filing.  All taxes (including sales taxes)
related to the operation of the Projects, the ownership or use of the Projects
and the sale of Timeshare Interests in respect of the Projects, which are due
and payable, have been paid in full, except for permitted contests under Section
7.9 or which are otherwise being contested in good faith and for which Borrower
has maintained adequate reserves in accordance with GAAP.  All tax returns and
reports required to be filed by Borrower, if any, have been timely filed, or
proper extensions for filing have been obtained.  Borrower has no knowledge of
any proposed tax assessment against Borrower that could be material to its
business, properties, assets, operations, condition (financial or otherwise) or
business prospects except as set forth on Schedule 8.7 or on Borrower’s most
recent SEC filing.

8.8    Insurance.  All the insurance required by the Declarations related to
Associations managed by the Vacation Club Manager, the Loan Documents and this
Agreement to be obtained has been obtained, is presently in full force and
effect and all premiums thereon have been fully paid when due to date.  Each of
Borrower’s certificates evidencing, as applicable, casualty or liability
insurance and in respect to which Agent, for the benefit of Lenders, has been
indicated as a loss payee, additional insured or certificate holder, as
applicable, shall endeavor to provide that the related policy may not be
canceled or materially changed except upon (i) endeavoring to provide thirty
(30) days’ prior written notice, with respect to casualty insurance coverage,
and (ii) endeavoring to provide thirty (30) days’ prior written notice, with
respect to liability insurance coverage, of intention of non-renewal,
cancellation or material change to Agent and that no act or thing done by
Borrower shall invalidate any policy as against Agent or any Lender; provided,
 however, that Borrower agrees to use commercially reasonable efforts to require



45

 

--------------------------------------------------------------------------------

 

 

the applicable insurer to provide thirty (30) days’ prior written notice of
cancellation.  Agent has been named as an additional insured, certificate holder
or loss payee on such certificates, as applicable.  Notwithstanding the
generality of the foregoing, this Section 8.8 relates only to Projects where
Qualified Timeshare Loans or Non-Conforming Timeshare Loans are included within
the Lender Portfolio Timeshare Loans assigned to Agent, for the benefit of
Lenders.

8.9    Consents.  No consent, approval, order or authorization of, or
registration with, any governmental authority, or any other Person, which has
not been properly obtained and remains in full force and effect, is required in
connection with the valid execution and delivery of this Agreement or any other
Loan Documents by Borrower, or the performance by Borrower of the transactions
contemplated hereby or thereby.

8.10    No Violation of Law.  Neither Borrower nor any Affiliate of Borrower
involved in the operations of any of the Projects is in violation of any Legal
Requirements to which it is subject, which would reasonably be expected to
result in a Material Adverse Change.  Neither Borrower nor any Affiliate of
Borrower has failed to obtain any material license, permit, franchise or other
governmental authorization necessary to the ownership of its property or to the
conduct of its business as the same is presently conducted and as proposed to be
conducted, including, but not limited to, development and construction of the
Projects, marketing and selling Timeshare Interests, the making of Timeshare
Loans and the financing of the sale of Timeshare Interests, which failure would
reasonably be expected to result in a Material Adverse Change.

8.11    Financial Statements.

(a)    The audited financial statements of Borrower for the fiscal year ended
December 31, 2016 and the interim financial statements of Borrower for the
fiscal quarter ended September 30, 2017, copies of which have been furnished to
Agent directly or via the SEC Filings of Borrower’s indirect parent, BBX Capital
Corporation, have been prepared on a consolidated basis, are complete and
correct and fairly present the financial condition of Borrower and its
subsidiaries as at such date and the results of the operations of Borrower and
its subsidiaries for the periods covered by such statements, all in accordance
with GAAP.

(b)    The financial statements of the Associations managed by the Vacation Club
Manager for their most recent respective fiscal year end, copies of which have
been furnished to Agent, are complete and correct and fairly present the
financial condition of such Associations as at such date and the results of the
operations of such Associations for the period covered by such statement, all in
accordance with GAAP.

8.12    No Material Adverse Change in Financial Condition.  Except as set forth
on Schedule 8.12, there has been no Material Adverse Change in the financial
condition of Borrower or its subsidiaries since December 31, 2017.    

8.13    Title to Collateral.  The Collateral is and will at all times be owned
by Borrower free and clear of all liens and other encumbrances of any kind,
excepting only liens in favor of Agent or Permitted Encumbrances.  There are no
liens or encumbrances against any of the Collateral consisting of the Lender
Portfolio Timeshare Loans, other than liens in favor of



46

 

--------------------------------------------------------------------------------

 

 

Agent or Permitted Encumbrances.  Borrower will defend its title to the
Collateral against any claims of all Persons other than Agent.

8.14    Names, Addresses and States of Formation.  During the past five (5)
years, Borrower has not been known by any names and has not been located at any
addresses, other than those set forth on Schedule 8.14.  The portions of the
Collateral which are tangible property and have not been delivered to Agent and
the books and records pertaining thereto will at all times be located at the
address for Borrower set forth on Schedule 8.14; or such other location
determined by Borrower after prior notice to Agent and delivery to Agent of any
items requested by Agent to maintain perfection and priority of Agent’s and
Lenders’ security interests and access to such books and records.  Schedule 8.14
identifies the chief executive office, principal place of business and state of
formation of Borrower.

8.15    Current Compliance.  Except as set forth on Schedule 8.12, Borrower is
currently in compliance with all of the terms and conditions of this Agreement
and all other Loan Documents and no Incipient Default or Event of Default
currently exists.

8.16    Pension Plans.  Borrower has no obligations with respect to any employee
pension benefit plan, as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended, and the regulations thereunder (“ERISA”), with
any such plan referred to herein as a “Plan,” except as described in Schedule
8.16.  No “Prohibited Transaction” with respect to the Borrower within the
meaning of Section 406 of ERISA exists or will exist with respect to any Plan
upon the execution and delivery of this Agreement or the performance by the
parties hereto of their respective duties and obligations hereunder, except a
prohibited transaction that qualifies for an exemption under ERISA.

Neither Borrower nor any ERISA Affiliate sponsors any pension plan subject to
Title IV of ERISA.  Neither Borrower nor any ERISA Affiliate is a party to a
collective bargaining agreement that requires it to make contributions to: (a)
any pension plan subject to Title IV of ERISA or (b) any “multi employer plan”
as such term is defined in Section 4001(a)(3) of ERISA. Neither Borrower nor any
ERISA Affiliate has incurred withdrawal liability under Section 4201 or 4204 of
ERISA.  The term “ERISA Affiliates” means any trade or business (whether or not
incorporated) that is treated as a single employer together with Borrower under
Section 414 of the Internal Revenue Code of 1986, as amended.

8.17    Use of Proceeds/Margin Stock/Governmental Regulations.  None of the
proceeds of the Receivables Loan will be used to purchase or carry any “margin
stock” (as defined under Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time), and no portion of the proceeds
of the Receivables Loan will be extended to others for the purpose of purchasing
or carrying margin stock.  None of the transactions contemplated in this
Agreement (including, without limitation, the use of the proceeds from the
Receivables Loan) will violate or result in the violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued pursuant
thereto, including, without limitation, Regulations G, T, U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R., Chapter II.  Borrower is
not an investment company as defined by the Investment Company Act of 1940, as
amended, and is not required to register under such Act.  Borrower is not
subject to regulation under the Federal Power Act, the Public Utility Holding
Company Act of 1935, the



47

 

--------------------------------------------------------------------------------

 

 

Interstate Commerce Act, as the same may be amended from time to time, or any
federal or state statute or regulation limiting its ability to incur Debt. 

8.18    Solvency.  Borrower is solvent.  No transfer of property is being made
by Borrower and no obligation is being incurred by Borrower in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrower.

8.19    Insurance.  No notice of cancellation has been received by Borrower with
respect to any insurance policies required under this Agreement and Borrower is
in compliance with all conditions contained in such policies that pertain to
Borrower.

8.20    Tax Identification Number.  Borrower’s federal tax identification
 number is 03-0300793.

8.21    Purposely Omitted.

8.22    Restrictive Contracts.   Borrower is not a party to any contract or
agreement, or subject to any lien, charge or restrictions, which materially and
adversely affects its ability to comply with the terms of this Agreement or
would reasonably be expected to result in a Material Adverse Change.    Borrower
will not be a party to any other contract or agreement which prohibits its
execution of, or compliance with the terms of this Agreement or the Loan
Documents.  Borrower has not agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of the Collateral,
whether now owned or hereafter acquired, to be subject to a lien, except the
lien in favor of Agent or a Permitted Encumbrance.

8.23    Additional Indebtedness.  From the date of the last compliance
certificate required pursuant to Section 17.6 and delivered to Agent through and
including the Closing Date, Borrower has not entered into any agreement relating
to any additional indebtedness for borrowed money, repurchase obligations with
respect to sold Timeshare Loans and other liabilities of Borrower (other than
accounts payable in the ordinary course) other than those as set forth on
Schedule 8.23.        

8.24     Completeness of Representations.  Neither this Agreement nor any
exhibit attached hereto nor any certificate, financial statement, correspondence
or other document delivered or furnished to Agent or any Lender hereunder or in
connection with the transactions contemplated hereby contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained herein and
therein not misleading.  There is no fact (a) which materially and adversely
affects Borrower’s ability to perform its obligations under the Loan Documents,
or the condition, financial or otherwise, business or prospects of Borrower, (b)
which may result in any liability on the part of Borrower not reflected on the
financial statements described in Section 8.11, (c) which questions or denies
the right of Borrower or its Affiliates to conduct their business or operate a
Project, or (d) which prevents or restricts the granting of security interests
to Agent, for the benefit of Lenders, in the Collateral.

9.     Representations, Warranties and Covenants With Respect to the Project.  
 Borrower represents and warrants to and covenants with Agent and Lenders as
follows, with



48

 

--------------------------------------------------------------------------------

 

 

respect to each Unit included or to be included in each Project, that at the
time such Unit is included as one of the Projects and any Timeshare Interest in
such Unit is encumbered by a Mortgage assigned to Agent, for the benefit of
Lenders (as applicable), all of the following shall be accurate and complied
with:

9.1    Access, Utilities and Parking.  As required by applicable Legal
Requirements, such Unit has and will have adequate access from a publicly
dedicated street and is served by adequate utilities, including public water and
sewer, and has adequate parking facilities.

9.2    Compliance.  Borrower and the applicable Project are in compliance with
and will comply with all Legal Requirements in a manner that Borrower’s failure
to so comply would not be reasonably expected to result in a Material Adverse
Change.

9.3    Declarations.  With respect to all Primary Projects and, to the best of
Borrower’s knowledge with respect to all Non-Primary Projects, such Unit and all
equipment, furnishings and appliances intended for use in connection therewith
have been and will continue to be duly submitted to the provisions of the
applicable Declaration, which has been recorded in the real property records of
the jurisdiction in which the applicable Project is located.  The applicable
Declarations will not be cancelled or materially amended in a manner that would
reasonably be expected to result in a Material Adverse Change.

9.4    Zoning Laws, Building Codes, Etc.  The applicable Project, all the
buildings and other improvements in which the Unit is situated and all Amenities
for such Unit have been or will be completed in compliance with all applicable
zoning codes, building codes, health codes, fire and safety codes, and other
Legal Requirements, including without limitation, so-called “environmental” laws
in a manner that Borrower’s failure to so comply would not be reasonably
expected to result in a Material Adverse Change.  All material inspections,
licenses, permits required to be made or issued in respect of such buildings and
Amenities have been or will be made or issued by the appropriate
authorities.  The use and occupancy of such buildings for their intended
purposes are and will be lawful under all applicable Legal Requirements.  Final
certificates of occupancy or the applicable jurisdictional equivalent have been
or will be issued and are or will be in effect for such Unit.  The timeshare use
and occupancy of such Unit do not and will not violate or constitute a
non-conforming use under any private covenant or restriction or any zoning, use
or similar law, ordinance or regulation affecting the use or occupancy of the
applicable Project.

9.5    Unit Ready for Use.  With respect to all Primary Projects and, to the
best of Borrower’s knowledge with respect to all Non-Primary Projects, the Unit
is fully furnished and ready for use except for Units in connection with each of
the Projects described on Schedule 9.5;  provided,  however, Units may be
subject to renovations for improvements from time to time, provided that, a
“One-to-One Owner Beneficiary to Accommodation Ratio” (as defined in the Trust
Agreement) is maintained in accordance with the Trust Agreement and applicable
Legal Requirements and Borrower provides evidence of the same to Agent upon
Agent’s request.  All common furnishings (including appliances) within such Unit
are owned by Borrower or its Affiliates or the applicable Association, have been
or will be fully paid for, and are and will be free and clear of any liens or
other interests of any third party including any lessor.    



49

 

--------------------------------------------------------------------------------

 

 

9.6    Property Taxes and Fees.  All real property taxes, condominium and
similar maintenance fees, rents, assessments and like charges affecting the
Units have been fully paid to date, to the extent such items are due and
payable.    

9.7    No Defaults.  No default or condition which, with the giving of notice or
passage of time, or both, would constitute a default, exists with respect to any
mortgage, deed of trust or other encumbrance against the Project in which such
Unit is located.

The Project in which such Unit is located has been approved by the applicable
Division as a timeshare project and has been established and dedicated as a
timeshare project in full compliance with all applicable Legal Requirements,
including without limitation, the applicable Timeshare Act in a manner that
Borrower’s failure to so comply would not be reasonably expected to result in a
Material Adverse Change.  Borrower or its Affiliates have all registrations,
approvals and licenses required under all applicable Legal Requirements for such
Project to be operated as a timeshare project, for the sale of Timeshare
Interests in such Project, for the making of Timeshare Loans related to such
Project, and for the ownership, operation and management of such Project in a
manner that Borrower’s or any of its Affiliates’ failure to have such
registrations, approvals or licenses would not be reasonably expected to result
in a Material Adverse Change.

9.8    Timeshare  Approvals.  The Project in which such Unit is located has been
approved by the applicable Division as a timeshare project and has been
established and dedicated as a timeshare project in full compliance with all
applicable Legal Requirements, including without limitation, the applicable
Timeshare Act in a manner that Borrower’s or an FBS Developer’s failure to so
comply would not be reasonably expected to result in a Material Adverse
Change.  Borrower or its Affiliates have obtained and are maintaining, or in the
case of FBS Projects have received evidence of, all Timeshare Approvals for such
Project and the Vacation Club. 

9.9    Sale of Timeshare Interests.  The Vacation Club and the Timeshare
Interests are, as of the Closing Date, registered or exempt from registration
under applicable Legal Requirements in the respective states in which each are
marketed and/or sold, including those states listed on Schedule 9.9, as
applicable.  The Vacation Club and the Timeshare Interests will be, after the
Closing Date, registered or exempt from registration under applicable Legal
Requirements in the respective states in which each are marketed and/or sold, as
applicable.  All sales have been and will be made in compliance with all Legal
Requirements and utilizing then current and approved Public Reports in a manner
that Borrower’s failure to so comply would not be reasonably expected to result
in a Material Adverse Change.  The marketing, sale, offering for sale, rental,
solicitation of purchasers and financing of Timeshare Interests related to the
Projects: (a) will not constitute the sale, or the offering for sale, of
securities subject to the registration requirements of the Securities Act of
1933, as amended, or any other federal or state securities law applicable to
such sale or offer for sale; (b) will not violate the Timeshare Act or any
applicable land sales or consumer protection law, statute or regulation; and (c)
will not violate any applicable consumer credit or usury statute in a manner
that would reasonably be expected to result in a Material Adverse Change.



50

 

--------------------------------------------------------------------------------

 

 

9.10    Brokers.  All marketing and sales activities have been and will be
performed by employees or independent contractors of Borrower or its Affiliates,
all of whom are and will be properly licensed or exempt from licensing in
accordance with applicable laws.  Borrower or its Affiliates will retain a duly
licensed broker of record for each Project as may be required by applicable law
in the state in which such Project is located.

9.11    Tangible Property; Non-Disturbance Agreements.  The machinery,
equipment, fixtures, tools and supplies used or to be used by Borrower or its
Affiliates in connection with each Project, including without limitation, with
respect to the operations and maintenance of the common elements, are and will
be owned or leased either by Borrower or its Affiliates or the applicable
Association or the Owners of Timeshare Interests in common.    

9.12    Condition of Project.  None of the Primary Projects and, to the best of
Borrower’s knowledge, none of the Non-Primary Projects are now damaged nor
injured as a result of any fire, explosion, accident, flood or other casualty,
where the risk of loss is not otherwise covered by insurance or exceeds $100,000
at such Project, subject to reasonable deductibles and not otherwise repaired,
unless otherwise notified and approved by Agent.

9.13    Assessments.  (A) With respect to all Primary Projects and, to the best
of Borrower’s knowledge with respect to all Non-Primary Projects, each Owner of
a Timeshare Interest (and Borrower, or its Affiliates or the applicable FBS
Developer, with respect to unsold timeshare Interests in a Project)
automatically will be a member of the applicable Association for such Project,
which Association has authority to levy annual Assessments to cover the costs of
maintaining and operating such Project.  Any lien for unpaid Assessments will at
all times be subordinate to the lien of each Mortgage assigned to Agent, for the
benefit of Lenders.  Each Owner’s membership in such Association is immediately
conveyed to the Trustee under the applicable Purchase Agreement and the Trustee
will thereafter remain a member of such Association and be entitled to vote on
the affairs thereof, subject only to retaining ownership of the
Timeshare  Interest.  With respect to all Primary Projects and, to the best of
Borrower’s knowledge with respect to all Non-Primary Projects, each Timeshare
Association is and will continue to be solvent.  (B) For Projects where
Qualified Timeshare Loans or Non-Conforming Timeshare Loans are included within
the Lender Portfolio Timeshare Loans assigned to Agent, for the benefit of
Lenders, to the best of Borrower’s knowledge, (i) subject to Section 9.14,
levied Assessments are and will be adequate to cover the current costs of
maintaining and operating the applicable Project and to establish and maintain a
reasonable reserve for capital improvements except as disclosed on Schedule 9.14
and (ii) there are no reasonably foreseeable circumstances which could give rise
to a material increase in such costs, except for additions of subsequent phases
of a Project that will not materially increase Assessments except as disclosed
on Schedule 9.14.

9.14    Deficiencies.  Except as described in Schedule 9.14 the Assessments
levied with respect to each Primary Project are sufficient to cover all expenses
of the Association for each Primary Project.

9.15    Project Documents.  The contracts, agreements and documents (and all
amendments and modifications thereto) described on Schedule 9.15 comprise all of
the existing Project Documents related to the Primary Projects.  None of such
Project Documents will be



51

 

--------------------------------------------------------------------------------

 

 

amended, modified, terminated or waived in whole or in part, after the Closing
Date, in a manner that is material and adverse to Agent and Lenders.

9.16    Common Areas and Amenities.  All Amenities for the Projects have been or
will be completed.  To the extent that any of such Amenities are located on
property not owned by Borrower or the applicable Association or Timeshare
Owners, or to the extent that any such Amenities are subject to any liens or
encumbrances, there are in existence valid and enforceable agreements granting
the applicable Owners of Timeshare Interests the right to use such Amenities
without disturbance by any third parties.  Except as otherwise permitted and
disclosed by the applicable Project Documents: (a) each Association or the
Owners of Timeshare Interests in common (which interests may be held by the
Trustee pursuant to the Purchase Agreements) will at all times own the
furnishing in the Units and all the common areas in the applicable Project and
other Amenities which have been promised or represented as being available to
Purchasers, free and clear of liens and security interests except for the
Permitted Encumbrances; (b) no part of any Project is or will be subject to
partition by the Owners of Timeshare Interests; and (c) all access roads and
utilities and off-site improvements necessary to the use of a Project have been
and will be dedicated to and/or accepted by the responsible governmental
authority or utility company or are owned by an association of owners of
property in a larger planned development or developments of which a Project is a
part. 

9.17    Trust Agreement.  Borrower has delivered or caused to be delivered to
Agent a true and complete copy of the fully executed Trust Agreement and all
amendments thereto.  Borrower shall use its best efforts to ensure that the
Trust Agreement will not be amended, modified or supplemented unless any such
amendment, modification or supplement is permitted in accordance with the terms
of the Trust Agreement and applicable Legal Requirements, and a copy has been
delivered to Agent.  To the best of Borrower’s knowledge, there are no existing
outstanding violations or breaches of the Trust Agreement.





52

 

--------------------------------------------------------------------------------

 

 



﻿

10.    Representations, Warranties and Covenants with Respect to the Timeshare
Loans.    Borrower represents and warrants to and covenants to and with Agent
and Lenders, with respect to each Timeshare Loan now or hereafter comprising
part of the Lender Portfolio Timeshare Loans or which Borrower has otherwise
identified to Agent as a Qualified Timeshare Loan or a Non-Conforming Timeshare
Loan, and with respect to all other documents and instruments executed in
connection with the sale of any Timeshare Interest financed by such Timeshare
Loan, which representations, warranties and covenants shall continue to be true
in all respects while this Agreement is in effect:

10.1    No Defaults.  Each Note, Mortgage and every other Consumer Document and
instrument made and delivered in connection therewith will in every respect be
genuine and no default thereunder will exist.

10.2    Validity.  Each Timeshare Loan will constitute a Qualified Timeshare
Loan or a Non-Conforming Timeshare Loan, as applicable, and each Note will be a
valid Qualified Note.  Each Mortgage will be a Qualified Mortgage.  Each Note,
Mortgage and all related Consumer Documents will be valid and arising from the
Qualified Sale of a Timeshare Interest to a Purchaser.  At the time of
collateral assignment to Agent, to the best of Borrower’s knowledge no Purchaser
thereunder will have died.

10.3    Competency.  All parties thereto will have been competent to contract at
the time they executed such Note, Mortgage and related applicable Consumer
Documents.

10.4    Defenses; Rescission.  There will be no defenses in law or in equity
(including without limitation the defense of usury), set-off or counterclaim to
the Note, Mortgage or related Consumer Documents as the same will exist in the
hands of Agent after collateral assignment thereof to Agent, nor to the
obligation of the Purchaser to pay the balance of the Sales Price, nor will
there exist any right in the Purchaser to cancel or rescind such Note, Mortgage
or related Consumer Documents or the sale in connection with which the same were
executed and delivered.

10.5    Legal Requirements.  Each Timeshare Loan collaterally assigned to Agent,
for the benefit of Lenders, pursuant to this Agreement and the related
solicitation, marketing and sale of the Timeshare Interest will have been
effected in compliance with all Legal Requirements, including, without
limitation, to the extent applicable, the applicable Timeshare Act, the USA
Patriot Act, the Gramm-Leach-Bliley Privacy Act, the Securities Exchange Act of
1934, the Truth-In-Lending Act (15 U.S.C. Section 1601, et seq.) and Regulation
Z thereunder, the Equal Credit Opportunity Act (15 U.S.C. Section 1691, et seq.)
and Regulation B thereunder, the Interstate Land Sales Full Disclosure Act (15
U.S.C. Section 1701, et seq.), the Real Estate Settlement Procedures Act (12
U.S.C. Section 2601, et seq.) and Regulation X thereunder and the Fair Housing
Law, the Mail Fraud Statute (18 U.S.C. Section 1341), the Federal Trade
Commission Act, The Flood Disaster Protection Act of 1973, the Federal Trade
Commission’s Privacy of Consumer Financial Information Rule, Federal Trade
Commission “do-not-call” rules, and all other material legal restrictions,
contracts and agreements governing or affecting the



53

 

--------------------------------------------------------------------------------

 

 

applicable Project, Borrower or its business or operations, including, without
limitation, zoning, environmental and other land use laws and regulations,
subdivision map acts, blue sky laws, real estate syndication acts and usury
laws.

10.6    Purposely Omitted. 

10.7    Payments by Borrower.  Neither Borrower nor any Affiliate of Borrower
will have made or will make any payment on behalf of any Purchaser.

10.8    Title; Title Insurance.  Each Mortgage securing a Note will have been
duly executed and acknowledged and will constitute a valid Qualified Mortgage of
the Timeshare Interest described therein, as security for the payment of such
Note.  Each Mortgage will be insured by a valid, existing Title Insurance Policy
issued or to be issued by the Title Company insuring the interest of the
mortgagee thereunder (and such mortgagee’s successors and assigns) as a first
mortgage lien against the Timeshare Interest described therein.  Each of the
mortgagee’s Title Insurance Policies will be in an amount at least equal to the
unpaid principal balance of the Timeshare Loan.  A Title Insurance Policy may
insure more than one Qualified Mortgage, provided that, the aggregate amount of
such Title Insurance Policy is at least equal to the aggregate unpaid balances
of the Qualified Timeshare Loans and the Non-Conforming Timeshare Loans secured
by such Qualified Mortgages.

10.9    Right to Convey.  As to each Timeshare Interest, Borrower or its
Affiliates will have good title to and lawful right and full authority to convey
the Timeshare Interest to the Purchaser thereof.

10.10    Bankruptcy; Litigation.  Each Purchaser and each guarantor of any
Purchaser’s obligations under such Timeshare Loan will not be the subject of any
proceedings under any Debtor Relief Laws, and will not be involved in any
litigation with Borrower.

10.11    Authorization.  All corporate, partnership or other Purchaser(s), not
individuals, will have been duly authorized by corporate resolution, or other
appropriate action, to purchase a Timeshare Interest and execute (as applicable)
and deliver the Note, Mortgage and related Consumer Documents.

10.12    Representations.  There will have been no misrepresentations by
Borrower, its Affiliates or any of their employees and/or selling agents to any
Purchaser or Agent or any Lender as to the Amenities or services available at
the Project with respect to the amount of the common expenses or other charges
to be paid by a Purchaser or with respect to any other matter relating to the
Project, any Timeshare Interest, the Note, the Mortgage, or any other aspect of
the sale or the financing thereof.

10.13    Notice of Assignment.  Each Purchaser will have been directed to make
all payments on account thereof as provided in Section 7.6 of this Agreement.

10.14    Marketability.  Borrower will have no knowledge of any circumstance
with respect to the Timeshare Loan, the Timeshare Interest, or the Project,
which would reasonably be expected to cause the Timeshare Loan to become
delinquent or adversely affect the marketability of the mortgaged Timeshare
Interest or the related Timeshare Loan.



54

 

--------------------------------------------------------------------------------

 

 

10.15    Recording of Mortgages.  Each Mortgage collaterally assigned to Agent,
for the benefit of Lenders, will have been or will be recorded in the Public
Records and all costs, fees and expenses arising out of the closing of the
Timeshare Loan and of recording of the Mortgage will have been or will be paid.

10.16    Recording of Deed.  A duly executed Deed by which the Timeshare
Interest described on each Mortgage assigned to Agent, for the benefit of
Lenders, (if applicable) was conveyed to the Trustee will have been recorded in
the Public Records prior to the recording of the Mortgage.

10.17    Amendment.  Other than in connection with Permitted Modifications, the
terms of the Timeshare Loan and the Consumer Documents related thereto, will not
have been assumed, amended or modified in any respect.

10.18    Assignment; No Liens.  Borrower will be the sole owner of the Timeshare
Loan free of all prior assignments, liens, encumbrances and claims of third
parties whatsoever and will have full right and lawful authority to assign the
same to Agent, for the benefit of Lenders, as contemplated by this Agreement.

10.19    Loan File.  Borrower will, at the time of the assignment thereof to
Agent, for the benefit of Lenders, have in its possession or will have delivered
to the Custodian a complete Loan File in respect of each of the Timeshare Loans
and Borrower will have delivered to Agent all documents required to be delivered
pursuant to Borrower’s Request for Receivables Loan Advance.  Notwithstanding
anything to the contrary herein, the Consumer Documents required in connection
with Securitization Timeshare Loans shall include at least the Deed, the
Mortgage, the Title Insurance Policy insuring the lien of the Mortgage and the
Note and shall be subject to Agent’s review and approval of an exception report
from the Custodian under the Custodial Agreement which identifies any exceptions
to the Collateral Package Items (as defined in the Custodial Agreement)
pertaining to the Securitization Timeshare Loans. 

10.20    Public Reports.  The Public Report for the Vacation Club, a copy of
which has been furnished to Agent has been approved by all applicable regulatory
agencies and in form and content complies with all applicable Legal Requirements
in a manner that Borrower’s failure to so comply would not be reasonably
expected to result in a Material Adverse Change.  With respect to the sale of
each Timeshare Interest, there will be in effect at the time of sale and
Borrower or its Affiliates will have used an unexpired, Public Report, approved
by all applicable regulatory agencies.  If required by the applicable law of a
state in which Borrower or its Affiliates is selling Timeshare Interests,
Borrower will keep such Public Reports up-dated and approved by the applicable
regulatory agency of that state and upon request by Agent will promptly deliver
to Agent evidence of such continued approval, including all extensions thereof,
promptly upon receipt by Borrower.  Borrower will deliver or cause to be
delivered to Agent a copy of the Public Report for the Vacation Club as
supplemented or otherwise updated subsequent to the Closing Date.

10.21    Credit.  The credit application and other documents relating to the
credit of a Purchaser, obtained by or delivered to Agent in connection with a
Request for Receivables Loan Advance, will be accurate and complete copies of
the originals and will



55

 

--------------------------------------------------------------------------------

 

 

constitute all the documents which will have come into the possession of
Borrower which relate to the credit worthiness of the Purchaser (not including
full credit bureau reports or expanded internal credit underwriting).

10.22    Qualified Timeshare Loans; Non-Conforming Timeshare Loans.  Each Lender
Portfolio Timeshare Loan or other Timeshare Loan which Borrower has indicated to
Agent is a Qualified Timeshare Loan will meet all the requirements of a
Qualified Timeshare Loan.  Each Lender Portfolio Timeshare Loan or other
Timeshare Loan which Borrower has indicated to Agent is a Non-Conforming
Timeshare Loan will meet all the requirements of a Non-Conforming Timeshare
Loan.

10.23    Enforceability.   The Consumer Documents are and at all times will
remain in full force and effect and will be valid and binding obligations of the
respective parties thereto.

10.24    No Impairment.   The grant of the security interests described herein
has not affected and will not affect the validity or enforceability of the
Consumer Documents.

10.25    No Defaults.   Each Consumer Document will in every respect be genuine
and no default thereunder will exist.

10.26    Assumption.   Borrower will not agree to the assumption of the
Timeshare Loan by any third party acquiring the applicable Timeshare Interest,
without the prior written consent of Agent unless otherwise required by
applicable Legal Requirements.

10.27    Executory Obligations.  Borrower or its Affiliates have performed all
of their obligations to the Purchasers and there are no executory obligations
owed to Purchasers to be performed by Borrower or its Affiliates, except for
non-delinquent and executory obligations disclosed to Purchasers in their
Purchase Agreements or the Project Documents.

10.28    Fulfillment of Obligations to Purchasers.  Borrower will fulfill, and
will cause its Affiliates, agents and independent contractors at all times to
fulfill, all their respective obligations to Purchasers.  Borrower or its
Affiliates will perform all of their respective obligations under the Consumer
Documents and the Project Documents. 

11.    Consumer Documents. Borrower represents to and agrees with Agent and
Lenders that the Consumer Documents, in substantially the forms attached hereto
as Exhibit A are the only documents which are used as of the Closing Date to
document the credit sale of Timeshare Interests in respect of the Primary
Projects and that Borrower shall not materially modify, amend or replace, or
permit the material modification or amendment, or replacement of any of such
Consumer Documents in a manner that would cause any of such Consumer Documents
including any replacements thereof and additions thereto as applicable, to fail
to comply with Legal Requirements or use or permit the use by others of any
other or additional documents in connection with the documentation of the credit
sale of Timeshare Interests, except with the prior written consent of Agent, or
as reasonably requested by Agent in order to meet any of the Legal Requirements
or to protect Agent’s and Lenders’ security interest therein.  Notwithstanding
anything herein or elsewhere to the contrary, Borrower shall be permitted to
modify, amend or



56

 

--------------------------------------------------------------------------------

 

 

replace the form of Consumer Documents or create or utilize additional consumer
documents to the extent necessary to comply with applicable Legal Requirements,
without the need to obtain Agent’s prior consent to such modification, amendment
or the utilization of such additional consumer documents.  If any such Consumer
Document shall be materially modified or amended or if any additional document
shall be used in connection with the credit sale of Timeshare Interests,
Borrower shall  promptly provide to Agent an accurate and complete copy of such
Consumer Document as so modified or amended and of any such additional document.
   

In the event that any of the Consumer Documents in substantially the forms
attached hereto as Exhibit A are modified, amended or replaced in a manner such
that they do not comply with applicable Legal Requirements or Borrower has not
received Agent’s written consent to use or permit the use by others of (i) any
other or additional documents to document the credit sale of Timeshare Interests
in respect of the Primary Projects for a reason other than to comply with Legal
Requirements or (ii) materially modified or amended Consumer Documents
(“Non-Complying Consumer Documents”), Agent and Lenders shall not have any
obligation to make any Advances under the Receivables Loan in respect of the
Timeshare Loans related to such Non-Complying Consumer
Documents.  Notwithstanding the foregoing, in the event that Agent and Lenders
have made Advances in respect of the Timeshare Loans related to such
Non-Complying Consumer Documents, Borrower shall promptly either (i) prepay an
amount equal to such Advance in respect of the Timeshare Loans utilizing such
Non-Complying Consumer Documents together with accrued interest thereon, (ii)
pledge additional Qualified Timeshare Loans and/or Non-Conforming Timeshare
Loans in an amount sufficient to cure the deficiency, or (iii) prepay, in part,
and pledge additional Qualified Timeshare Loans and/or Non-Conforming Timeshare
Loans, in part, in a total amount sufficient to cure the deficiency.  Upon
satisfaction of either of clauses (i), (ii) or (iii) of the preceding sentence,
Agent shall release such Timeshare Loans related to the Non-Complying Consumer
Documents in accordance with Section 13.2 below.

12.    Payment or Replacement of Timeshare Loans.

12.1    Delinquent Loans.  Borrower shall pay to Agent, for the benefit of
Lenders to be applied against the outstanding principal balance on the
Receivables Loan, an amount equal to 85% of the then unpaid principal balance of
any Timeshare Loan (or 60% of the then unpaid principal balance of such
Timeshare Loan if it is a Non-Conforming Timeshare Loan) comprising part of the
Lender Portfolio Timeshare Loans (without prepayment penalty or premium) in the
event that: (a) such Timeshare Loan becomes a Delinquent Loan, (b) any
applicable representation or warranty set forth at Sections 9 or 10 or elsewhere
herein proves false with respect to such Timeshare Loan, or (c) Borrower shall
fail to deliver a Title Insurance Policy, as required by Section 23.2 with
respect to such Timeshare Loan.  With respect to a Delinquent Loan, such payment
shall be made on or before the thirtieth (30th) day after such Timeshare Loan
has become a Delinquent Loan, computed without reference to any notice or grace
period.  With respect to a Timeshare Loan in respect of which a representation
or warranty proves or becomes false or which Borrower is obligated to pay under
subsection 12.1(c), such payment shall be made within thirty (30) days after
Borrower becomes aware of such false representation or warranty, failure to
confirm or failure to deliver, by receipt of notice from Agent or
otherwise.  Other than in connection with Permitted Modifications, Borrower may
not cure any actual or anticipated delinquency of any Lender Portfolio Timeshare
Loan by revising, rewriting or recasting the payment terms of such Timeshare
Loan unless otherwise agreed to by Lender in writing in its sole



57

 

--------------------------------------------------------------------------------

 

 

discretion.  If a Qualified Timeshare Loan or Non-Conforming Timeshare Loan is
amended to cure a delinquency without Lender’s agreement, such Timeshare Loan
shall be deemed a Delinquent Loan.  In the event that the then outstanding
principal balance of the Receivables Loan is less than 85% of the aggregate
outstanding principal balances of the Timeshare Loans (or 60% of the aggregate
outstanding principal balances of Timeshare Loans constituting Non-Conforming
Timeshare Loans, as applicable) then comprising the Lender Portfolio Timeshare
Loans (after removal of the applicable Delinquent Loans and Timeshare Loans
described in subsection 12.1(c)), except to the extent Borrower has pledged
additional Qualified Timeshare Loans or Non-Conforming Timeshare Loans for such
Delinquent Loans, Agent, at its sole discretion, may waive the prepayment
requirement set forth in the first sentence of this Section 12.1.

12.2    Replacement.  In lieu of making the payment required by Section 12.1,
Borrower may replace the Timeshare Loan involved by assigning and including in
the Lender Portfolio Timeshare Loans another Qualified Timeshare Loan or
Non-Conforming Timeshare Loan of equal or greater unpaid principal balance which
may be calculated on an aggregate basis.

12.3    Documents.  Each time Borrower shall, pursuant to Section 12.2, replace
a Timeshare Loan, Borrower shall deliver to Agent in respect of such replacement
Timeshare Loan all of the documents described at Section 2.3 to be delivered in
connection with an Advance, other than a Request for Receivables Loan Advance
and the matters referenced in Section 22.7, with respect to such replacement
Timeshare Loan shall be satisfied.

12.4    Application of Representations and Warranties to Replacement Timeshare
Loans.  All applicable representations and warranties set forth in this
Agreement shall apply to and be true in all respects to each replacement
Timeshare Loan.

13.    Reassignment of Timeshare Loans by Agent; Collection Proceedings; Etc.

13.1    Collection Proceedings.  Borrower shall, pursuant to the Servicing
Agreement, undertake the diligent and timely collection of all amounts due under
each Lender Portfolio Timeshare Loan, and will bear the entire expense of such
collection.  Agent and Lenders shall have no obligation to undertake any action
to collect under any Lender Portfolio Timeshare Loans.  If Borrower shall fail
promptly to pay in full, or replace any Lender Portfolio Timeshare Loans which
Borrower is obligated by the provisions of Sections 12.1 or 12.2 hereof to pay
or replace, Agent may, at its option and without affecting any other right of
Agent and Lenders hereunder, take such measures as it shall deem appropriate to
collect such Lender Portfolio Timeshare Loans, including, as applicable,
foreclosure of any Mortgage.  Borrower agrees that it will be liable to Agent
and Lenders for any deficiency on any such Lender Portfolio Timeshare Loans, and
for any and all expenses, including, without limitation, reasonable attorneys’
fees, incurred by Agent and Lenders in connection with any such
action.  Borrower agrees and acknowledges that Agent and Lenders shall not be
responsible to it for any action so taken or for failing to take any action in
connection therewith, including, without limitation, the granting of any
extensions of time, waivers or other indulgences or the compromise or reduction
of any amounts due.  During the occurrence and continuance of an Event of
Default, Borrower may not terminate any Purchase Agreement or resell any
Timeshare Interest financed by a Lender Portfolio Timeshare Loan without Agent’s
prior written consent.    



58

 

--------------------------------------------------------------------------------

 

 

13.2    Reassignments.  Provided that no Incipient Default or Event of Default
exists, upon (a) Borrower’s payment in full of the sums required under Section
12.1 with respect to a Delinquent Loan or a Timeshare Loan in respect of which a
representation or warranty proves to be or becomes false (or replacement of such
Timeshare Loan as provided in Section 12.2) or (b) Borrower’s prepayment of the
Receivables Loan, subject to the terms and conditions set forth in Section 6.6
of this Agreement, Agent shall reassign and deliver to Borrower the applicable
Qualified Note (duly endorsed to Borrower), together with the related Qualified
Mortgage and other Consumer Documents and related documents previously delivered
to Agent or in connection with the assignment of such Timeshare Loan to Agent,
for the benefit of Lenders.  Upon Borrower’s payment in full of all Obligations
related to this Agreement and the other Loan Documents, Agent shall reassign and
deliver to Borrower all the Notes, together with the Mortgages securing the
same, which are at the time assigned to Agent, for the benefit of Lenders, as
security pursuant hereto, together with all related documents then in the
possession of Agent.  All endorsements and reassignments by Agent to Borrower
shall be (a) in form reasonably satisfactory to Agent, (b) at the expense of
Borrower, and (c) without recourse, representation or warranty, expressed or
implied.

14.    General Affirmative Covenants.  Borrower covenants and agrees with Agent
and Lenders as follows:

14.1    Payment of Taxes and Claims.  Borrower or its Affiliates shall pay or
cause to be paid before they become delinquent:

(a)    all taxes, condominium fees, maintenance fees, Assessments and
governmental charges or levies imposed upon it or the Projects, except for
permitted contests under Section 7.9;

(b)    all claims or demands of materialmen, contractors, subcontractors,
mechanics, carriers, warehousemen and other Persons, which, if unpaid, might
result in the creation of a lien upon any Timeshare Interest or the Primary
Projects, except for permitted contests under Section 7.9;

(c)    all taxes, condominium fees, maintenance fees, Assessments and
governmental charges on levies imposed upon any Timeshare Interests owned by
Borrower or its Affiliates, except for permitted contests under Section 7.9;

(d)    all expenses of recording any Assignments and any other Loan Documents;

(e)    all expenses of UCC-1 financing statements reasonably necessary to
perfect the security interests granted under the Loan Documents;

(f)    all amounts payable to the Lockbox Bank for the Lockbox Bank’s services
under and pursuant to the Lockbox Agreement;

(g)    all amounts payable to any Servicer for services rendered under and
pursuant to the Servicing Agreement;



59

 

--------------------------------------------------------------------------------

 

 

(h)    all amounts payable to Concord for services rendered under and pursuant
to the Back-Up Servicing Agreement; and

(i)    all amounts payable to the Custodian for services rendered under and
pursuant to the Custodial Agreement.

If requested by Agent, Borrower shall promptly, but in no event later than
fifteen (15) days after such request by Agent, furnish or cause the Associations
to furnish to Agent, evidence that all real estate taxes and Assessments related
to the Projects have been paid in full when due.  If Agent has requested and
Agent fails to receive such evidence, satisfactory to Agent, within the time
period provided herein, Agent may require that escrows be established to cover
such taxes and Assessments and may fund such escrows or pay such taxes and
Assessments from collections received on the Timeshare Loans.

14.2    Maintenance of Property.  Borrower or its Affiliates shall maintain or
cause the Associations managed by the Vacation Club Manager to maintain all
properties and assets material to their business, the Amenities, the Units and
the Projects in good condition and make all necessary renewals, repairs,
replacements, additions, betterments, and improvements thereto.  So long as
Borrower or its Affiliates are in control of the Associations, Borrower or its
Affiliates shall maintain or cause each Association managed by the Vacation Club
Manager to maintain a reasonable reserve to assure compliance with the terms of
the foregoing sentence.  Notwithstanding the generality of the foregoing, this
Section 14.2 relates only to Projects and related Associations where Qualified
Timeshare Loans or Non-Conforming Timeshare Loans are included within the Lender
Portfolio Timeshare Loans assigned to Agent, for the benefit of Lenders.

14.3    Insurance.  Borrower shall maintain insurance coverage in amount and
scope no less than as described in Schedule 14.3.    

14.4    Existence and Rights.  Borrower shall do or cause to be done all things
necessary to preserve and keep in full force and effect their respective
existence, rights, privileges, qualifications, permits, licenses, franchises,
and other rights material to their business.

14.5    Failure to Pay Taxes, Insurance, Etc.  If Borrower or its Affiliates
fails to pay any item of the type described in Sections 14.1, 14.2 or 14.3 and
is not contesting such items as may be permitted under Sections 14.1(a), (b) and
(c), Agent or any Lender may pay the same either with funds deposited with Agent
by Borrower, with an Advance under the Receivables Loan (without the requirement
of any Request for Receivables Loan Advance) or with its own funds.  If Borrower
fails to maintain or cause to be maintained insurance as required by Section
14.3 hereof, Agent or any Lender may obtain such insurance and pay the premiums
therefor.  Borrower shall, upon the written demand of Agent, reimburse Agent and
Lenders the full amount of all payment made by Agent or any Lender with respect
to the obligations of Borrower under Sections 14.1, 14.2 and 14.3 to the extent
made with Agent’s or any Lender’s funds, with interest thereon from the date of
payment by Agent or any Lender to the date of reimbursement at the Default
Rate.  The obligation of Borrower to make such reimbursement payments shall
constitute part of the Obligations and shall be secured by the Collateral.





60

 

--------------------------------------------------------------------------------

 

 

None of the provisions of the Loan Documents shall be construed, however, as
making the payment of such taxes, assessments, governmental charges, levies,
claims of materialmen, contractors, subcontractors, or other charges, or the
maintenance of insurance, obligatory upon Agent or any Lender and Agent and
Lenders shall not be liable for any loss, damage or injury resulting from the
non-payment of such taxes, assessments, governmental charges or levies, claims
or demands of materialmen, contractors, subcontractors, or other charges, or the
maintenance of said insurance.  In the event that Agent or any Lender does
maintain such insurance coverage as may be required by Section 14.3 hereof,
Agent and Lenders shall not be responsible for the solvency of any company
issuing any policy of insurance in connection therewith, whether or not approved
by it, or for the collection of any amount due under any such policy, and shall
be responsible and accountable only for such money as may be actually received
by it, and then only in accordance with the terms of the Loan Documents.  None
of the provisions of the Loan Documents shall be construed as making Agent or
any Lender liable in any way for any loss, damage or injury resulting from the
non-insurance of any buildings, improvements and/or personal property located at
the Project.

14.6    Books and Records.  Borrower or its Affiliates shall maintain and cause
the Associations to maintain true and current books, records and accounts in
which full and correct entries shall be made of all their transactions, and will
reflect in their financial statements adequate accruals and reserves, all in
accordance with GAAP, and in compliance with the rules and regulations of all
governmental regulatory bodies having jurisdiction over Borrower, the
Associations or the Projects.

14.7    Inspections.  Subject to applicable Legal Requirements and Governing
Documents, including, without limitation, applicable Declarations, Borrower or
its Affiliates shall permit and cause the Associations to permit employees or
agents of Agent and Lenders, from time to time, as required by Agent or any
Lender, to (a) inspect the Projects, the unoccupied Units and Borrower’s other
properties; provided, however, absent an Incipient Default or an Event of
Default, such inspections shall be limited to once per calendar year, and (b)
examine or audit Borrower’s and the Associations books, accounts and records and
to make copies and memoranda thereof; provided, however, absent an Incipient
Default or an Event of Default, such examinations and audits shall be limited to
twice per calendar year.  Each inspection, examination and audit, together with
any inspections, examinations or audits performed after the occurrence of an
Incipient Default or an Event of Default, shall be at the expense of Borrower,
including without limitation, reasonable costs of travel, lodging and
meals.  Lender or Agent, as applicable, shall bear the expense of any such
inspection, examination or audit which is performed more than as set forth in
clause (a) or (b) above, as applicable, and which is performed in the absence of
the occurrence of an Incipient Default or an Event of Default.

14.8    Regulatory Approvals.  Borrower or its Affiliates shall maintain in full
force and effect all Timeshare Approvals and all other regulatory approvals,
permits and consents for operation and use of the Projects and the Vacation
Club, sales of Timeshare Interests in the Projects and the Vacation Club and the
making of Timeshare Loans; provided, however, that in connection with the FBS
Projects, Borrower or its Affiliates shall use commercially reasonable efforts
to cause the related FBS Developer to maintain in full force and effect such
approvals.  Borrower shall make or pay, or cause to be made or paid, all
registrations, declarations or fees with the Divisions and any other government
or agency or department thereof, in all



61

 

--------------------------------------------------------------------------------

 

 

applicable jurisdictions, required in connection with the Projects and the
Vacation Club and the occupancy, use and operation thereof, the incorporation of
the Units into the Projects, and the sale, advertising, marketing and offering
for sale of Timeshare Interests; provided, however, that in connection with the
FBS Projects, Borrower shall use commercially reasonable efforts to cause the
related FBS Developer to make such payments.  Copies of all such registrations,
applications, consents, licenses, permits, franchises, approvals, exemption
certificates, filings and reports shall be delivered to Agent.  At Agent’s
reasonable request from time to time, Borrower shall deliver to Agent (a)
written statements by the applicable state authorities confirming compliance
with applicable registration, license, permit, approval or filing requirements,
all in form acceptable to Agent and a legal opinion rendered by counsel
acceptable to Agent in substantially the form of the respective local counsel
opinions delivered as of the Closing Date, stating that either the Project is
duly registered, licensed, permitted or approved in such state or that no
registration, license, permit, approval or filing is necessary, or (b) such
other evidence of compliance with applicable Legal Requirements as Agent may
require.

14.9    Compliance With Laws, Etc.  Borrower shall (a) comply and cause the
Associations to comply with all Legal Requirements applicable to Borrower, the
Associations and the Projects and the Vacation Club, (b) keep and perform, and
cause the Associations to keep and perform, all of their obligations under all
agreements relating to the ownership, management or operation of the Projects,
(c) keep and perform, and cause the Associations to keep and perform, all of
their obligations under the Declarations, (d) keep and perform, and cause the
Associations to perform their obligations under their applicable Governing
Documents, (e) obtain and maintain and cause the Associations to maintain all
licenses, registrations, approvals and other authority as may be necessary to
enable them to own and operate their business and perform all other obligations,
(f) not permit the Projects to be used in a manner to violate any covenant,
restriction or any zoning use or similar law, and (g) comply and cause the
Associations to comply with all obligations owed to the Purchasers.

14.10    Management of Borrower.  Borrower shall cause its business to be
continuously managed by professional and qualified management and staff.

14.11    Loan Files.  Borrower shall maintain, in trust for the benefit of Agent
and Lenders, continuous possession of the originals of all documents comprising
the Loan File for each Lender Portfolio Timeshare Loan, which have not been
delivered to Agent (or to a custodian for Agent and Lenders) and shall deliver
to Agent (or to a custodian for Agent and Lenders) a copy of any documents in
such Loan Files as Agent may request.

14.12    Management Agreements.  Borrower or its Affiliates shall keep (or shall
cause the Associations to keep) Management Agreements with the Managers, or such
other property managers reasonably acceptable to Agent, for each of the Projects
in full force and effect and shall perform their obligations thereunder.

14.13    Lockbox Agreement.  Borrower shall keep the Lockbox Agreement (or a
substitute Lockbox Agreement with a lockbox agent acceptable to Agent) in full
force and effect and shall perform its obligations thereunder, all in accordance
with the terms and conditions set forth in the Lockbox Agreement.



62

 

--------------------------------------------------------------------------------

 

 

14.14    Servicing Agreement.  Borrower shall service the Lender Portfolio
Timeshare Loans in compliance with all applicable Legal Requirements and
otherwise in accordance with the terms and conditions set forth in the Servicing
Agreement.

14.15    Project Documents.  Borrower and its Affiliates shall comply with all
of their obligations under the applicable Project Documents.  Borrower and its
Affiliates shall not amend, modify, waive or terminate any of the Project
Documents, or enter into or permit the Associations to enter into any new
Project Documents which would in any way materially and adversely alter the
Projects, the rights of Purchasers, the rights of any lender foreclosing on a
Timeshare Interest or any priority of past due Assessment claims over the lien
of any mortgage.

14.16    Assessments.  Borrower or its Affiliates (i) shall use its commercially
reasonable efforts to cause each Association to (A) discharge its obligations
under the applicable Project Documents and (B) maintain a reasonable reserve for
capital improvements to the applicable Project; and (ii) so long as Borrower or
its Affiliates controls the Association, shall pay to such Association any
amounts as and when required of Borrower under the Project Documents.

14.17    Maintenance of Larger Tract.  To the extent that either a Project is
part of a larger common ownership regime or planned development or parts of
buildings in which Units are located are not part of a Project, Borrower or its
Affiliates shall pay any of their required commercially reasonable share of
common expenses to be allocated to the applicable Project.  Borrower or its
Affiliates shall use commercially reasonable efforts to cause all such property
which is not part of a Project to be professionally managed in a first class
manner.  Borrower or its Affiliates shall use commercially reasonable efforts
not to permit common expenses to be allocated to a Project in an unreasonably
disproportionate manner.

14.18    Accuracy of Representations and Warranties.  Borrower shall take all
actions necessary to cause all representations and warranties by Borrower in the
Loan Documents to be true at all times while this Agreement remains in effect
(unless such representation or warranty pertains to an earlier period of time).

14.19    Additional Documents and Future Actions.  Borrower shall, at its sole
cost, take such actions and provide Agent from time to time with such
agreements, financing statements and additional instruments, documents or
information as Agent may in its reasonable discretion deem necessary or
advisable to perfect, protect, maintain or enforce the security interests in the
Collateral, to permit Agent to protect or enforce its interest in the
Collateral, or to carry out the terms of the Loan Documents.  Borrower hereby
authorizes and appoints Agent and any officer of Agent as its attorney-in-fact,
with full power of substitution, to take such actions as Agent may deem
reasonably advisable to protect its interests in the Collateral and its rights
hereunder, to file at Borrower’s expense financing statements, and amendments
thereto, in those public offices deemed necessary or appropriate by Agent to
establish, maintain and protect a continuously perfected security interest in
the Collateral, and to execute on Borrower’s behalf such other documents and
notices as Agent or any Lender may deem reasonably advisable to protect the
Collateral and its interests therein and its rights hereunder.  Such power being
coupled with an interest is irrevocable.    



63

 

--------------------------------------------------------------------------------

 

 

14.20    Inventory Controls.  Borrower shall, or shall cause its Affiliates, to
maintain a “One-to-One Owner Beneficiary to Accommodation Ratio” (as defined in
the Trust Agreement) at all times.

14.21    Trust Agreement.  Borrower shall and Borrower shall cause its
Affiliates to comply with all of their respective obligations under the Trust
Agreement.

15.    Negative Covenants.   Borrower covenants and agrees with Agent and
Lenders as follows:

15.1    Organization.  Borrower shall not amend, modify or supplement its
Governing Documents in a manner that would be reasonably expected to result in a
Material Adverse Change, or change its state of organization, without giving
Agent at least thirty (30) days prior written notice.

15.2    No Transfers.  Borrower shall not, unless the Agent otherwise consents
in writing, which consent may be granted or withheld in Agent’s sole and
absolute discretion, make any Transfer.

15.3    Other Business.  Borrower shall not make any material change in the
nature of the timeshare business that it conducts, as carried on as of the date
of this Agreement.    

15.4    Affiliate Transactions.  Except as set forth on Schedule 15.4, Borrower
shall not conduct, permit or suffer to be conducted, transactions with any
Affiliate other than arms-length transactions with Affiliates in the ordinary
course of Borrower’s business pursuant to terms that are no less favorable to
Borrower than the terms upon which such transfers or transactions would have
been made had they been made to or with a Person that is not an Affiliate.

15.5    No Lien on Collateral or Reservation System.  Subject to Permitted
Encumbrances, Borrower shall not (a) create, incur or permit to exist any
mortgage, pledge, encumbrance, lien or security interest of any kind on any of
the Collateral, the Reservation System or the Vacation Club Management Agreement
or (b) pledge or assign, or permit to be pledged or assigned, any Management
Agreement for a Primary Project to which Borrower or any of its Affiliates is a
party; provided, however, that any pledge or assignment by the Borrower or its
Affiliates of any such Primary Project Management Agreement which occurred prior
to the Closing Date and as further described on Schedule 15.5 shall be permitted
and not subject to this Section 15.5, so long as a letter agreement in
substantially the form attached hereto as Schedule 15.5 is executed and
delivered by the pledgee or assignee thereof to Agent prior to or as of the
Closing Date; and provided further, however, that a pledge or assignment by the
Borrower or its Affiliates of any such Primary Project Management Agreement
(including any refinance or any incurrence of additional indebtedness in
connection with any Primary Project as described on Schedule 15.5) which occurs
after the Closing Date shall only be permitted so long as, concurrently with any
such pledge or assignment, an intercreditor agreement relating to such
Management Agreement, in form and content reasonably acceptable to Borrower (or
any of its applicable Affiliates), Agent and Lenders, is entered into by and
among Borrower (or any of its applicable Affiliates), Agent, for the benefit of
the Lenders, and any pledgee or assignee of such



64

 

--------------------------------------------------------------------------------

 

 

Management Agreement.  For avoidance of doubt, the granting by Borrower or any
of its Affiliates to any Person of a non-exclusive license to use the
Reservation System or the pledging of declarant’s rights by an Affiliate of
Borrower either prior to or subsequent to the Closing Date shall not be deemed
to be a violation or breach of this Section 15.5. 

15.6    Proxies.  Borrower shall not enter into proxies, voting trusts,
shareholder agreements of similar arrangements for the purpose of vesting voting
rights, authority or discretion of Borrower with respect to the Associations in
any Person. 

15.7    Restrictive Covenants.  Borrower shall not consent to, or otherwise
acquiesce in, any change in any private restrictive covenant, planning or zoning
law or other public  or private restriction, which would materially and
adversely limit or alter the use of any Project.

15.8    Chief Executive Office.  Borrower shall not change its chief executive
office or the location at which it does business without at least thirty (30)
days prior written notice to Agent and delivery to Agent of such UCC amendments
or other financing statement and access agreement as Agent may require to
maintain Agent’s and Lenders’ lien against any of the Collateral and Agent’s
ability to obtain access to such Collateral and Borrower’s books and records.

15.9    Marketing/Sales.  Borrower shall not market, attempt to sell or sell or
permit or justify any sales or attempted sales of any Timeshare Interests except
in compliance with the applicable Timeshare Act and all applicable Legal
Requirements in each other jurisdiction where marketing, sales or solicitation
activities occur in a manner that Borrower’s failure to so comply would not be
reasonably expected to result in a Material Adverse Change.

15.10    Amenities.  Borrower shall not make or permit the making of any
promises of or representations regarding any Amenities and their availability
for use by Purchasers other than as may be provided in an applicable Public
Report in compliance with applicable Legal Requirements. 

15.11    Trust Agreement.  Borrower shall use its best efforts to ensure that
the trust established under the Trust Agreement will not be terminated as long
as any Obligations remain outstanding.  Borrower shall use its best efforts to
ensure that the Trust Agreement will not be amended or modified in any way which
would materially and adversely affect the Obligations of Borrower under the Loan
Documents.

15.12    Demand Balancing Standard.  Borrower shall not make any changes to the
Demand Balancing Standard set forth in the Trust Agreement other than in
compliance with the Trust Agreement and applicable Legal Requirements.

16.    Financial Covenants.

16.1    Minimum Tangible Net Worth.  Borrower shall maintain Tangible Net Worth
of not less than One Hundred Ninety-Two Million Four Hundred Thousand Dollars
($192,400,000) as of the fiscal year ending December 31, 2017 and as of each
fiscal year end thereafter.



65

 

--------------------------------------------------------------------------------

 

 

16.2    Leverage Ratio.  Borrower shall maintain a Leverage Ratio of not more
than 1.75 to 1.0 as of December 31, 2017 and as of each fiscal year end
thereafter. Such covenant will be calculated by Borrower consistent with the
past practices of Borrower, subject to adjustment for Borrower’s accounting
basis change, and utilizing the appropriate period-end dollar numbers from the
consolidated financial statements of Borrower delivered to Agent in accordance
with Section 17.2 or Section 17.4 hereof, as applicable.

16.3    Deposit Relationship.  Borrower shall maintain, or shall cause the
Associations to maintain, a deposit account or deposit accounts with Agent with
an aggregate amount on deposit of not less than $1,000,000 as of the Closing
Date and at all times thereafter until all Obligations have been paid in full,
such minimum amount on deposit to be tested monthly on a rolling three-month
average basis.

17.    Financial Statements and Reporting Requirements.

17.1    Monthly Reports.  Borrower, at its sole cost and expense, shall, not
later than the tenth (10th) day of each month, furnish to Agent or cause the
Servicer to furnish to Agent by e-mail or Federal Express, or similar
“overnight” delivery service, a copy of a report in the form attached hereto as
Exhibit J (which shall not contain any confidential personal information
relating to any Purchaser) prepared by Borrower or the Servicer, with respect to
each of the Timeshare Loans situate in a Unit comprising part of a Primary
Project, and any other Project requested by Agent, as of the close of business
on the last Business Day of the calendar month last ended.

17.2    Annual Financial Statements.  Borrower shall deliver to Agent, as soon
as available and in any event within ninety (90) days after the end of each
fiscal year:

(a)    The consolidated income and retained earnings statements of Borrower, for
such fiscal year,

(b)    The consolidated balance sheets of Borrower as at the end of such fiscal
year, and

(c)    The consolidated audited statements of cash flow of Borrower for such
fiscal year;

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments.  Such statements shall be prepared in accordance with
GAAP.  Such statements shall be audited by an independent certified public
accountant of recognized standing acceptable to Agent with respect to which such
accountants shall deliver their unqualified opinion.  The independent certified
public accountants auditing such statements as of the Closing Date shall be
deemed acceptable to Agent.  Such statements will be certified by the chief
financial officer or the equivalent of Borrower to be accurate.

17.3    Annual Association Financial Statements.  Borrower shall deliver to
Agent, as soon as available and in any event within one hundred eighty (180)
days after the end of each fiscal year:



66

 

--------------------------------------------------------------------------------

 

 

(a)    The income and retained earnings statements of each Association of the
Primary Projects, for such fiscal year,

(b)    The balance sheets of each Association of the Primary Projects as at the
end of such fiscal year, and

(c)    The audited statements of cash flow of each Association of the Primary
Projects for such fiscal year;

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments.  Such statements shall be prepared in accordance with
GAAP.  Such statements shall be audited by an independent certified public
accountant of recognized standing acceptable to Agent with respect to which such
accountants shall deliver their unqualified opinion.  The independent certified
public accountants auditing such statements as of the Closing Date shall be
deemed acceptable to Agent. 

17.4    Quarterly Financial Statements.  Borrower shall deliver to Agent, as
soon as available and in any event within forty-five (45) days after the end of
each calendar quarter except for year-end:

(a)    The internally prepared consolidated income statement of Borrower for
such quarter,

(b)    The internally prepared consolidated balance sheets of Borrower for such
quarter, and

(c)    The internally prepared consolidated statements of cash flow for Borrower
for such quarter;

on a quarter-to-date and year-to-date cumulative basis, and setting forth in
comparative form the corresponding figures as at the end of the corresponding
quarter of Borrower’s prior year, all in reasonable detail, and certified by the
chief financial officer of Borrower to be accurate and to have been prepared in
accordance with GAAP.

17.5    SEC Filings. 

(a)    Upon the request of Agent after its filing, Borrower shall deliver to
Agent the following:  (i) a copy of Borrower’s most current 10Q filing certified
by the chief financial officer of Borrower to fairly present the financial
condition of Borrower on a fully consolidated basis as at the end of such fiscal
quarter and the results of the operations of Borrower on a fully consolidated
basis for the period ending on such date; and (ii) copies of any and all other
financial reports and corrections thereto and to the applicable 10Q filings
required of Borrower under federal laws and regulations.

(b)    Upon the request of Agent after its filing, Borrower shall deliver to
Agent the following: (i) a copy of Borrower’s most current 10K filing (and any
8K filing with any material financial condition disclosures thereafter)
certified by the chief financial officer of Borrower to fairly present the
financial condition of Borrower on a fully consolidated basis at the end of such
fiscal year and the results of the operations of such entity on a fully
consolidated



67

 

--------------------------------------------------------------------------------

 

 

basis at the end of such fiscal year and the results of the operations of
Borrower on a fully consolidated basis for the period ending on such date; and
(ii) copies of any and all other financial reports and corrections thereto and
to the applicable 10K filings (or 8K filings, if any) required of Borrower under
federal laws and regulations.

17.6    Confirmation of Compliance.  The financial statements described at
Sections 17.2 and 17.4 to be delivered to Agent, shall be accompanied by the
certificate of the chief financial officer of Borrower in the form of Exhibit
H.  Notwithstanding the foregoing, Agent acknowledges that Borrower’s timely
filings with the SEC constitute prompt delivery to Agent of the statements
required to be delivered pursuant to Sections 17.2 and 17.4.

17.7    Audit Reports.  Borrower shall deliver to Agent promptly upon receipt by
Borrower thereof, copies of all audit reports, if any submitted by Borrower’s
independent certified public accountants in connection with each annual audit of
the books of Borrower.

17.8    State Audits.  Borrower shall deliver to Agent within twenty (20) days
after it is available, any audit report prepared by any state regulatory agency
with respect to any Primary Project.

17.9    Purposely Omitted.    

17.10    Notices.  Borrower shall give Agent prompt written notice of (a) any
Incipient Default or Event of Default hereunder, (b) any event which would be
reasonably expected to result in a Material Adverse Change, (c) any material
loss or damage to any Project or any Amenities, (d) any material violation by
Borrower of any applicable Legal Requirements, and (e) any breach of any
material agreement adversely affecting any Project.  Such notice shall include a
detailed description of the applicable event, proceeding or loss and the actions
Borrower or its Affiliates are taking or proposes to take with respect thereto.

17.11    Other Debt.  Borrower shall notify Agent of any default under any Debt
now or hereafter owed by Borrower. 

17.12    Sales and Marketing Materials.  Borrower shall deliver to Agent from
time to time, as available and as requested by Agent in writing, current price
lists, sales literature, registrations/consents to sell, public reports/public
offering statements/prospectuses, purchase documents, and any other items
requested by Agent, which relate to the Projects or the Vacation Club.

17.13    Schedule of Purchasers.  Within thirty (30) days after the end of each
calendar quarter, Borrower shall, at Agent’s request, deliver or cause Servicer
to deliver to Agent a then current list of names and addresses of all Purchasers
with Lender Portfolio Timeshare Loans.

17.14    Purposely Omitted.

17.15    Other Information.  Borrower shall, from time to time, provide Agent
with such other reasonable information and reports as Agent shall request
relating to the



68

 

--------------------------------------------------------------------------------

 

 

financial condition of Borrower, or relating to the Associations or the Projects
or relating to any of the Lender Portfolio Timeshare Loans.

18.    Purposely Omitted.

19.    Purposely Omitted.

20.    Conditions of and Documents to be Delivered at the Closing.  The
following are conditions of Closing.  To the extent that the conditions involve
the delivery to Agent of any documents or other due diligence items, such
documents and items must be in form and content acceptable to Agent in its
discretion.

20.1    Loan Documents.  Agent shall receive all of the Loan Documents duly
executed by all parties thereto.

20.2    Opinions of Counsel.  Agent shall receive an opinion of counsel for
Borrower and an opinion of counsel for or an opinion of counsel regarding the
Associations in respect of the Primary Projects covering certain issues
regarding the good standing and existence of the Associations in respect of the
Primary Projects.

20.3    Project Documents.  Agent shall receive a copy of each of the Project
Documents for the Primary Projects and all amendments thereto, certified as to
accuracy and completeness by Borrower or its Affiliates.

20.4    Association Documents.  Agent shall receive a copy of the Articles of
Incorporation and By-Laws of the Associations and all amendments thereto for
each of the Primary Projects.

20.5    Borrower’s Documents.  Agent shall receive a copy of the Governing
Documents of Borrower and all amendments thereto, certified as to accuracy and
completeness by either an officer of Borrower or by the public official in whose
office the same are recorded or filed.

20.6    Good Standing Certificates.  Agent shall receive current good standing
certificates issued by the secretaries of the states of its respective formation
and all other states in which it does business, confirming the current good
standing and qualification of Borrower and each Association of any Primary
Project in such states, unless the failure to have any such certificate would
not reasonably be expected to result in a Material Adverse Change.

20.7    Insurance.  Agent shall receive certificates of insurance or policies of
insurance evidencing that all insurance required by the Declarations related to
Associations managed by the Vacation Club Manager or this Agreement is in force
and will not be canceled without the notice as more specifically provided in and
subject to Section 8.8.

20.8    Flood Insurance.  If any portion of any Primary Project is within an
area designated by the Director of the Federal Emergency Management Agency,
pursuant to the Flood Disaster Protection Act of 1973, as amended, as one having
special flood hazards, Borrower shall deliver to Agent evidence that the
buildings and other improvements within such areas are



69

 

--------------------------------------------------------------------------------

 

 

covered by flood insurance to the maximum limit of coverage available under the
Flood Disaster Protection Act of 1973, as amended or as may otherwise be
available in the commercial insurance market.  If a Primary Project is not
located within such a special flood hazard area, Borrower shall provide Agent
with evidence satisfactory to the Agent of such fact.

20.9    Timeshare Approvals.    Agent shall receive evidence that all Timeshare
Approvals for the Projects and/or the Vacation Club have been issued or
obtained, and that they remain in full force and effect.

20.10    Authorizing Resolutions.  Agent shall receive a copy of the resolutions
of the Board of Directors of Borrower, authorizing the transactions contemplated
hereunder and the execution of the Loan Documents and all collateral documents
on behalf of Borrower by the officer of Borrower who is signing the Loan
Documents. 

20.11    UCC-1 Financing Statements.  Agent shall receive confirmation that
UCC‑1 financing statements naming Agent as secured party and Borrower as debtor
describing all Collateral now or hereafter assigned by Borrower to Agent, for
the benefit of Lenders, pursuant hereto have been filed with the Secretary of
State of the State of Florida.

20.12    Environmental Matters.  Agent shall receive an Environmental Agreement
duly executed by Borrower or its Affiliates, together with a copy of a Phase I
environmental report for each Primary Project not previously delivered by
Borrower in connection with the 2008 Loan Agreement, the 2011 Loan Agreement
and/or the 2012 Loan Agreement.  In addition, Agent shall receive evidence
satisfactory to Agent of environmental remediation or an agreement of Borrower
or its Affiliates to complete remediation if required by Agent.

20.13    UCC-1 Search Report.  Agent shall receive a current search report from
a UCC search company approved by Agent setting forth all UCC‑1 filings, tax
liens and judgment liens made against Borrower.  Such search report must
indicate that at the time of the filing of the financing statements (Form UCC‑1)
in favor of Agent there were on file no financing statements or liens evidencing
a security interest in any Collateral.

20.14    Releases.  Agent shall receive releases and satisfactions from all
Persons holding liens, claims or encumbrances against any of the Collateral
other than Agent or Lenders.

20.15    Closing Certificates.  Agent shall receive the executed closing
certificate of Borrower certifying to Agent and Lenders that all representations
and warranties of Borrower in this Agreement are accurate and complete and that
Borrower has complied with all covenants and conditions of closing set forth in
this Agreement.

20.16    Compliance.  Agent shall receive evidence satisfactory to Agent that
Borrower and the Primary Projects are in compliance with all Legal Requirements
in a manner that Borrower’s failure to so comply would not be reasonably
expected to result in a Material Adverse Change.

20.17    Survey.  Agent shall receive a surveyor’s certificate together with a
copy of an as-built survey of each Primary Project, not previously delivered by
Borrower in



70

 

--------------------------------------------------------------------------------

 

 

connection with the 2008 Loan Agreement, the 2011 Loan Agreement and/or the 2012
Loan Agreement, satisfactory to Agent and prepared by a licensed surveyor
showing the location and dimensions of all improvements thereon and indicating
the routes of ingress and egress for public access to such Primary Project, all
utility lines, walks, drives, recorded or visible easements and rights-of-way on
such Primary Project, and showing that there are no encroachments, improvements,
projections or easements (recorded or unrecorded) on the property lines.  The
survey shall certify the acreage of the applicable Primary Project and shall
indicate whether the applicable Primary Project is located within any flood
hazard area.  The survey must be prepared in accordance with the then-applicable
standards set forth by ALTA/ACSM (including any Table “A” items designated by
Agent), any and all applicable state surveyors’ bureaus or associations and any
and all regulations or applicable local, state and federal law.

20.18    Title Report/Commitment.  Agent shall receive a title insurance report
or commitment for each Primary Project.  The condition of title must be
satisfactory to Agent in all respects.

20.19    Taxes and Assessments.  Agent shall receive evidence that all taxes and
Assessments related to the Primary Projects (and related to any other Project
upon the request of Agent) or for which Borrower is responsible for collection
which are then due and payable, have been paid, which taxes and Assessments
include, without limitation, real property taxes, and any Assessments related to
the Primary Projects (and related to any other Project upon the request of
Agent).

20.20    Preclosing Inspections.  Agent shall have conducted and approved due
diligence investigations satisfactory to Agent of Borrower and the Primary
Projects.

20.21    Expenses.  Borrower shall have paid all fees and expenses required to
be paid to Agent and Lenders prior to or at Closing pursuant to this Agreement.

20.22    Permits and Approvals.  Agent shall receive copies of all applicable
governmental permits, approvals, consents and licenses for the Primary Projects
and satisfactory evidence that the Primary Projects (and any other Project upon
the request of Agent) and the intended uses of the Primary Projects (and any
other Project upon the request of Agent) are and will be in compliance with all
Legal Requirements.  Such evidence may include letters, licenses, permits,
certificates and other correspondence from the appropriate governmental
authorities, opinions of Borrower’s attorney or other attorneys and opinions or
certifications, as Agent may determine or other confirmation acceptable to
Agent.  All such approvals shall continue to be legally valid and shall remain
in full force and effect after issuance and until the Receivables Loan is repaid
in full.

20.23    Purposely Omitted.

20.24    Servicing Agreement.  Agent shall receive an executed original of the
Servicing Agreement.

20.25    Compliance with Planning, Land Use and Zoning Stipulations.  Borrower
shall have furnished Agent with evidence of each Primary Project’s compliance
with applicable zoning, planning, land use and other governmental requirements
as Agent may require,



71

 

--------------------------------------------------------------------------------

 

 

including without limitation, evidence satisfactory to Agent that Borrower or
its Affiliates has complied with all conditions of the zoning, planning, land
use and related approvals, and has received all permits required thereunder.

20.26    Litigation Search.  Agent shall receive evidence satisfactory to Agent
that no bankruptcy, foreclosure or other material litigation or judgments are
outstanding against the Primary Projects or Borrower, except as disclosed in
Borrower’s periodic filings with the Securities and Exchange Commission.

20.27    Trust Agreement.  Agent shall receive a fully executed copy of the
Trust Agreement and all amendments thereto. 

20.28    Other.  Agent shall receive such other documents, opinions and items as
Agent may reasonably request.

By completing the closing hereunder, or by making advances hereunder, Agent and
Lenders do not thereby waive a breach of any warranty or representation made by
Borrower hereunder or any agreement, document, or instrument delivered to Agent
or otherwise referred to herein, and any claims and rights of Agent and Lenders
resulting from any breach or misrepresentation by Borrower are specifically
reserved by Agent and Lenders.





72

 

--------------------------------------------------------------------------------

 

 



21.    Conditions of and Documents to be Delivered Prior to Initial Receivables
Loan Advance.  In addition to, but not in limitation of, any other conditions
set forth in this Agreement, Agent’s and Lenders’ obligation to make the initial
Receivables Loan Advance shall be subject to fulfillment of the following
conditions to Agent’s satisfaction.  To the extent that the conditions involve
the delivery to Agent of any documents or other due diligence items, such
documents and items must be in form and content acceptable to Agent in its
discretion.

21.1    Loan Documents.  Agent shall receive all original executed Loan
Documents.

21.2    Other.  Agent and its counsel shall receive copies of such documents and
other items as Agent or such counsel may reasonably request in connection with
such requested Receivables Loan Advance.

22.    Conditions of and Documents to be Delivered Prior to Funding And in
Connection With Each Receivables Loan Advance.  In addition to, but not in
limitation of, any other conditions set forth in this Agreement, Agent’s and
Lenders’ obligation to make each Receivables Loan Advance shall be subject to
fulfillment of the following conditions to Agent’s satisfaction.  To the extent
that the conditions involve the delivery to Agent of any documents or other due
diligence items, such documents and items must be in form and content acceptable
to Agent in its discretion, provided that the forms of any such documents and
items attached to this Agreement shall be deemed acceptable to Agent.

22.1    Representations; No Defaults.  The representations and warranties of
Borrower contained in this Agreement or otherwise made by or on behalf of
Borrower to Agent and Lenders in connection with the transactions contemplated
hereby shall have been true and complete when made and as of the time of each
Advance unless made as of an earlier date.  Borrower shall have fully performed
and complied with all agreements and conditions contained herein or related
hereto, and no Incipient Default or Event of Default shall have occurred.

22.2    Request for Receivables Loan Advance.  Agent shall receive a Request for
Receivables Loan Advance or a Request for Supplementary Advance duly executed on
behalf of Borrower with such supporting documentation as is contemplated
thereby.

22.3    Approval of Credit.  Subject to the exception and limitation set forth
in Sections 2.2(e)(i) and 2.2(e)(iii), Agent shall have received evidence of a
FICO Score for each Purchaser, together with a copy of such included with the
package of Consumer Documents delivered to Agent.

22.4    Original Notes, Mortgages and Other Documents.  Agent shall receive the
original Notes (or original Lost Note Affidavit), the original recorded
Mortgages (or a copy thereof) and other documents required under Section 2.3 for
the Timeshare Loans to be included in the Lender Portfolio Timeshare Loans and
offered as security for the requested Receivables Loan Advance, which Mortgages
shall have been duly executed, acknowledged and recorded (or will be recorded)
and shall have been assigned to Agent, for the benefit of Lenders, in the manner
required by this Agreement (as applicable) and which Notes shall have been
endorsed to the order of Agent, for the benefit of Lenders, as required
hereunder.  If any Mortgage



73

 

--------------------------------------------------------------------------------

 

 

required to be delivered by this Section cannot be delivered because it is in
the possession of the recording officer, a copy thereof marked “True Copy of
Original Forwarded for Recording” may be delivered in lieu thereof and the
original shall be delivered promptly upon availability from the recording
officer.

22.5    Original Assignments.  Agent shall receive the original Assignment by
Borrower to Agent, for the benefit of Lenders, of the Timeshare Loans to be
included in the Lender Portfolio Timeshare Loans and offered as security for the
requested Receivables Loan Advance, which shall have been duly executed on
behalf of Borrower, acknowledged and in recordable form.    

22.6    Title Insurance.  Subject to the terms of Section 23.2, Agent shall
receive the Title Insurance Policy (or a marked-up commitment to issue such
Title Insurance Policy, if the Title Insurance Policy is not reasonably
available at the time) for each Mortgage offered as security for the requested
Advance as required under the Custodial Agreement.

22.7    Purposely Omitted.

22.8    Subsequent Legal Opinions.  Borrower shall have, from time to time, as
requested by Agent, delivered to Agent, in form satisfactory to Agent, the
favorable opinion, addressed to Agent, of counsel to Borrower, selected by
Borrower and approved by Agent as to (a) the organization, standing and
authority to consummate the transactions contemplated hereby of Borrower, (b)
the compliance of the Primary Projects, Borrower and all Consumer Documents with
applicable Legal Requirements, and (c) such other matters incident to the
transactions contemplated hereby as Agent may request.

22.9    Advances Do Not Constitute a Waiver.  The making of any Advance shall
not constitute a waiver of any condition of Agent’s and Lenders’ obligation to
make further Advances.

22.10    No Obligation to Fund After Filed Liens.  Agent and Lenders shall have
no obligation to make any Advance at any time (a) that there is a claim of lien
filed of record against any Project which has not been bonded over, paid,
transferred to other security or otherwise satisfactorily discharged or is
otherwise being contested in good faith pursuant to Section 7.9 of this
Agreement, or (b) that any condition precedent to such Advance has not been met,
or (c) Borrower shall have failed to comply with any material provision of this
Agreement, or (d) an Event of Default or Incipient Default has occurred. Agent’s
and Lenders’ commitment to make Advances hereunder shall at no time be subject
to or liable to attachment or levy by any creditor of Borrower.  No such Persons
are intended to be third party beneficiaries of this Agreement or any documents
or instrument related to the Receivable Loan or to have any claim or claims in
or to any undisbursed or retained Loan proceeds.

22.11    Other.  Agent and its counsel shall receive copies of such documents
and papers as Agent or such counsel may reasonably request in connection with
such requested Receivables Loan Advance.

23.    Post Receivables Loan Advance Obligations.



74

 

--------------------------------------------------------------------------------

 

 

23.1    Purposely Omitted.

23.2    Title Policy.  If a Title Insurance Policy is not otherwise required
hereunder to be delivered prior to such Advance, not later than the earlier to
occur of (a) ninety (90) days after the date of the applicable Assignment or (b)
prior to the expiration of the title insurance commitment in connection with
such Title Insurance Policy, if applicable, Borrower shall send or cause to be
sent to Agent, or as otherwise directed by Agent, with respect to each Timeshare
Loan described in Schedule A attached to such Assignment, a Title Insurance
Policy issued by the Title Company, insuring Borrower and its successors and
assigns as the holder of a first priority mortgage, subject to Permitted
Encumbrances, encumbering the Timeshare Interest described in Schedule A of the
Assignment, each of which Title Insurance Policies shall be in an amount equal
to, at least, the unpaid principal balance of the Timeshare Loan assigned.  If
such Title Insurance Policies are not delivered within such time period, Agent
and Lenders shall not have any obligation to make any further Advances to
Borrower in respect of the Timeshare Loans related to such delinquent Title
Insurance Policies.  Notwithstanding the foregoing, in the event that Agent and
Lenders have made Advances in respect of the Timeshare Loans related to such
delinquent Title Insurance Policies, Borrower shall promptly either (i) prepay
an amount equal to such Advance together with accrued interest thereon, (ii)
pledge additional Qualified Timeshare Loans and/or Non-Conforming Timeshare
Loans as part of the Lender Portfolio Timeshare Loans in an amount sufficient to
cure the deficiency, or (iii) prepay, in part, and pledge additional Qualified
Timeshare Loans and/or Non-Conforming Timeshare Loans, in part, in a total
amount sufficient to cure the deficiency.

24.    Conditions to Agent’s and Lenders’ Obligations to Advance Receivables
Loan Proceeds Related to Sales of Timeshare Interests in Projects Added to the
Primary Projects.  Agent and Lenders have agreed to make Advances hereunder
subject to the conditions of this Agreement with respect to Qualified Timeshare
Loans and Non-Conforming Timeshare Loans related to the Qualified Sales of
Timeshare Interests in the Primary Projects listed on Schedule 1.  Agent and
Lenders are willing to make Advances hereunder with respect to Qualified
Timeshare Loans and Non-Conforming Timeshare Loans related to Qualified Sales of
Timeshare Interests in Projects added to such Primary Projects, subject to the
fulfillment, prior to such Advance, of the following conditions:

24.1    General.  All other conditions for Advances set forth in this Agreement
shall have been fulfilled, including, without limitation, those set forth in
Sections 20, 21 and 22.

24.2    Inspection.  Either Agent or a third party selected and approved by
Agent shall have conducted due diligence investigations and on-site inspections
of the Projects to be added to the Primary Projects and the results of such
investigations and inspections shall be satisfactory to Agent.

24.3    Insurance.  Agent shall have received evidence that the Projects to be
added to the Primary Projects are covered by insurance in amounts and with sound
and acceptable insurance companies with ratings of AM Best of at least A-VII,
unless otherwise approved by Agent, in its reasonable discretion, as set forth
in Schedule 14.3.



75

 

--------------------------------------------------------------------------------

 

 

24.4    Environmental Matters.  Agent shall have received a Phase I
environmental report for the Projects to be added to the Primary Projects which
must be in form and content acceptable to Agent.

24.5    Zoning, Access, Parking and Utilities.  Agent shall have received and
approved evidence of (a) zoning of the Projects added to the Primary Projects
for timeshare use and other intended and existing uses and all approvals
required for such uses under any covenants, conditions and restrictions, (b)
adequate access to and parking for the applicable Project in accordance with
applicable Legal Requirements, and (c) current and continued availability of
utilities necessary to serve the applicable Project.

24.6    Flood Zone.  Agent shall have received and approved evidence that the
Projects added to the Primary Projects are not located within a flood prone area
or, if within a flood zone, evidence that flood insurance has been obtained.

24.7    Project Documents.  Agent shall have received and approved a copy of all
marketing contracts, management contracts, service contracts, operating
agreements, equipment leases, space leases and other agreements pertaining to
the Projects to be added to the Primary Projects which are necessary for the
sale, operation and intended use of such Projects and are not otherwise required
pursuant to another item in this Agreement.

24.8    Quiet Enjoyment Rights.  Agent shall have received and approved evidence
that each Owner of a Timeshare Interest within the Projects to be added to the
Primary Projects will have available to it the quiet and peaceful enjoyment of
the Timeshare Interest (including promised Amenities and necessary easements)
owned by it which cannot be disturbed so long as such Owner is not in default of
its obligations to pay the purchase price of its Timeshare Interest, to pay
Assessments to the Association and other dues or assessments in respect of the
Vacation Club, and to comply with reasonable rules and regulations pertaining to
the use of the Timeshare Interests and the rules and regulations of the Vacation
Club, including, without limitation, the Trust Agreement.

24.9    Opinions.  Borrower shall deliver to Agent a favorable opinion or
opinions from independent counsel for Borrower located in the state where the
Projects to be added to the Primary Projects are located covering local matters
in such jurisdiction.

24.10    Other.  Agent shall have received and approved such other due diligence
items related to such Projects to be added to the Primary Project as Agent may
reasonably require. 

24.11    Approval of Projects to be Added to the Primary Projects.  During
the Receivables Loan Advance Period, Borrower may submit to Agent Projects
proposed to be included as additional part of the approved Primary Projects by
delivering (a) a complete description of the subject Projects, (b) the documents
listed in Sections 24.2 through 24.11 above with respect to the subject
Projects, and (c) a proposed replacement Schedule 1 that shall include the
subject Projects, all of which must be satisfactory in form and substance to
Agent in its sole and absolute discretion.  In addition, Agent may perform a
site inspection/market review with respect to the proposed Projects to be added
to the Primary Projects prior to the approval of the



76

 

--------------------------------------------------------------------------------

 

 

proposed Projects, and Agent must be satisfied with the results of such
inspection and review.  Agent will have thirty (30) days to review, and in its
sole and absolute discretion, approve or disapprove of the inclusion of the
proposed Project as being added to an approved Primary Project.  If Agent
approves the proposed Project to be added to the Primary Projects, then Agent
shall execute and date the proposed Schedule 1 attached to this Agreement as set
forth in the proposed Schedule 1.

25.    Default; Remedies.

25.1    Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

(a)    Subject to applicable grace periods set forth in this Agreement, Borrower
shall fail to pay or cause to be paid any principal, interest, fee or other sums
payable hereunder or under any of the Loan Documents on the date such payment is
due, whether on demand, at the stated maturity or due date thereof, by reason of
any requirement for prepayment thereof, by acceleration or otherwise. 

(b)    Borrower shall default in the observance or performance of any term,
covenant or agreement on its part to be observed or performed hereunder or under
the Loan Documents and not otherwise specifically provided for in this Section
25.1, provided that, such default (including the Events of Default set forth in
clauses p, q and r below) must, in order to be deemed to be an Event of Default,
continue unremedied for a period of thirty (30) days after the earlier to occur
of: (i) written notice from Agent to Borrower of the existence of such default,
or (ii) Borrower has actual knowledge of such default,
and further provided that, in the event that Borrower has commenced to cure such
default within the initial thirty (30) day cure period and has been unable to
complete such cure despite their diligent best efforts within such initial
thirty (30) day cure period, then Borrower shall have an additional thirty (30)
day period not to exceed an additional ninety (90) days in which to complete
such cure.  Notwithstanding the foregoing, if Agent reasonably determines that
such default is incapable of being cured or if such default involves a breach of
any of the financial covenants in Section 16 of this Agreement, then Borrower
shall not be entitled to any notice or opportunity to cure. 

(c)    Any default or event of default shall occur under any other existing or
future agreement between Borrower and Agent and/or any Lender, and any
applicable notice and/or cure period in such agreement shall have elapsed.

(d)    Any representation or warranty made by or on behalf of Borrower herein or
in any other writing furnished pursuant hereto or any fact relative to
Borrower’s business operations or financial condition shall be or have been
false in any material respect.

(e)    Borrower or its Affiliates shall surrender or shall be deprived, for any
reason, of the full right, privilege and franchise to carry on its timeshare
business as presently carried on, to own and/or operate the Projects or to sell
Timeshare Interests or to make Timeshare Loans.



77

 

--------------------------------------------------------------------------------

 

 

(f)    Borrower shall dissolve, consolidate or cease its or its Affiliates
day-to-day timeshare business operations, or shall liquidate or commence any
proceedings to be liquidated, or shall, without the prior written consent of
Agent, make any Transfer.

(g)    Borrower shall become insolvent or be unable to pay its debts as they
mature or shall admit in writing its inability to pay its debts as they mature.

(h)    Borrower shall make a general assignment for the benefit of creditors.

(i)    Borrower shall file or have filed against it a petition under any of the
provisions of any Debtor Relief Laws, for an adjudication in bankruptcy or for
reorganization or to effect a plan or other arrangement with creditors, or file
an answer to a creditor’s petition or other petition filed against it admitting
the material allegations thereof.

(j)    Borrower shall apply for the appointment of a receiver, liquidator or
trustee of any substantial portion of its property or assets, or such a
receiver, liquidator or trustee shall be appointed without application by
Borrower.

(k)    A writ, warrant, attachment, levy or similar process shall be issued
against (i) any of the Collateral or (ii) against any portion of Borrower’s
property or assets in an amount in excess of $250,000 individually or $1,000,000
in the aggregate, which is not released, expunged, discharged or dismissed
within thirty (30) days after such writ, warrant, attachment, levy or similar
process first takes effect.

(l)    The offering for sale and the sale of Timeshare Interests, the financing
of such sale, or  the consummation of the transactions contemplated hereby is
found to violate or not to comply in all respects with any Legal Requirement,
where the failure to so comply would reasonably be expected to result in a
Material Adverse Change.

(m)    There shall occur any Material Adverse Change.

(n)    Any material part of the Projects shall be damaged and such damage is not
fully covered by insurance or is in excess of $100,000, subject to reasonable
deductibles and not otherwise repaired.

(o)    Borrower shall default in respect of any of its obligations for borrowed
funds under a receivables loan facility to any other Person and such default
shall continue uncured beyond any applicable notice and grace period.

(p)    The Custodian or such other approved Person shall default in respect of
any of its obligations under the Custodial Agreement.

(q)    The Lockbox Bank or the Servicer (if Borrower or its Affiliates) shall
fail to remit to Agent any proceeds of the Timeshare Loans in accordance with,
as applicable, the terms of the Lockbox Agreement or the Servicing Agreement.



78

 

--------------------------------------------------------------------------------

 

 

(r)    Borrower or its Affiliates, the Lockbox Bank or the Servicer (if Borrower
or its Affiliates) shall fail to perform any of their obligations under the
Lockbox Agreement or Servicing Agreement, as applicable.

(s)    Any final, non-appealable judgment or decree for money damages or for a
fine or penalty in excess of $250,000 individually, or $1,000,000 in the
aggregate is entered against Borrower which is not paid and discharged, stayed
or transferred to a bond within thirty (30) days thereafter.

(t)    Any party holding a lien or security interest on any part of any Project
commences foreclosure or similar sale thereof or Borrower defaults under any
mortgage, deed of trust or other lien encumbering all or any part of any
Project, which, in either case, results in a Material Adverse Change.

(u)    Borrower shall sell, transfer or convey or further encumber all or any
part of its interest in any of the Collateral, other than in connection with a
payoff of Agent and Lenders in full and a securitization or other takeout
financing transactions.

(v)    Borrower grants, permits or suffers to exist any mortgage, lien or
encumbrance upon any of the Collateral, other than in favor of Agent, for the
benefit of Lenders, other than in connection with a payoff of Agent and Lenders
in full and a securitization or other takeout financing transactions.

(w)    Any violation or breach by Borrower shall occur under any agreement,
covenant or restriction materially and adversely affecting title  of an Owner to
a Timeshare Interest related to a Timeshare Loan comprising part of the Lender
Portfolio Timeshare Loans;  provided that, such default must, in order to be
deemed to be an Event of Default, continue unremedied for a period of thirty
(30) days in which time Borrower may promptly either (i) prepay an amount equal
to the deficiency together with accrued interest thereon, (ii) pledge additional
Qualified Timeshare Loans or Non-Conforming Timeshare Loans, as applicable, as
part of the Lender Portfolio Timeshare Loans in an amount sufficient to cure the
deficiency, or (iii) prepay, in part, and pledge additional Qualified Timeshare
Loans or Non-Conforming Timeshare Loans (as applicable), in part, in a total
amount sufficient to cure the deficiency.

(x)    The indictment of Borrower under any criminal statute, or the
commencement of criminal or civil proceedings against Borrower pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture of any property of Borrower, or Borrower engages or participates in
any “check kiting” activity regardless of whether a criminal investigation has
been commenced.

25.2    Remedies.  At the option of  Agent, or at the written direction of
Lenders pursuant to the terms of the Agency Agreement Agent shall, upon the
occurrence of an Event of Default or at any time thereafter, take one or more of
the following actions:

(a)    Agent may declare all or some of the Obligations immediately due and
payable;



79

 

--------------------------------------------------------------------------------

 

 

(b)    Cease making Advances and Borrower shall have no further right to receive
any Advances hereunder;

(c)    Agent may reduce the advance rate against Qualified Timeshare Loans
and/or Non-Conforming Timeshare Loans;

(d)    Agent may increase the interest rate on the Receivables Loan up to the
Default Rate specified herein without further notice;

(e)    Agent may enter any premises occupied by Borrower and take possession of
the Collateral and any records related thereto;

(f)    Agent may request and have appointed a receiver with respect to Borrower
and/or the Collateral, and to that end, Borrower hereby consents to the
appointment of a receiver by Agent in any action initiated by Agent pursuant to
this Agreement, and Borrower waives any notice and posting of a bond in
connection therewith;

(g)    Agent may terminate any existing Lockbox Agreement or Servicing Agreement
and thereafter have the collection and servicing of the Timeshare Loans done by
Agent or any Person designated by Agent all in accordance with the terms and
conditions of the Lockbox Agreement and Servicing Agreement; and/or

(h)    Agent may exercise each and every right and remedy granted to Agent and
Lenders under this Agreement, any Loan Document, under the applicable Uniform
Commercial Code and under any other applicable law, at equity or otherwise.

If an Event of Default occurs under Section 25.1(g), 25.1(h), 25.1(i) or
25.1(j), all Obligations shall become immediately due and payable without
further action.

Anything in this Agreement to the contrary notwithstanding, at any time when an
Event of Default hereunder exists and is continuing, no Lender shall be
obligated to fund any portion of an Advance hereunder, except in such
circumstances as Agent and Lenders may have mutually agreed, including without
limitation, pursuant to the terms of the Agency Agreement.

25.3    Sale or Other Disposition of Collateral.  The sale or other disposition
of the Collateral, or any part thereof, by Agent after an Event of Default may
be for cash, credit or any combination thereof, and Agent may purchase all or
any part of the Collateral at public or, if permitted by law, private sale, and
in lieu of actual payment of such purchase price, may set-off the amount of such
purchase price against the Obligations.  Any sales of the Collateral may be
adjourned from time to time with or without notice.  Agent may cause the
Collateral to remain on Borrower’s premises or otherwise to be removed and
stored at premises owned by other Persons, at Borrower’s expense, pending sale
or other disposition of the Collateral.  Borrower, at Agent’s request, shall
assemble the Collateral consisting of tangible assets and make such assets
available to Agent at a place to be designated by Agent.  Agent shall have the
right to conduct such sales on Borrower’s premises, at Borrower’s expense, or
elsewhere, subject to applicable Legal Requirements, on such occasion or
occasions as Agent may see fit.  With respect to Borrower’s owned or leased
premises, Borrower hereby grants Agent, for the benefit of Lenders, a license,
effective upon the occurrence of an Event of Default, and to the extent not
prohibited by the terms



80

 

--------------------------------------------------------------------------------

 

 

of any applicable lease, and subject to applicable Legal Requirements, to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of Agent’s and Lenders’ rights or remedies provided
herein, at law or in equity, or otherwise.

Any notice required to be given by Agent of a sale or other disposition or other
intended action by Agent with respect to any of the Collateral which is given in
the manner specified in Section 29.1, at least ten (10) Business Days prior to
such proposed action, shall constitute fair and reasonable notice to Borrower of
any such action.  The net proceeds realized by Agent, for the benefit of
Lenders, upon any such sale or other disposition, after deduction for the
expenses related thereto including without limitation, reasonable attorneys’
fees, shall be applied in such order as Agent, in its sole discretion, elects,
toward satisfaction of the Obligations.  Agent shall account to Borrower for any
surplus realized upon such sale or other disposition, and Borrower shall remain
liable for any deficiency.  The commencement of any action, legal or equitable,
or the rendering of any judgment or decree for any deficiency shall not affect
Agent’s and Lenders’ security interest in the Collateral.  Borrower agrees that
Agent and Lenders have no obligation to preserve rights to the Collateral
against any other parties.  Agent and Lenders shall be under no obligation to
marshal any assets in favor of Borrower or any other Person or against or in
payment of any or all of the Obligations.

In connection with the disposition of any Collateral by Agent, Borrower agrees
that Agent may disclaim any warranties and dispose of such Collateral without
any warranties whatsoever and that Agent shall not be deemed to have acted in a
commercially unreasonable manner as a result thereof.

If  Agent sells any of the Collateral upon credit, Borrower will be credited
only with payments actually made by or on behalf of the purchaser, received by
Agent and applied to the indebtedness owed by such purchaser to Agent.  If the
purchaser fails to pay for any of the Collateral, Agent may resell the
Collateral.

Agent may, in the name of Borrower or its own name, make and execute all
conveyances, assignments and transfers of the Collateral sold in connection with
the exercise of Agent’s and Lenders’ rights and remedies; and Agent is hereby
appointed Borrower’s attorney-in-fact for this purpose.

25.4    Application of Proceeds.  All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied or paid over as follows:

(a)    First: to the payment of all costs and expenses incurred in connection
with such sale or other realization, including reasonable attorneys’ fees; and

(b)    Second: to the payment of the Obligations relating to the Receivables
Loan (with Borrower remaining liable for any deficiency) in such order as Agent
may elect;

(c)    Third: to the payment of all other Obligations (with Borrower remaining
liable for any deficiency); and



81

 

--------------------------------------------------------------------------------

 

 

(d)    Fourth: the balance (if any) of such proceeds shall be paid, subject to
any duty imposed by law, or otherwise to whomsoever shall be entitled thereto.

25.5    Actions with Respect to Timeshare Loans.  Agent may take any of the
following actions, in its name or the name of Borrower, as Agent may determine,
without notice to Borrower and at Borrower’s expense:

(a)    Verify the validity and amount of or any other matter relating to the
    Lender Portfolio Timeshare Loans, by mail, telephone, fax or otherwise;

(b)    Direct all Purchasers to make payment of all Lender Portfolio Timeshare
Loans directly to Agent or a Person designated by Agent, forward invoices
directly to such Purchasers and receive and collect all monies due or to become
due with respect to such Lender Portfolio Timeshare Loans;

(c)    Take control in any manner of any cash or non-cash items of payment or
proceeds of the Lender Portfolio Timeshare Loans; and

(d)    At any time after an Event of Default occurs and while such Event of
Default continues, enforce payment of and collect any of the Lender Portfolio
Timeshare Loans assigned to Agent, for the benefit of Lenders, pursuant to this
Agreement, by legal proceedings or otherwise, and for such purpose, Agent may:

(i)    Demand payment of any of such Lender Portfolio Timeshare Loans, subject
to the terms thereof;

(ii)    Settle, adjust, compromise, extend, renew, discharge or release any of
the Lender Portfolio Timeshare Loans;

(iii)    Sell or assign any of the Lender Portfolio Timeshare Loans on such
terms, for such amount and at such times as Agent deems advisable;





82

 

--------------------------------------------------------------------------------

 

 



(iv)    Prepare, file and sign Borrower’s name on any proof of claim or similar
document in any proceeding filed under any Debtor Relief Laws as to any of the
Lender Portfolio Timeshare Loans;

(v)    Endorse the name of Borrower upon any documents, instruments or similar
documents or agreements relating to the Lender Portfolio Timeshare Loans or upon
any checks or other media of payment that may come into Agent’s possession; or

(vi)    Take all other actions necessary or desirable to protect Agent’s and
Lenders’ interest in the Lender Portfolio Timeshare Loans.

Borrower hereby makes, constitutes and appoints Agent (and any of Agent’s
designated officers, employees or agents) as its true and lawful
attorney-in-fact, with full power of substitution, with power to sign its name
and to take any of the foregoing actions, in its name or the name of Agent,
which power is coupled with an interest and is irrevocable.  All acts of Agent
taken in connection with the foregoing are hereby ratified and approved and
Agent shall not be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law, except gross negligence or willful
misconduct.   Borrower agrees to assist Agent in the collection and enforcement
of the Lender Portfolio Timeshare Loans and not to hinder, delay or impede Agent
in its collection or enforcement of the Lender Portfolio Timeshare Loans.

25.6    Retention of Collateral.   At its discretion, Agent, for the benefit of
Lenders, may retain all or part of the Collateral in partial or full
satisfaction of the Obligations to the extent permitted by applicable
law.  Agent will not be considered to have offered to retain the Collateral in
satisfaction of the Obligations, unless Agent has entered into a written
agreement with Borrower to that effect.

25.7    Performance by Agent and Lenders.  In the event that Borrower fails to
perform any obligations under any of the Loan Documents, the Project Documents
or the Consumer Documents, Agent or any Lender may perform such obligations and
Borrower agrees to reimburse Agent and Lenders for all funds expended by Agent
and Lenders and all costs related thereto.  If Borrower does not reimburse Agent
and Lenders within five (5) Business Days after demand by Agent, interest shall
accrue on such reimbursement obligations at the Default Rate.  In no event shall
Agent and Lenders have any obligation to perform any obligations of Borrower
under the Loan Documents, the Project Documents or the Consumer Documents.  Such
performance shall be totally discretionary with Agent and Lenders and
performance by Agent and Lenders at any time shall not give rise to any duty or
obligation by Agent and Lenders to perform at any other time.

25.8    No Liability of Agent or any Lender.  Neither the acceptance of this
Agreement by Agent or any Lender, nor the exercise of any rights hereunder by
Agent or any Lender, shall be construed in any way as an assumption by Agent or
any Lender of any obligations, responsibilities or duties of Borrower arising in
connection with the Projects, under any applicable Timeshare Act or under any of
the Project Documents, or in connection with any other business of Borrower, or
the Collateral, or otherwise bind Agent or any Lender to the performance of any
obligations with respect to the Project or the Collateral.  Neither Agent nor
any Lender shall be obligated to perform, observe or discharge any obligation,
responsibility, duty, or liability of



83

 

--------------------------------------------------------------------------------

 

 

Borrower with respect to the Projects or any of the Collateral, under any
applicable Timeshare Act or under any of the Project Documents.  This Agreement,
any action or actions on the part of Agent or any Lender taken hereunder, and
any exercise of rights or remedies by Agent or any Lender prior to or following
the occurrence of an Event of Default shall not constitute an assumption by
Agent or any Lender of any obligations of Borrower with respect to the Projects,
the Collateral, and Borrower shall continue to be liable for all of their
obligations thereunder or with respect thereto.

25.9    Right to Defend Action Affecting Collateral.  Agent may, at Borrower’s
expense, appear in and defend any action or proceeding at law or in equity which
Agent in good faith believes may affect the value of the Collateral, the
Projects or Agent’s and Lenders’ rights under any of the Loan Documents.

25.10    Delegation of Duties and Rights.  Agent may execute any of its duties
and/or exercise any of its rights or remedies under the Loan Documents by or
through its officers, directors, employees, attorneys, agents, representatives
or through other Persons.  Agent may use Wellington Financial to perform certain
services in connection with the transactions contemplated under the Loan
Documents.  Agent may pay Wellington Financial or any other Persons performing
services for Agent such compensation as Agent may elect.

25.11    Condemnation or Litigation.  Agent and Lenders shall have no obligation
to make any Advances if any condemnation proceeding or litigation is pending
against any Unit or the applicable Primary Project or against Borrower, which
would in any material way impair any Primary Project.

25.12    Set-Off.  Without limiting the rights of Agent or any Lender under
applicable law, and subject in all cases to the terms of any other agreement
among Lenders, including without limitation, the Agency Agreement, Agent and
each Lender have and may exercise a right of set-off, a lien against and a
security interest in all property of Borrower now or at any time in Agent’s or
such Lender’s possession in any capacity whatsoever, including but not limited
to any balance of any deposit, trust or agency account, or any other bank
account with Agent or any Lender, as security for all Obligations.  At any time
and from time to time following the occurrence of an Event of Default, or an
event which with the giving of notice or passage of time or both would
constitute an Event of Default, Agent or any Lender may without notice or
demand, set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by Agent or any Lender to or for the credit of Borrower against any
or all of the Obligations.

25.13    Waiver of Right of First Refusal.   Borrower (on behalf of itself and
its Affiliates) hereby irrevocably waives any right of first refusal it may have
to purchase Timeshare Interests (including without limitation the right of first
refusal contained in any Declaration in favor of Borrower or its Affiliates, as
declarant or otherwise) with respect to any Timeshare Interests acquired by
Agent, for the benefit of Lenders, or its nominee or assignee.  Borrower agrees
that thereafter such Timeshare Interests may be assigned, transferred or sold
free and clear of any right of first refusal in favor of Borrower.



84

 

--------------------------------------------------------------------------------

 

 

25.14    Event of Default under Merger Financing.  Should Borrower default in
respect of any of its payment obligations under that certain Note Purchase and
Collateral Trust and Security Agreement by and among Borrower, U.S. Bank
National Association, AIG Asset Management (U.S.) LLC and the other parties
thereto dated March 26, 2013 (the “Note Purchase Agreement”), and should such
default continue uncured beyond all applicable notice and/or grace periods under
the Note Purchase Agreement (a “Merger Agreement Default”), Agent and Lenders
may, at their option and in their sole discretion, terminate the Receivables
Loan Advance Period, and Borrower acknowledges and agrees that Borrower will not
request and Agent and Lenders shall have no further obligation to make any
subsequent Advance to Borrower hereunder unless and until such Merger Agreement
Default has been waived.  Notwithstanding the foregoing, nothing contained
herein shall be deemed to impair or constitute a waiver of any right or remedy
available to Agent and Lenders under this Agreement or the other Loan Documents
following the occurrence of an Incipient Default, an Event of Default or a
Merger Agreement Default. 

26.    Regarding Agent.

26.1    Appointment.  Each Lender hereby designates Liberty Bank to act as Agent
for such Lender under this Agreement and the other Loan Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all collateral,
payments of principal and interest, fees, charges and collections received
pursuant to this Agreement, for the ratable benefit of Lenders.  Agent may
perform any of its duties hereunder by or through its agents or employees.  As
to any matters not expressly provided for by this Agreement, Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of Lenders, and such instructions
shall be binding; provided,  however, that Agent shall not be required to take
any action which exposes Agent to liability or which is contrary to this
Agreement or the other Loan Documents or applicable law unless Agent is
furnished with an indemnification from Lenders reasonably satisfactory to Agent
with respect thereto.

26.2    Nature of Duties.  Agent shall administer the Receivables Loan in
accordance with the provisions of this Agreement, the other Loan Documents and
the Agency Agreement.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement, the Agency Agreement and the other
Loan Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder, under the Agency Agreement or in connection herewith or therewith,
unless caused by their bad faith, gross negligence (but not mere negligence) or
willful misconduct or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by Borrower or any officer
thereof contained in this Agreement or in any other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
other Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Loan
Documents or for any failure of Borrower to perform its obligations



85

 

--------------------------------------------------------------------------------

 

 

hereunder or thereunder.  The duties of Agent with respect to the Receivables
Loan to Borrower shall be mechanical and administrative in nature.  Agent shall
not have by any reason of this Agreement a fiduciary relationship in respect of
any Lender and nothing in this Agreement, expressed or implied, is intended to
or shall be construed as to impose upon Agent any obligation in respect of this
Agreement except as expressly set forth herein or in the Agency Agreement.

﻿

﻿

26.3    Lack of Reliance on Agent and Resignation.

(a)    Independently and without reliance upon Agent or any other Lender, each
Lender has made and shall continue to make (i) its own independent investigation
of the financial condition and affairs of Borrower in connection with the making
and the continuance of the Receivables Loan hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of Borrower.  Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Receivables Loan or at any time or times thereafter except
in any event as shall be provided by Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any of the other Loan
Documents, or of the financial condition of Borrower or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any of the other Loan Documents or
the financial condition of Borrower, or the existence of any Event of Default or
any Incipient Default, except as expressly set forth herein.

(b)    Agent may resign upon sixty (60) days’ written notice to each of Lenders
and Borrower.  Lenders will during such sixty (60) day period designate a
successor Agent which in the absence of an Event of Default shall be reasonably
satisfactory to Borrower, which approval will not be unreasonably withheld or
delayed.  Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and the term “Agent” shall mean such successor agent effective
upon its appointment.  Effective upon the appointment of a successor Agent the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent.  After the
appointment of a successor Agent as Agent, the provisions of this Section 26.3
shall inure to the prior Agent’s benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.  Agent’s resignation
shall not release Liberty Bank from any of its obligations to Borrower as a
Lender under the Loan Documents.

26.4    Certain Rights of Agent.  Subject to the terms of the Agency Agreement,
if Agent shall request instructions from the Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have



86

 

--------------------------------------------------------------------------------

 

 

received instructions from Lenders; and Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Lenders.

26.5    Reliance.  Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or facsimile message, cablegram, order or other document or
telephone message believed in good faith by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the other Loan Documents
and its duties hereunder, upon advice of counsel selected by it.  Agent may
employ agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

26.6    Purposely Omitted. 

26.7    Agent in its Individual Capacity.  In the event that Agent is or becomes
a “Lender” under this Agreement, with respect to the obligation of Agent to lend
under this Agreement, Advances made by it shall have the same rights and powers
hereunder as any other Lender and as if it were not performing the duties as
Agent specified herein; and the term “Lender” or any similar term shall, unless
the context clearly otherwise indicates, include Agent in its individual
capacity as a Lender.    

26.8    Borrower’s Undertaking to Agent.  Without prejudice to its obligations
to Lenders under the other provisions of this Agreement, Borrower hereby
undertakes with Agent to pay to Agent from time to time on demand all amounts
from time to time due and payable by Borrower for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid.  Any payment made pursuant to any such demand shall pro tanto satisfy
Borrower’s obligations to make payments for the account of Agent and Lenders or
the relevant one or more of them pursuant to this Agreement.

26.9    Allocation of Payments and Collateral.   In the event of a liquidation
of the Collateral, proceeds collected with respect thereto shall be applied to
the Obligations in accordance with Section 25.4.

26.10    Agency Agreement.  Certain other terms governing the relationship
between Agent and Lenders are set forth in the Agency Agreement.  The Agency
Agreement may be amended, modified or restated in accordance with its terms
without the consent or approval of Borrower.

27.    Sale And Assignment.

27.1    Successors and Assigns; Participations; New Lenders.

(a)    This Agreement shall be binding upon and inure to the benefit of
Borrower, Agent, each Lender, all future holders of any Receivables Loan Note
and their respective successors and assigns, except that Borrower may not assign
or transfer any of their rights or obligations under this Agreement without the
prior written consent of Agent.



87

 

--------------------------------------------------------------------------------

 

 

(b)    Borrower acknowledges that one or more Lenders may at any time and from
time to time, without prior notice to or consent of Borrower, sell participating
interests in the Receivables Loan.  Each Lender shall promptly thereafter
provide written notice to Borrower and to Agent of any sales of participating
interests made by each Lender.  No such participation shall create a direct
contractual relationship between Borrower and any such participant, and Agent
and Borrower shall only be required to deal with the Lender who sold such
participation and the participant shall have no rights hereunder.

(c)    With the prior written consent of Agent, any Lender may, at its own cost
and expense, sell, assign or transfer its rights under this Agreement and the
other Loan Documents to one or more Eligible Transferees and such Eligible
Transferee may commit to make Advances hereunder pursuant to a Commitment
Transfer Supplement in form substantially similar to that set forth on Exhibit I
hereto (each, a “Commitment Transfer Supplement”), executed by an Eligible
Transferee, the transferor Lender, and Agent and delivered to Agent provided,
 however,  that: any transfer of less than all of any Lender’s rights hereunder
or any transfer to a Person who is not a Lender hereunder shall be in minimum
amounts of not less than $10,000,000.  Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) the Eligible Transferee thereunder
shall be a party hereto and, to the extent provided in such Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder with a Pro
Rata Share as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose (it being understood that all
outstanding obligations of the transferor Lender shall either be satisfied by
such transferor Lender or assumed by the Eligible Transferee).  Such Commitment
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Eligible
Transferee and the resulting adjustment of the Pro Rata Shares arising from the
purchase by such Eligible Transferee of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the other Loan
Documents.  Borrower hereby consents to the addition of such Eligible Transferee
and the resulting adjustment of the Pro Rata Shares arising from the purchase by
such Eligible Transferee in accordance with the terms of this Section 27.1 of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the other Loan Documents.  Borrower shall, to the extent
reasonable, execute and deliver such further documents and do such further
reasonable acts and things in order to effectuate the foregoing.

(d)    Agent shall maintain at its address a copy of each Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and Borrower,
Agent and Lenders may treat each Person whose name is recorded in the Register
as the owner of the Receivables Loan recorded therein for the purposes of this
Agreement.  The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  Agent shall receive a fee in the amount of $3,500 payable by the
applicable Eligible Transferee upon the effective date of each transfer or
assignment to such Eligible Transferee.



88

 

--------------------------------------------------------------------------------

 

 

(e)    Borrower authorizes Agent and each Lender to disclose to any Eligible
Transferee or any participant and any prospective Eligible Transferee or any
participant any and all financial information in Agent’s or such Lender’s
possession concerning Borrower, the Projects or the Vacation Club which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement
or in connection with such Lender’s credit evaluation of Borrower, the Projects
or the Vacation Club so long as such information is provided in accordance with
the terms and conditions of a confidentiality agreement in form and content
acceptable to Agent and Borrower.

(f)    Borrower agrees to take all actions that Agent or any Lender may
reasonably request in attempting to sell, transfer or assign any of its rights
or interests under this Agreement.  Such actions include, but are not limited
to, (a) Borrower causing senior management and representatives of Borrower to be
available to participate in information meetings with prospective Eligible
Transferees at such times and places as Agent or the applicable Lender may
reasonably request, and (b) Borrower providing Agent or the applicable Lender
with all information reasonably requested by Agent or the applicable Lender in
order to accomplish such sale, transfer or assignment.

(g)    In addition to the foregoing provisions, any Lender may at any time
pledge or assign all or any portion of its rights under the Loan Documents
(including any portion of any Receivables Loan Note) to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12,
U.S.C. Section 341.  No such pledge or assignment or enforcement thereof shall
release any Lender from its obligations under any of the Loan Documents.

27.2    Pledge of Commitment Amount.  Notwithstanding any other provision of
this Section 27, any Lender may pledge (a “Pledge”) its rights and obligations
under this Agreement, under its Receivable Loan Note, and in and to the
remaining Loan Documents (all of which rights shall be collectively referred to
for purposes of this Section 27.2 as the pledging Lender’s Commitment Amount) to
any entity which has extended a credit facility to such Lender and that is an
Eligible Transferee or a financial institution whose long-term unsecured debt is
rated at least “A” (or the equivalent) or better by S&P (a “Loan Pledgee”), on
the terms and conditions set forth in this Section 27.2.  Upon written notice by
the applicable Lender to the other Lenders and Agent that a Pledge by such
Lender of its Commitment Amount has been effected, Agent thereafter agrees:  (a)
to give Loan Pledgee written notice of any default by the pledging Lender under
this Agreement at such time as Agent delivers notice to such pledging Lender;
and (b) that, upon written notice (a “Redirection Notice”) to the other Lenders
and Agent by such Loan Pledgee that the pledging Lender is in default, beyond
applicable cure periods, under the pledging Lender’s obligations to such Loan
Pledgee pursuant to the applicable credit agreement between the pledging Lender
and such Loan Pledgee (which notice need not be joined in or confirmed by the
pledging Lender), and until such Redirection Notice is withdrawn or rescinded by
such Loan Pledgee, Loan Pledgee shall be entitled to receive any payments that
Agent would otherwise be obligated to pay to the pledging Lender from time to
time pursuant to this Agreement.

Any pledging Lender hereby unconditionally and absolutely releases the other
Lenders and Agent from any liability to the pledging Lender on account of any
Lender’s or Agent’s compliance with any Redirection Notice believed by Agent or
any Lender to have been delivered



89

 

--------------------------------------------------------------------------------

 

 

by a Loan Pledgee.  Loan Pledgee shall be permitted to fully exercise its rights
and remedies against the pledging Lender, and realize on any and all collateral
granted by the pledging Lender to such Loan Pledgee (and accept an assignment in
lieu of foreclosure as to such collateral), in accordance with applicable
law.  In such event, the other Lenders and Agent shall recognize such Loan
Pledgee (and any transferee which is also an Eligible Transferee at any
foreclosure or similar sale held by such Loan Pledgee or any transfer in lieu of
such foreclosure), and its successors and assigns, as the successor to the
pledging Lender’s rights, remedies and obligations under this Agreement, and any
such Loan Pledgee or Eligible Transferee shall assume in writing the obligations
of the pledging Lender hereunder accruing from and after such transfer and agree
to be bound by the terms and provisions of this Agreement.  The rights of a Loan
Pledgee under this Section 27 shall remain effective as to any Lender (and
Agent) unless and until such Loan Pledgee shall have notified such Lender (and
Agent, as applicable) in writing that its interest in the pledged Commitment
Amount has terminated.

28.    Amendments to Agreement.  Lenders, Agent and Borrower may, subject to the
provisions of this Section 28, and any other agreement among Lenders, including
without limitation, the Agency Agreement, from time to time enter into written
supplemental agreements to this Agreement or the other Loan Documents executed
by Borrower, Agent and/or Lender(s), for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Borrower thereunder or the conditions, provisions or terms
thereof or waiving any Incipient Default or Event of Default thereunder, but
only to the extent specified in such written agreements.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrower, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrower, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default  which was
waived), or impair any right resulting from such subsequent Event of Default.

29.    Miscellaneous.

29.1    Notices.  All notices, requests and demands to be made hereunder to the
parties hereto must be in writing (at the addresses set forth below) and may be
given by any of the following means:

(a)    personal delivery;

(b)    reputable overnight courier service;

(c)    electronic communication, whether by e-mail, telex, telegram or
telecopying (if confirmed in writing sent by registered or certified, first
class mail, return receipt requested); or

(d)    registered or certified, first class mail, return receipt requested.





90

 

--------------------------------------------------------------------------------

 

 

Any notice, demand or request sent pursuant to the terms of this Agreement will
be deemed received (i) if sent pursuant subsection (a), upon such personal
delivery, (ii) if sent pursuant to subsection (b) on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(c) upon dispatch if such dispatch occurs between the hours of 9:00 a.m. and
5:00 p.m. (recipient’s time zone) on a Business Day, and if such dispatch occurs
other than during such hours, on the next Business Day following dispatch and
(iv) if sent pursuant to subsection (d) three (3) days following deposit in the
mail with all postage paid.

If to Agent:

Liberty Bank

315 Main Street

Middletown,  CT    06457

Attention:  Jason M. Gordon, Vice President

Telephone No.: (860) 638-2921

Email:   jgordon@liberty-bank.com

If to Borrower:

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton,  Florida 33431

Attention:  Anthony M. Puleo, Executive Vice President, CFO and Treasurer

Telephone No.: (561) 912-8270

Email:  tony.puleo@bluegreenvacations.com

With courtesy copies to:

 

 

 

 

 

If to Lender:

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton,  Florida 33431

Attention:  General Counsel

Telephone No.: (561) 912-8007

Email: michael.kaminer@bluegreenvacations.com

 

At the address provided for such Lender

on its signature page hereto

 

The addresses and addressees for the purpose of this Section may be changed by
giving written notice of such change in the manner herein provided for giving
notice.  Unless and until such written notice of a change of address or
addressee is received, the last address and addressee, as stated by written
notice, or provided herein if no written notice of change has been sent or
received, shall be deemed to continue in effect for all purposes hereunder. 

29.2    Borrower’s Representative.  Borrower hereby designates the following
natural persons as the representatives of Borrower for purposes of (a) making
all decisions with respect to the Receivables Loan and the Loan Documents, (b)
delivering all notices, certificates, requests for advance and other documents
required by the terms of the Loan Documents or requested by Borrower in
connection with the Receivables Loan, and (c) taking all other actions requested
by Borrower in connection with the Receivables Loan and the Loan Documents:



91

 

--------------------------------------------------------------------------------

 

 

Anthony M. Puleo, Executive Vice President, CFO and Treasurer

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton,  Florida    33431

Telephone No.: (561) 912-8270

Email:  tony.puleo@bluegreenvacations.com

 

Allan J. Herz, Senior Vice President, Mortgage Operations and Assistant
Treasurer

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton,  Florida    33431

Telephone No.: (561) 912-8210

Email: Allan.Herz@bluegreenvacations.com

Paul Humphrey, Senior Vice President, Finance and Capital Markets

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton,  Florida    33431

Telephone No.: (561) 443-8876

Email: paul.humphrey@bluegreenvacations.com

 

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, the Agent and Lenders shall be entitled to rely, without further
investigation, upon any notice, certificate, request for advance or other
document delivered in writing and executed or signed by such representative of
Borrower.  In addition, the Agent and Lenders may, at their option, refuse to
take action in the event a notice, certificate, request for advance or other
document is delivered to Agent or any Lender which has not been executed or
delivered by such representative of Borrower.

29.3    Binding Effect; Assignment.  This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that Borrower shall not assign its rights or obligations
under this Agreement, without Agent’s and each Lender’s prior written consent.

29.4    No Waiver.  No delay or omission to exercise any right, power or remedy
accruing to Agent or any Lender upon any breach or default of Borrower under
this Agreement shall impair any such right, power or remedy of Agent or any
Lender, nor shall it be construed to be a waiver of any such breach or default
thereafter occurring, nor shall any waiver of any single breach or default
theretofore occurring be deemed a waiver of any other breach or default.  Any
waiver, permit, consent or approval of any kind under this Agreement, or any
waiver on the part of Agent or any Lender of any provision or condition of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.    



92

 

--------------------------------------------------------------------------------

 

 

29.5    Remedies Cumulative.  All remedies either under this Agreement, by law,
or otherwise afforded to Agent and Lenders, shall be cumulative and not
alternative.

29.6    Costs, Fees and Expenses.

(a)    Loan Documents.  Borrower agrees to pay the following:

(i)    all costs and expenses of Agent and Lenders in connection with (A) the
preparation, review, negotiation, execution, delivery and administration of the
Loan Documents, and the other documents to be delivered in connection therewith,
or any waivers, consents, amendments, extensions and increases to any of the
foregoing, (B) the preparation for, negotiations regarding, consultations
concerning, or the defense or prosecution of legal proceedings involving any
claims made or threatened against Agent or any Lender arising out of or related
to the Loan Documents, the transactions contemplated hereunder and the
protection of any of the Collateral, or (C) after the occurrence and during the
continuation of an Event of Default, obtaining any appraisals or reappraisals of
Collateral, periodic lien searches and tax clearance certificates, as Agent in
its discretion may require (including in all cases, without limitation,
reasonable attorneys’ fees and expenses);

(ii)    all losses, costs and expenses of Agent and Lenders and their
participants in connection with the interpretation, enforcement, protection and
preservation of Agent’s and Lenders’ rights or remedies under the Loan
Documents, or any other agreement relating to any of the Obligations, or in
connection with legal advice relating to the rights or responsibilities of Agent
or any Lender (including without limitation court costs, reasonable attorneys’
fees, expenses of accountants and appraiser and the cost of all appeals); and

(iii)    any and all stamp and other taxes payable or determined to be payable
in connection with the execution and delivery of the Loan Documents, and all
liabilities to which Agent and each Lender may become subject as the result of
delay in paying or omission to pay such taxes.

(b)    Recording; Etc.  Borrower agrees to pay all costs, expenses and fees of
Agent and Lenders and their participants related to the Receivables Loan, the
transactions contemplated hereunder and the exercise by Agent and Lenders of
their rights and remedies, including without limitation, costs and expenses
incurred or paid by Agent and Lender and their participants for photocopying;
notarization; couriers; messengers; telecommunications; public record searches
(including without limitation, real estate, tax lien, litigation, UCC or
bankruptcy searches); filing; recording; publication; appraisals of Collateral
upon the occurrence and during the continuance of an Event of Default; real
estate surveys; real estate title insurance reports, commitments, policies and
endorsements; environmental audits or surveys; and accounting or other
professional advisors.

(c)    Attorneys’ Fees.  Borrower agrees to pay all reasonable attorneys’ fees
and the costs and disbursements of any outside attorney or paralegal engaged by
Agent and Lenders and their participants (where such participants are being
added to increase the Maximum Receivables Loan Amount) in connection with (i)
advising, structuring, drafting, preparing, reviewing, negotiating,
administering the Loan Documents or any waivers, consents,



93

 

--------------------------------------------------------------------------------

 

 

amendments, extensions, modifications or restatements related thereto; (ii)
interpreting, enforcing, protecting, preserving, defending or terminating any of
the Loan Documents or any of Agent’s and Lenders’ rights and remedies related
thereto, irrespective of whether suit is brought (including without limitation,
all costs and expenses and reasonable attorneys’ fees related to any “workout,”
“restructuring,” insolvency or similar proceeding involving Borrower); (iii)
legal advice relating to the rights and responsibilities of Agent and Lenders in
connection with the Loan Documents; (iv) the preparation for negotiations
regarding, consultations concerning or the defense or prosecution of any legal
proceedings involving, any claim (including third-party claims) made or
threatened against Agent or any Lender and their participants related to or
involving the Loan Documents, the transactions contemplated under the Loan
Documents, Lender’s relationship with Borrower; or (v) any actions taken
pursuant to the Loan Documents by Agent or any Lender. 

(d)    Protection of Security; Etc.  Borrower agrees to pay all costs and
expenses, including reasonable attorneys’ and paralegals’ fees incurred by Agent
and Lenders and their participants in protecting, maintaining, preserving or
enforcing this Agreement or any other Loan Document or any of the Timeshare
Loans in defending or prosecuting any action or proceeding arising out of or
relating to Agent’s and Lenders’ transactions with Borrower, or in exercising
any of its rights hereunder, or under any of the Loan Documents or under
applicable law.

(e)    Lockbox Bank; Servicer; Custodian.  Borrower agrees to pay all costs and
expenses relating to the servicing of the Timeshare Loans, including without
limitation all sums payable to the Lockbox Bank and Servicer, all in accordance
with, as applicable, the terms of the Lockbox Agreement and the Servicing
Agreement and any costs, expenses and reasonable fees charged by Agent in the
event Agent services such Timeshare Loans, and the costs, expenses and fees of
any other such Lockbox Bank, Servicer or Custodian.

(f)    Sales and Marketing.  Borrower agrees that it or its Affiliates shall pay
all costs and expenses related to the sales and marketing of Timeshare
Interests, and all reasonable sums payable to any of Borrower or its Affiliates
engaged by or for Agent, for the benefit of Lenders, to sell Timeshare Interests
after an Event of Default.

(g)    Audit and Inspection.  Borrower agrees to pay all reasonable costs and
expenses incurred by Agent and Lenders and their participants in connection with
any inspections of the Primary Projects or the Units or any audit of Borrower or
any of its business activities; provided,  however, unless an Incipient Default
or an Event of Default has occurred, Borrower shall not be responsible to pay
for any costs or expenses incurred in connection with any such inspections or
audits more often than once every calendar year.

(h)    Reimbursement.  In the event that Borrower fails to perform any
obligations under any of the Loan Documents, Agent may perform such obligations
and Borrower agrees to reimburse Agent for all funds expended by Agent and all
costs related thereto.  If Borrower does not reimburse Agent within ten (10)
days after demand by Agent, interest shall accrue on such reimbursement
obligations at the Default Rate.

(i)    Payment.  Borrower irrevocably authorizes Agent and Lenders to pay all
costs, expenses, fees, reimbursement obligations and other sums payable to Agent
and



94

 

--------------------------------------------------------------------------------

 

 

Lenders and their participants under this Agreement or any of the Loan Documents
out of any Advances under the Receivables Loan or as an Advance under the
Receivables Loan without the requirement for a Request for Receivables Loan
Advance form.

(j)    Survival.  Borrower’s obligations under this Section shall survive
termination of this Agreement and repayment of the Receivables Loan.

29.7    No Other Agreements.  All understandings and agreements heretofore had
between the parties respecting the transactions contemplated by this Agreement
are merged in this Agreement and the Loan Documents and there are no other
agreements, written or oral, and no customs or usages applicable to any
provision of this Agreement.  In the event of any inconsistency between the
terms of this Agreement and the terms of the other Loan Documents, the terms of
this Agreement shall prevail.

29.8    Amendments.  No change in or addition to, or waiver of, any provision of
this Agreement shall be valid against Borrower unless in writing and signed on
behalf of Borrower, except for such amendments or modifications expressly
provided in this Agreement relating to the relationship among Agent and/or
Lenders for which Borrower’s consent is not otherwise expressly required
therefor.

29.9    Survival of Covenants, Agreements, Representations and Warranties.  All
warranties, representations, covenants and indemnities made by Borrower herein
or in any certificate or other instrument delivered by it or on its behalf under
this Agreement:  (a) shall be considered to have been relied upon by Agent and
Lenders and shall survive the Closing, termination of this Agreement and
repayment of the Receivables Loan, regardless of any investigation made by Agent
or any Lender or on its behalf, (b) are material and being relied upon by Agent
and Lenders, and (c) are true in all respects as of the date hereof and shall be
true in all respects at all times hereafter (unless such representations and
warranties pertain to an earlier time period).  All statements in any such
certificate or other instrument shall constitute warranties and representations
by Borrower hereunder.

29.10    Governing Law.  THIS AGREEMENT AND ALL TRANSACTIONS CONTEMPLATED
HEREUNDER, AND ALL THE RIGHTS OF THE PARTIES SHALL BE GOVERNED AS TO THE
VALIDITY, INTERPRETATION, CONSTRUCTION, ENFORCEMENT AND IN ALL OTHER RESPECTS BY
THE LAW OF THE STATE OF CONNECTICUT, THE PRIMARY PLACE OF BUSINESS OF AGENT,
WITHOUT REGARD TO ITS RULES AND PRINCIPLES REGARDING CONFLICTS OF LAWS OR ANY
RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST THE DRAFTSMAN.

29.11    Limitation of Liability.  Borrower shall be responsible for and Agent
and Lenders are hereby released from any claim or liability in connection with:

(a)    safekeeping any Collateral;

(b)    any loss or damage to any Collateral;



95

 

--------------------------------------------------------------------------------

 

 

(c)    any diminution in value of the Collateral not resulting from the gross
negligence or willful misconduct of Agent; or

(d)    any act or default of another Person not resulting from the gross
negligence or willful misconduct of Agent.

Agent and Lenders shall only be liable for any act or omission on their part
constituting gross negligence or willful misconduct.  In the event Borrower
brings suit against Agent or any Lender in connection with the transactions
contemplated hereunder and Agent or such Lender is found not to be liable,
Borrower agrees to indemnify and hold Agent and Lenders harmless from all costs
and expenses, including reasonable attorneys’ fees, incurred by Agent and
Lenders in connection with such suit.  This Agreement is not intended to
obligate Agent and Lenders to take any action with respect to the Collateral or
to incur expenses or perform any obligation or duty of Borrower.  Borrower’s
obligations under this Section shall survive termination of this Agreement and
repayment of the Receivables Loan.

29.12    Submission to Jurisdiction.  Borrower consents to the non-exclusive
jurisdiction of any state or federal court located within the State of
Connecticut and irrevocably agree that, subject to Agent’s election, all actions
or proceedings relating to the Loan Documents or the transactions contemplated
hereunder shall be litigated in such courts, and Borrower waives any objection
which they may have based on lack of personal jurisdiction, improper venue or
forum non conveniens to the conduct of any proceeding in any such
court.  Nothing contained in this Agreement shall affect the right of Agent or
any Lender to serve legal process in any other manner permitted by law or affect
the right of Agent or any Lender to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdiction.

29.13    Service of Process.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
SUMMONS AND COMPLAINT IN CONNECTION WITH ANY PROCEEDINGS ARISING OUT OF THIS
AGREEMENT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS TO WHICH NOTICES ARE TO
BE SENT PURSUANT TO SECTION 29.1.  BORROWER WAIVES ANY CLAIM THAT CONNECTICUT IS
AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.  SHOULD
BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY
LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED BY AGENT AGAINST BORROWER AS DEMANDED OR PRAYED
FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

29.14    Use of Name.  Borrower shall not, without the prior written consent of
Agent, use the name of Agent or any Lender in connection with any of its
business activities, except in connection with internal business matters and as
required in dealings with governmental agencies and other financial institutions
and as may otherwise be required pursuant to applicable Legal Requirements or in
a press release with respect to the Receivables Loan.  Upon the consent



96

 

--------------------------------------------------------------------------------

 

 

of Borrower, Agent and Lenders may use the name of Borrower and any of its
Affiliates in any press release, advertisement or other promotional materials
issued with respect to the Receivables Loan.

29.15    Headings; References to “Exhibits” or to “Sections”.  Section headings
have been inserted in this Agreement as a matter of convenience of reference
only, and are not a part of this Agreement and shall not be used in the
interpretation of this Agreement.  References herein to a “Section” or an
“Exhibit” without further attribution shall be deemed to refer to sections or
exhibits, as the case may be, of or to this Agreement.  All Schedules and
Exhibits referred to herein or attached hereto shall be deemed to be
incorporated herein for all purposes.

29.16    Partial Invalidity.  If any term, provision, covenant or condition of
this Agreement, or any application thereof, should be held by a court of
competent jurisdiction to be invalid, void or enforceable, all terms,
provisions, covenants and conditions of this Agreement, and all applications
thereof, not held invalid, void or unenforceable shall continue in full force
and effect and shall in no way be affected, impaired or invalidated thereby,
provided that the invalidity, voidness or unenforceability of such term,
provision, covenant or condition (after giving effect to the next sentence in
this Section) does not materially impair the ability of the parties to
consummate the transactions contemplated hereby.  In lieu of such invalid, void
or unenforceable term, provision, covenant or condition there shall be added to
this Agreement a term, provision, covenant or condition that is valid, not void
and enforceable and is as similar to such invalid, void or enforceable term,
provision, covenant or condition as may be possible.

29.17    Waiver in Legal Actions.    In connection with any proceedings under
this Agreement or the documents collateral hereto or the transactions
contemplated hereunder, Borrower irrevocably waives:

(a)    All procedural errors, defects and imperfections in such proceedings;

(b)    Any requirement of bonds, and any surety or security relating thereto,
required by any statute, court rule or otherwise as incident to such possession;

(c)    Demand, presentment and protest, notice of demand, presentment or protest
of any Receivables Loan Note or any other Loan Document;

(d)    The benefit of any valuation, appraisal and exemption law;

(e)    Any right to subrogation, reimbursement, contribution or indemnity; and

(f)    Any right to require Agent and Lenders to marshal any assets of Borrower
or any other Person.

29.18    Sale; Participations; Delegations of Duties.  Borrower acknowledges and
agrees that Agent and Lenders shall have the right, without notice to or consent



97

 

--------------------------------------------------------------------------------

 

 

of Borrower, to sell participation interests in the Advances made hereunder or
the Receivables Loan in whole or in part to other Persons and that Agent and
Lenders may delegate to other Persons performance of certain obligations of
Agent and Lenders under this Agreement.  In connection therewith, Agent and
Lenders may make available to any prospective purchaser, assignee, participant
or other Person, any information in its possession regarding Borrower, the
Project or the Vacation Club so long as such information is provided in
accordance with the terms and conditions of a confidentiality agreement in form
and content acceptable to Agent and Borrower.  In the event that Agent or any
Lender participates or sells its interest in the Receivables Loan to any
Eligible Transferee, Agent or such Lender shall have no further responsibilities
or liabilities in connection with the sold or participated portion of the
Receivables Loan, including without limitation the obligation to fund Advances
related to such sold or participated portions, after the date of such sale or
participation.  All of such responsibilities and liabilities after the date of
such sale shall be those of the Eligible Transferee of Agent’s or such Lender’s
interest.

29.19    Indemnification.  Borrower agrees to indemnify Agent and Lenders and
all participants, their successors, assigns, shareholders, officers, directors,
employees and agents (each an “Indemnified Party”) against any damage, loss or
expense (including reasonable attorneys’ fees and court costs) awarded against
or paid, incurred or suffered by any Indemnified Party as a result of
proceedings, actions, claims, counterclaims, fines or penalties arising out of
or resulting from (a) any act or omission of Borrower or any of its respective
Affiliates, employees, contractors or agents, (b) any violation of or
noncompliance by Borrower or its Affiliates with any Legal Requirement, (c) the
breach by Borrower of any covenant, warranty, term or provision of this
Agreement or any Loan Document, or (d) any misrepresentation by Borrower in
respect of any aspect of the transactions contemplated by this Agreement unless
in the case of any of the foregoing clauses (a)-(d), such damage, loss or
expense results from the gross negligence or willful misconduct of any
Indemnified Party.

In the event Borrower shall fail to pay taxes, insurance, Assessments, costs or
expenses which it is required to pay hereunder, or fail to keep the Collateral
free from security interests or lien or fail to maintain or repair the Projects
as required hereby, or otherwise breach any obligation hereunder, Agent in its
discretion, may make expenditures for such purposes and the amount so expended
(including reasonable attorneys’ fees and expenses, filing fees and other
charges) shall be payable by Borrower on demand.  With respect to any amount
required to be paid by Borrower under this Section, in the event Borrower fails
to pay such amount on demand, Borrower shall also pay to Agent, for the benefit
of Lenders, interest thereon at the Default Rate.

Borrower agrees to indemnify and hold harmless, each Indemnified Party, from and
against any and all claims, liabilities, losses, damages, costs and expenses
(whether or not such Person is a party to any litigation), including reasonable
attorneys’ fees and costs and costs of investigation, document production,
attendance at depositions or other discovery with respect to or arising out of
this Agreement, any of the Loan Documents, the use of any proceeds advanced
hereunder, the transactions contemplated hereunder, or any claim, demand, action
or cause of action being asserted against Borrower, unless resulting from the
gross negligence or willful misconduct of such Indemnified Party.

Borrower’s obligations under this Section shall survive termination of this
Agreement and repayment of the Receivables Loan.



98

 

--------------------------------------------------------------------------------

 

 

29.20    Brokers; Payment of Commissions.  Borrower represents and warrants to
Agent and Lenders that no consultant, advisor, broker, agent, finder or
intermediary has acted on its behalf in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby.  Borrower
agrees to pay the compensation, if any, due to any Person claiming any
commission or finder’s fee or other compensation as a result of any actions by
such Person for or on behalf of Borrower.  Agent represents and warrants to
Borrower, and Borrower acknowledges and agrees, that Wellington Financial is the
only party that has acted as a consultant, advisor, broker, agent, finder or
intermediary solely on Agent’s behalf in connection with the transactions
contemplated hereunder.  Agent agrees that it shall pay Wellington
Financial such fees or other compensation in connection with the transactions
contemplated hereunder, as may be due to Wellington Financial and agrees to hold
Borrower harmless from any claims, losses or expenses resulting therefrom.

29.21    Counterparts; Electronic Signatures.  This Agreement and any other Loan
Document may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original without the production
of any other counterpart. Any signature on any Loan Document or any document
collateral thereto, delivered by Borrower by facsimile, pdf or other electronic
transmission shall be in compliance with all applicable law, including the
Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Ch. 96, and
any other similar state law, and shall be deemed to be an original signature
thereto. 

29.22    Consents, Approvals and Discretion.  Unless expressly indicated
otherwise, whenever Agent’s or any Lender’s consent or approval is required or
permitted, or any documents or other items are required to be acceptable to
Agent or such Lender, such consent, approval or acceptability shall be at the
sole and absolute discretion of Agent or such Lender.  Unless expressly
indicated otherwise, whenever any determination or act is at Agent’s or such
Lender’s discretion, such determination or act shall be at Agent’s and such
Lender’s sole and absolute discretion.

29.23    Control of Association.  Notwithstanding anything herein or elsewhere
to the contrary, to the extent that Borrower agrees to cause any Association to
take or refrain from taking any action, such agreement shall only apply with
respect to any Association if Borrower or any of its Affiliates has direct or
indirect control of any Association at such time or if such Association is
managed by the Vacation Club Manager.

29.24    No Joint Venture.  Nothing contained herein is intended to permit or
authorize Borrower to make any contract on behalf of Agent or any Lender, nor
shall this Agreement nor any of the documents collateral hereto be construed as
creating a partnership or joint venture with Agent or any Lender.  Borrower
shall indemnify and hold Agent and Lenders harmless from any damages and
expenses resulting from such a construction or any assertion thereof caused by
Borrower unless any such damages or expenses arise from the willful misconduct
or gross negligence of Agent or any Lender.  Agent and Lenders do not hereby
assume and shall have no responsibility, obligation or liability to any
Purchaser or other Person, Agent’s and each Lender’s relationship being that
only of a creditor who has taken, as security for the Obligations, the liens and
security interests in the Collateral.



99

 

--------------------------------------------------------------------------------

 

 

29.25    All Powers Coupled With Interest.  All powers of attorney and other
authorizations granted to Agent or any Lender and any Persons designated by
Agent or any Lender pursuant to any provisions of this Agreement or any of the
other Loan Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied.

29.26    Time of the Essence.  Time is of the essence in the performance by
Borrower of all its obligations hereunder.

29.27    No Third Party Beneficiaries.  The rights and benefits of this
Agreement and the Loan Documents shall not inure to the benefit of any third
party.

29.28    Directly or Indirectly.   Where any provision in the Agreement refers
to action to be taken by any Person, or which such Person is prohibited from
taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.

29.29    Dealing With Multiple Borrowers.  If more than one Person is named as a
Borrower hereunder, all obligations, representations, warranties, covenants and
indemnities set forth in the Loan Documents to which such Person is a party,
shall be joint and several.  Agent and Lenders shall have the right to deal with
any individual Borrower with respect to all matters concerning the rights and
obligations of Agent and Lenders hereunder and with respect to the transactions
contemplated under the Loan Documents.  All actions or inactions of the
officers, managers, members and/or agents of any Borrower with respect to the
transactions contemplated under the Loan Documents shall be deemed to be with
full authority and binding upon all Borrowers.  Borrower hereby appoints each
other Borrower as its true and lawful attorney-in-fact, with full right
and  power, for purposes of exercising all rights of such Person under the Loan
Documents and under applicable law with respect to the transactions contemplated
under the Loan Documents.  The foregoing is a material inducement to the
agreement of Agent and Lenders to enter into this Agreement and to consummate
the transactions contemplated hereby.

29.30    Limitation on Damages.    Borrower agrees that, in any action, suit or
proceeding, in respect of or arising out of this Agreement, the Loan Documents
or the transactions contemplated hereunder, whether sounding in contract or
tort, each waives to the fullest extent permitted by law, any claim they may
have against Agent or any Lender for consequential, punitive or special damages.

29.31    Confidentiality.  Borrower, Agent and Lenders shall mutually agree on
the contents of any press release, public announcement or other public
disclosure regarding this Agreement and the transactions contemplated hereunder
to made following the mutual execution and delivery of this Agreement;
provided that, (a) Agent or any Lender may disclose the terms hereof and give
copies of the Loan Documents to assignees and participants and to prospective
assignees and participants and (b) Borrower may disclose the terms hereof in its
periodic filings with the Securities and Exchange Commission.  If either party
fails to respond to the other party in writing with either an approval or a
disapproval within five (5) Business Days of a party’s receipt of the other
party’s request for consent or approval as expressly contemplated pursuant to
this Section 29.31, then such consent or approval will be deemed to have been
given, provided that such five (5) Business Day period will not commence to run
unless and until the



100

 

--------------------------------------------------------------------------------

 

 

other party has received all information, materials, documents and other matters
required to be submitted to it hereunder, with respect to such consent or
approval and all other information, materials, documents and other matters
reasonably essential to its decision process.

29.32    Commercial Transaction.  BORROWER ACKNOWLEDGES THAT THIS IS A
“COMMERCIAL TRANSACTION” AS SUCH IS DEFINED IN CHAPTER 903a OF THE CONNECTICUT
GENERAL STATUTES, AS AMENDED.  BORROWER FURTHER ACKNOWLEDGES THAT, PURSUANT TO
SUCH SECTION, IT HAS A RIGHT TO NOTICE OF AND HEARING PRIOR TO THE ISSUANCE OF
ANY “PREJUDGMENT REMEDY”.  NOTWITHSTANDING THE FOREGOING, BORROWER HEREBY WAIVES
ALL RIGHTS TO SUCH NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER IN CONNECTION
WITH ANY SUIT ON THIS AGREEMENT, THE RECEIVABLES LOAN NOTE, ANY OF THE LOAN
DOCUMENTS OR ANY EXTENSIONS OR RENEWALS OF THE SAME.

29.33    Waiver of Right to Trial by Jury.    BORROWER, AGENT AND LENDERS WAIVE
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a)
ARISING HEREUNDER OR UNDER ANY OF THE DOCUMENTS COLLATERAL HERETO, OR (b) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWER, AGENT
OR ANY LENDER WITH RESPECT HERETO OR TO ANY OF THE DOCUMENTS COLLATERAL HERETO,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  BORROWER, AGENT AND LENDERS AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH OF THE OTHER PARTIES’ TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND
EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS
SECTION.

29.34    Delegation of Duties and Rights.  Agent may execute any of its duties
and/or exercise any of its rights or remedies under the Loan Documents by or
through its officers, directors, employees, attorneys, agents, representatives
or through other Persons.  Agent may use Wellington to perform certain services
in connection with the transactions contemplated under the Loan
Documents.  Agent or any Lender may pay Wellington or any other Persons
performing services for Agent such compensation as Agent may elect.  Borrower
shall not be responsible for any such payments by Agent or any Lender due to
Wellington or such other Persons.

29.35    USA Patriot Act Notice.  Agent hereby notifies Borrower that, pursuant
to the requirements of the USA PATRIOT ACT, Agent and each Lender may be
required to obtain, verify and record information that identified Borrower,
which information includes the



101

 

--------------------------------------------------------------------------------

 

 

name and address of Borrower and other information that will allow Agent and
Lenders to identify Borrower in accordance with the USA Patriot Act.

﻿

29.36    FBS Project Approval.  At the written request of Borrower,  Lender will
consider making eligible additional FBS Projects (it being understood and
acknowledged that the FBS Projects identified as Non-Primary Projects on
Schedule 2 attached to this Agreement as of the Closing Date are approved by
Lender) as a Project (Primary or Non-Primary) under this Agreement, provided
that Lender has reviewed and approved the necessary documents, related due
diligence and conducted a site visit to determine such project eligibility, all
in Lender’s sole and absolute discretion and subject to Lender’s internal credit
committee and loan committee approvals.  Borrower agrees to execute and deliver
to Lender such documents evidencing the acceptance of such FBS Project as an
eligible Project and conforming the collateral eligibility criteria to allow for
collateral from such Project which has not been originated by Borrower, but is
owned and serviced by Borrower at a Project that is managed by the Borrower, an
affiliate of the Borrower, or an unrelated manager, to be deemed acceptable in
Lender’s sole discretion to support an Advance under the Receivables Loan.  All
expenses incurred by Lender for the review of documents, due diligence and the
project site visit would be paid by the Borrower.

[Remainder of page intentionally left blank]

 

102

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the day and year first above written.

﻿

﻿

 

 

﻿

BORROWER:

﻿

 

 

﻿

BLUEGREEN VACATIONS CORPORATION,

﻿

formerly known as Bluegreen Corporation

﻿

 

 

﻿

 

 

﻿

By:

/s/ Anthony M. Puleo

﻿

 

Anthony M. Puleo, Executive Vice President,

﻿

 

CFO and Treasurer

﻿

﻿

﻿

﻿

 

[Signature Page to Second Amended and Restated Receivables Loan Agreement
(Borrower)]

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

AGENT:

﻿

 

 

﻿

LIBERTY BANK

﻿

 

 

﻿

 

 

﻿

By:

/s/ Jason M. Gordon

﻿

 

Jason M. Gordon, Vice President

﻿

﻿

﻿

﻿

 

[Signature Page to Second Amended and Restated Receivables Loan Agreement
(Agent)]

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

LENDER:

﻿

 

 

﻿

LIBERTY BANK

﻿

 

 

﻿

 

 

﻿

By:

/s/ Jason M. Gordon

﻿

 

Jason M. Gordon, Vice President

﻿

 

 

﻿

 

Address:   315 Main Street

﻿

 

                  Middletown, Connecticut 06457

﻿

 

 

﻿

 

Commitment Amount: $50,000,000

﻿

﻿

﻿

 

[Signature Page to Second Amended and Restated Receivables Loan Agreement
(Lender)]

 

--------------------------------------------------------------------------------

 

 

List of Schedules and Exhibits

﻿

﻿

 

Schedule 1

Primary Projects

Schedule 2

Non-Primary Projects

Schedule 8.6

Litigation

Schedule 8.7

Taxes

Schedule 8.12

Material Adverse Change

Schedule 8.14

Names, Addresses and States of Formation

Schedule 8.16

Pension Plans

Schedule 8.23

Additional Indebtedness

Schedule 9.5

Units Ready for Use

Schedule 9.9

Timeshare States

Schedule 9.14

Assessments/Developer Subsidy

Schedule 9.15

Project Documents

Schedule 14.3

Required Insurance Coverage

Schedule 15.4

Affiliate Transactions

Schedule 15.5

Permitted Primary Project Management Agreement Assignments/Form of Letter
Agreement

﻿

 

﻿

 

Exhibit A

Consumer Documents for Primary Projects

Exhibit B

Request for Receivables Loan Advance Form

Exhibit C

Form of Assignment

Exhibit D

Form of Notice to Purchaser

Exhibit E

Form of Title Insurance Policy with Endorsements for Primary Projects

Exhibit F

Purposely Omitted

Exhibit G

Request for Supplementary Advance Form

Exhibit H

Form of Compliance Certificate

Exhibit I

Form of Commitment Transfer Supplement

Exhibit J

Form of Monthly Report

Exhibit K

List of Title Companies

Exhibit L

Limited Power of Attorney

﻿





 

--------------------------------------------------------------------------------

 

 



SCHEDULE 1

PRIMARY PROJECTS

﻿

﻿

 

 

﻿

Resort

Location

 

1.

Grande Villas at World Golf Village Condominium

St. Augustine, Florida

2.

Resort at World Golf Village

St. Augustine, Florida

3.

BG Fountains Condominium

Orlando, Florida

4.

BG Daytona SeaBreeze Condominium

Daytona  Beach Shores, Florida

5.

BG Patrick Henry Square Vacation Ownership Program

Williamsburg, Virginia

6.

BG Pirate’s Lodge Condominium

Wisconsin Dells, Wisconsin

7.

Bluegreen Odyssey Dells Condominium

Wisconsin Dells, Wisconsin

8.

Christmas Mountains – Villas

Wisconsin Dells, Wisconsin

9.

Christmas Mountain – Timbers

Wisconsin Dells, Wisconsin

10.

BG Club 36

Las Vegas, Nevada

11.

Carolina Grande

Myrtle Beach, South Carolina

12.

Harbour Lights

Myrtle Beach, South Carolina

13.

Bluegreen Wilderness Traveler at Shenandoah *

Gordonsville, Virginia

14.

The Falls Village Resort, a Condominium

Branson, Missouri

15.

MountainLoft Resort, a Condominium

Gatlinburg, Tennessee

16.

MountainLoft Resort II, a Condominium

Gatlinburg, Tennessee

17.

Lake Eve Resort▲

Orlando, Florida

18.

Blue Ridge Village

Banner Elk, North Carolina

19.

Laurel Crest Resort, a Condominium

Pigeon Forge, Tennessee

20.

Shore Crest Vacation Villas Horizontal Property

North Myrtle Beach, South Carolina

21.

Shore Crest Vacation Villas II Horizontal Property

North Myrtle Beach, South Carolina

22.

BG SeaGlass Tower Horizontal Property Regime

Myrtle Beach, South Carolina

﻿

* Will include recreational vehicle (RV) and campsite project locations up to 1%
of Lender Portfolio Timeshare Loans.
▲ FBS Projects

﻿





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

﻿

NON-PRIMARY PROJECTS

﻿

 

 

Resort

Location

 

1.

Orlando’s Sunshine Resort, a Condominium

Orlando, Florida

2.

Solara Surfside Condominium

Surfside, Florida

3.

Hammocks at Marathon Condominium

Marathon, Florida

4.

Mountain Run at Boyne

Boyne Falls, Michigan

5.

The Suites at Hershey Condominium

Hershey, Pennsylvania

6.

Casa Del Mar Beach Resort, a Condominium

Ormond Beach, Florida

7.

Lodge Alley Inn Horizontal Property Regime

Charleston, South Carolina

8.

Fantasy Island Resort II, a Condominium

Daytona Beach Shores, Florida

9.

Ocean Towers Beach Club, a Condominium

Panama City Beach, Florida

10.

Outrigger Beach Club, a Condominium

Ormond Beach, Florida

11.

Resort Sixty-Six, a Timeshare Resort

Holmes Beach, Florida

12.

Via Roma Beach Resort, a Condominium

Bradenton Beach, Florida

13.

Paradise Isle Resort Condominium

Gulf Shores, Alabama

14.

Shoreline Towers Condominium

Gulf Shores, Alabama

15.

Dolphin Beach Club, a Condominium

Daytona Beach Shores, Florida

16.

Landmark Holiday Beach Resort, a Condominium

Panama City Beach, Florida

17.

Lake Condominiums at Big Sky Resort

Big Sky, Montana

18.

Foxrun Townhouses

Lake Lure, North Carolina

19.

Orlando’s Sunshine Resort II, a Condominium

Orlando, Florida

20.

Club La Pension

New Orleans, Louisiana

21.

The Soundings Seaside Resort▲    

Dennis Port, Massachusetts

22.

Cibola Vista Resort and Spa▲

Peoria, Arizona

23.

Studio Homes at Ellis Square▲

Savannah, Georgia

24.

South Mountain Resort▲

Lincoln, New Hampshire

25.

Parkside Williamsburg Resort▲

Williamsburg, Virginia

26.

Manhattan Club▲

New York, New York

27.

Breckenridge at TradeWinds▲

St. Pete Beach, Florida

28.

The Innsbruck▲

Aspen, Colorado

29.

Atlantic Palace

Atlantic City, New Jersey

30.

Horizon at 77 ▲

Myrtle Beach, South Carolina

31.

The Hotel Blake▲

Chicago, Illinois

32.

Trillium▲

Cashiers, North Carolina

33.

The Club at Big Bear Village

Big Bear Lake, California

34.

King 583▲

Charleston, South Carolina

35.

Shenandoah Crossing Farm & Country Club

Gordonville, Virginia

﻿

▲ FBS Projects

﻿



 

--------------------------------------------------------------------------------